UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 00058) Exact name of registrant as specified in charter: The George Putnam Fund of Boston Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2009 Date of reporting period: August 1, 2008  January 31, 2009 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Since 1937, when George Putnam created a prudent mix of stocks and bonds in a single, professionally managed portfolio, we have championed the wisdom of the balanced approach. Today, we offer investors a world of equity, fixed-income, multi-asset, and absolute-return portfolios so investors can pursue a range of financial goals. Our seasoned portfolio managers seek superior results over time, backed by original, fundamental research on a global scale. We believe in service excellence, in the value of experienced financial advice, and in putting clients first in everything we do. Not FDIC insured May lose value No bank guarantee In 1830, Massachusetts Supreme Judicial Court Justice Samuel Putnam established The Prudent Man Rule, a legal foundation for responsible money management. THE PRUDENT MAN RULE All that can be required of a trustee to invest is that he shall conduct himself faithfully and exercise a sound discretion. He is to observe how men of prudence, discretion, and intelligence manage their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income, as well as the probable safety of the capital to be invested. The George Putnam Fund of Boston 1 | 31 | 09 Semiannual Report Message from the Trustees 2 About the fund 4 Performance snapshot 6 Interview with your funds Portfolio Managers 7 Performance in depth 12 Expenses 15 Portfolio turnover 16 Your funds management 17 Terms and definitions 18 Trustee approval of management contract 19 Other information for shareholders 25 Financial statements 26 Brokerage commissions 93 Cover photograph: © White-Packert Photography Message from the Trustees Dear Fellow Shareholder: Financial markets have experienced significant upheaval for well over a year now. Responses by governmental and financial authorities, including the recent passage of a nearly $800 billion economic stimulus plan by Congress, have been rapid and often unprecedented in scale. Although history reminds us that stability and optimism have always returned to the markets, investors should expect continued volatility in the near term, for we are in the midst of a deep and painful bear market. Under President and Chief Executive Officer Robert L. Reynolds, Putnam Investments is making the most of these challenging times by instituting several important changes designed to prepare Putnam for the eventual recovery. Key among them has been replacing a team management structure within Putnam equity funds with a more nimble decision-making process that vests responsibility with fewer fund managers. Your funds portfolio managers are David Calabro and Raman Srivastava. David joined Putnams U.S. Equities Group in December and has 27 years of investment industry experience. Raman has managed the fixed-income portion of your fund since 2004 and has worked at Putnam since 1999. You will hear from both managers in the interview section that begins on page 7. In other moves aimed at achieving performance excellence, Putnam has affirmed a fundamental approach to investing, simplified its equity fund lineup, and hired nearly 20 seasoned equity analysts. 2 We would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Although the markets have presented investors with extraordinary challenges, it is Putnams belief that the seeds of opportunity are often sown during difficult times like these. Respectfully yours, About the fund Providing the benefits of balanced investing for over 70 years Your fund launched in 1937 when George Putnam, a Boston investment manager, decided to start a fund with an innovative approach  a balance of stocks to seek capital appreciation and bonds to help provide current income. The original portfolio featured industrial stocks, such as U.S. Smelting, Refining, & Mining Co., and railroad bonds. This balanced approach made sense then, and we believe it continues to make sense now. In the late 1930s, the stock market experienced dramatic swings as businesses struggled to recover from the Great Depression and the shadow of war began to spread across Europe and Asia. Today, the credit crisis and economic uncertainties also challenge investors. Although the fund has experienced volatility at times, its balanced approach has kept it on course. When stocks were weak, the funds bonds helped results. Similarly, stocks have often provided leadership when bonds were hurt by rising interest rates or inflation. In a letter to shareholders dated July 12, 1938, George Putnam articulated the balanced strategy this way: Successful investing calls not so much for some clairvoyant ability to read the future as for the courage to stick to tested, commonsense policies in the face of the unreliable emotional stresses and strains that constantly sweep the market place. Putnam remains committed to this prudent approach to investing today. The fund may invest a portion of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. The use of derivatives involves special risks and may result in losses. The fund may have a significant portion of its holdings in bonds. Mutual funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. Value investing seeks underpriced stocks, but there is no guarantee that a stocks price will rise. Performance snapshot Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 7 and 1214 for additional performance information. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. A 1% short-term trading fee may apply. To obtain the most recent month-end performance, visit www.putnam.com. Putnam Management has recently undertaken a review of the funds benchmark. The Russell 1000 Value Index replaces the S&P 500/Citigroup Value Index as the primary benchmark for this fund because, in Putnam Managements opinion, the securities tracked by this index more accurately reflect the types of securities that generally will be held by the fund. * The benchmarks and Lipper group were not in existence at the time of the funds inception. The Russell 1000 Value Index and the George Putnam Blended Index commenced 12/31/78. The Lipper average commenced 12/31/59.  Returns for the six-month period are not annualized, but cumulative. 6 Interview with your funds Portfolio Managers David Calabro and Raman Srivastava David, the past six months have presented a series of economic and investment challenges. Can you provide some background? The period marked an acceleration of the difficulties we have seen for the better part of a year. A number of once-venerable financial institutions failed, merged, or filed for bankruptcy as real estate-related losses mounted. Consumers pulled back sharply on spending, and businesses across the economy announced layoffs and disappointing earnings. Last year will certainly go down in history as being one of the worst for investors. How did the fund perform? Regrettably, the funds class A shares delivered a return of 34.44% during this difficult period. This result was only slightly better than the Russell 1000 Value Index, the funds unmanaged benchmark, and a good deal worse than the average balanced fund, which returned 24.11% as measured by Lipper. On the stock side of the fund, the biggest detractors were financial services companies such as Goldman Sachs and JPMorgan Chase , and companies in commodities-based fields, including U.S. Steel and Freeport-McMoRan . Broad market index and fund performance This comparison shows your funds performance in the context of broad market indexes for the six months ended 1/31/09. See page 6 and pages 1214 for additional fund performance information. Index descriptions can be found on page 18. 7 Although financial stocks traditionally have been an important sector in the value-investing universe and an attractive source of dividend income for the fund, even the strongest names could not withstand 2008s downturn. Commodity-related stocks fell sharply when it became apparent late in the year that the credit crisis was leading to a severe global recession, and that demand for raw materials would slow. Raman, did the funds bonds help provide a buffer for falling stock prices? Whereas under normal circumstances the funds bond holdings might have helped mitigate the impact of price volatility in stocks, we held a number of bond positions recently that were at the heart of the financial crisis. At Putnam, we have researched the various sectors of the bond market for many years, and our investment thesis was based on owning the highest-grade securities available. We believed we had found compelling opportunities in the distressed sectors of the mortgage-backed market, particularly among Aaa-rated securitized investment vehicles such as commercial mortgage-backed securities (CMBS), interest-only CMBS, and collateralized mortgage pass-through bonds backed by U.S. government agencies, such as the Federal National Mortgage Association. Although these bonds continued to pay a healthy level of interest and were not in default, investors drove down prices to distressed levels. In fact, as investors largely avoided risky investments, all fixed-income sectors struggled, except for U.S. Treasury bonds. The dramatic selling of even high-quality bonds Equity sector allocations as of 1/31/09 Allocations are represented as a percentage of total common stocks. Holdings and allocations may vary over time. 8 adversely affected the bond portion of the fund. Were there fixed-income strategies that helped performance? Absolutely. We reduced our overall exposure to longer-term bonds since these tend to be more sensitive to changes in interest rates and prevailing yields, and invested in shorter-term securities. This strategy helped as the Federal Reserve Boards aggressive cuts in the federal funds rate and the selling by investors combined to steepen the yield curve. Our decision to underweight and effectively diversify the funds exposure to corporate bonds was also beneficial in that it helped to sidestep numerous defaults, particularly in the financials sector. David, youre new to the fund. Can you tell us how you are approaching management of this flagship fund? The funds stated objective is to provide capital appreciation plus current Portfolio composition comparison This chart shows how the funds weightings have changed over the past six months. Weightings are shown as a percentage of net assets and will vary over time. 9 income. However, in this environment, investors clearly are looking for more consistent returns over time. So within the guidelines of the funds prospectus, we want the fund to have lower volatility than similar funds. What strategies are you pursuing on the equity side? With economic growth slowing, we reduced the funds exposure to consumer cyclical stocks, which tend to flourish in times of economic prosperity. Instead, were investing in consumer staples stocks such as General Mills and Procter & Gamble . These companies sell the kinds of low-cost, high-volume products  cereal and toothpaste, for example  that people depend on even in the toughest of times. Similarly, we have increased the funds allocation to health-care-related stocks, which have the benefit of stable revenue streams in lean times. Examples of these allocations include drug makers Pfizer and Wyeth  which recently announced their agreement to merge  as well as McKesson, Baxter International , and Johnson & Johnson . We have also increased the funds exposure to energy stocks such as Exxon Mobil , Chevron , EOG Resources , and Occidental Petroleum , given their now considerably more attractive prices and favorable supply-and-demand trends. I N T H E N E W S Congress passed a $787 billion stimulus plan on February 13, 2009, with the goals of creating jobs, helping the unemployed, and cultivating economic growth. Tens of billions of dollars will be spent over the next two years to support Medicaid, help local school districts, and extend jobless benefits. Billions of dollars also will fund job-creating investments ingreen technologies, computerizing the nations medical-records system, biomedical research, and public works-style construction projects. The balance of the package is devoted to tax cuts for businesses and individuals, including a $400 payroll tax holiday for workers (married couples filing jointly for less than $150,000 get up to $800). The plan is one of the largest of its kind since Franklin D. Roosevelt launched the New Deal in 1933. Raman, what kinds of strategies are you pursuing on the bond side? The mortgage-related positions that disappointed in 2008 have begun to perform strongly in 2009, so our weighting in these issues remains high. However, as the fund books gains, I am taking opportunities to reduce complexity in the funds fixed-income portfolio. We have reduced exposure to collateralized mortgage obligations (CMOs) and have also reduced some of 10 our asset-backed (ABS) and commercial mortgage-backed positions (CMBS). We have used the cash from these sales to participate in the new issue market of investment-grade corporate bonds, and to buy shorter-maturity FDIC guaranteed debt (as an alternative to Treasury bonds) and FNMA mortgage pools. We will continue to hold overweight positions in CMO/ABS/CMBS, but will aim to continue to reduce these as the market stabilizes, with the goal of reducing the overall volatility of the fixed-income portfolio. I am also trying to reduce the use of derivatives where possible. For example, since the close of the reporting period, Ive eliminated virtually all of our index derivative positions. One of the outcomes of that concentration on shorter maturities is that the funds quarterly dividend will be reduced to $0.129 per share from $0.157 per share, since short-term, low-risk bonds pay less interest than long-term bonds. A corresponding reduction in traditionally high-yielding financial stocks also factored into our decision to reduce the funds dividend at this time. David, what should investors expect in the year ahead? With consumers and companies both cutting back on spending, the burden falls to the federal government to try to pick up the slack. The nearly $800 billion stimulus package that passed in February should help jolt the economy, but investors should not expect a quick recovery in stock prices. Market volatility will persist, we believe, until there is evidence to suggest that profits have stabilized. In our view, such stabilization is likely to occur first in the health-care and technology sectors, as well as in areas favored by the fiscal-stimulus package, such as energy. With so much uncertainty in the financials sector, we expect to be underweight financials for some time. A long recession may be in the cards. Opportunistic, long-term investors may wish to use this period as a time to accumulate shares at lower prices, but only investors, with the help of their financial advisors, can determine a level of investment risk that is right for them. In the meantime, we will do our best to find the relative values in the marketplace and to look for signs of recovery. Eventually, capital markets will stabilize, and investors will begin to capitalize on the value embedded in those markets. Thank you both. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. 11 Your funds performance This section shows your funds performance, price, and distribution information for periods ended January 31, 2009, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section of www.putnam.com or call Putnam at 1-800-225-1581. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 1/31/09 Class A Class B Class C Class M Class R Class Y (inception dates) (11/5/37) (4/27/92) (7/26/99) (12/1/94) (1/21/03) (3/31/94) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 8.32% 8.23% 7.30% 7.30% 7.50% 7.50% 7.58% 7.52% 8.05% 8.38% 10 years 13.05 18.05 19.36 19.36 19.38 19.38 17.25 20.16 15.12 10.81 Annual average 1.39 1.97 2.13 2.13 2.13 2.13 1.88 2.23 1.63 1.14 5 years 26.59 30.82 29.37 30.39 29.33 29.33 28.42 30.94 27.51 25.66 Annual average 5.99 7.10 6.72 6.99 6.71 6.71 6.47 7.14 6.23 5.76 3 years 35.14 38.87 36.63 38.08 36.62 36.62 36.13 38.35 35.61 34.63 Annual average 13.44 15.13 14.11 14.77 14.10 14.10 13.88 14.89 13.65 13.21 1 year 41.16 44.55 41.61 44.39 41.61 42.16 41.44 43.50 41.27 40.99 6 months 34.44 38.19 34.71 37.86 34.75 35.38 34.62 36.91 34.51 34.36 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After sales charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and, except for class Y shares, the higher operating expenses for such shares. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. A 1% short-term trading fee may be applied to shares exchanged or sold within 7 days of purchase. 12 Comparative index returns For periods ended 1/31/09 Barclays Capital Lipper Balanced Russell 1000 S&P 500/Citigroup Aggregate George Putnam Funds Category Value Index Value Index Bond Index Blended Index  Average  Annual average (life of fund) * * * * * 10 years 0.53% 14.32% 70.23% 31.67% 6.06% Annual average 0.05 1.53 5.46 2.79 0.44 5 years 16.41 19.05 23.42 1.29 8.15 Annual average 3.52 4.14 4.30 0.26 1.77 3 years 34.35 36.13 16.41 14.66 19.83 Annual average 13.09 13.88 5.19 5.15 7.19 1 year 41.78 44.68 2.59 24.94 27.65 6 months 35.10 37.26 3.23 20.01 24.11 Index and Lipper results should be compared to fund performance at net asset value. Putnam Management has recently undertaken a review of the funds benchmark. The Russell 1000 Value Index replaces the S&P 500/Citigroup Value Index as the primary benchmark for this fund because, in Putnam Managements opinion, the securities tracked by this index more accurately reflect the types of securities that generally will be held by the fund. * The benchmarks were not in existence at the time of the funds inception. The Russell 1000 Value Index and the George Putnam Blended Index commenced 12/31/78. The S&P 500/Citigroup Value Index commenced 6/30/95. The Barclays Capital Aggregate Bond Index commenced 12/31/75. The Lipper Balanced Funds category average commenced 12/31/59.  The Blended Index is composed of 60% Russell 1000 Value Index and 40% Barclays Capital Aggregate Bond Index.   Over the 6-month, 1-year, 3-year, 5-year, and 10-year periods ended 1/31/09, there were 855, 847, 673, 503, and 280 funds, respectively, in this Lipper category. Funds annual operating expenses For the fiscal year ended 7/31/08 Class A Class B Class C Class M Class R Class Y Total annual fund operating expenses 1.02% 1.77% 1.77% 1.52% 1.27% 0.77% Expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown in the next section and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. 13 Fund price and distribution information For the six-month period ended 1/31/09 Distributions Class A Class B Class C Class M Class R Class Y Number 2 2 2 2 2 2 Income $0.314 $0.263 $0.263 $0.282 $0.300 $0.331 Capital gains  Long-term 0.094 0.094 0.094 0.094 0.094 0.094 Capital gains  Short-term       Total $0.408 $0.357 $0.357 $0.376 $0.394 $0.425 Share value NAV POP NAV NAV NAV POP NAV NAV 7/31/08 $13.99 $14.84 $13.83 $13.90 $13.82 $14.32 $13.94 $14.04 1/31/09 8.81 9.35 8.71 8.75 8.70 9.02 8.78 8.84 Current yield (end of period) NAV POP NAV NAV NAV POP NAV NAV Current dividend rate 1 7.13% 6.72% 6.15% 6.13% 6.57% 6.34% 6.83% 7.47% Current 30-day SEC yield N/A 5.29 4.84 4.84 N/A 4.91 5.36 5.87 Current 30-day SEC yield (without expense limitation 3 N/A 5.10 4.64 4.64 N/A 4.72 5.16 5.67 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by NAV or POP at end of period. 2 For a portion of the period, this fund limited expenses, without which yields would have been lower. 3 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Fund performance as of the most recent calendar quarter Total return for periods ended 12/31/08 Class A Class B Class C Class M Class R Class Y (inception dates) (11/5/37) (4/27/92) (7/26/99) (12/1/94) (1/21/03) (3/31/94) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 8.37% 8.28% 7.35% 7.35% 7.55% 7.55% 7.63% 7.57% 8.10% 8.43% 10 years 9.89 15.07 16.40 16.40 16.38 16.38 14.15 17.16 11.94 7.59 Annual average 1.04 1.62 1.78 1.78 1.77 1.77 1.51 1.86 1.26 0.79 5 years 23.79 28.19 26.60 27.66 26.57 26.57 25.62 28.22 24.61 22.78 Annual average 5.29 6.41 6.00 6.27 5.99 5.99 5.75 6.42 5.49 5.04 3 years 32.37 36.25 33.89 35.40 33.86 33.86 33.33 35.65 32.78 31.85 Annual average 12.22 13.93 12.89 13.55 12.87 12.87 12.64 13.67 12.40 12.00 1 year 40.30 43.73 40.72 43.54 40.76 41.32 40.55 42.65 40.38 40.13 6 months 33.01 36.88 33.25 36.47 33.25 33.90 33.11 35.44 33.00 32.89 14 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund limited these expenses; had it not done so, expenses would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Review your funds expenses The following table shows the expenses you would have paid on a $1,000 investment in The George Putnam Fund of Boston from August 1, 2008, to January 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $4.63 $7.75 $7.75 $6.71 $5.67 $3.59 Ending value (after expenses) $655.60 $652.90 $652.50 $653.80 $654.90 $656.40 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/09. The expense ratio may differ for each share class (see the last table in this section). Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended January 31, 2009, use the following calculation method. To find the value of your investment on August 1, 2008, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized retur n. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. 15 Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $5.65 $9.45 $9.45 $8.19 $6.92 $4.38 Ending value (after expenses) $1,019.61 $1,015.83 $1,015.83 $1,017.09 $1,018.35 $1,020.87 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/09. The expense ratio may differ for each share class (see the last table in this section). Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Compare expenses using industry averages You can also compare your funds expenses with the average of its peer group, as defined by Lipper, an independent fund-rating agency that ranks funds relative to others that Lipper considers to have similar investment styles or objectives. The expense ratio for each share class shown indicates how much of your funds average net assets have been used to pay ongoing expenses during the period. Class A Class B Class C Class M Class R Class Y Your funds annualized expense ratio 1.11% 1.86% 1.86% 1.61% 1.36% 0.86% Average annualized expense ratio for Lipper peer group* 1.19% 1.94% 1.94% 1.69% 1.44% 0.94% * Putnam keeps fund expenses below the Lipper peer group average expense ratio by limiting our fund expenses if they exceed the Lipper average. The Lipper average is a simple average of front-end load funds in the peer group that excludes 12b-1 fees as well as any expense offset and brokerage/service arrangements that may reduce fund expenses. To facilitate the comparison in this presentation, Putnam has adjusted the Lipper average to reflect 12b-1 fees. Investors should note that the other funds in the peer group may be significantly smaller or larger than the fund, and that an asset-weighted average would likely be lower than the simple average. Also, the fund and Lipper report expense data at different times; the funds expense ratio shown here is annualized data for the most recent six-month period, while the quarterly updated Lipper average is based on the most recent fiscal year-end data available for the peer group funds as of 12/31/08. Your funds portfolio turnover Putnam funds are actively managed by experts who buy and sell securities based on intensive analysis of companies, industries, economies, and markets. Portfolio turnover is a measure of how often a funds managers buy and sell securities for your fund. A portfolio turnover of 100%, for example, means that the managers sold and replaced securities valued at 100% of a funds average portfolio value within a given period. Funds with high turnover may be more likely to generate capital gains that must be distributed to shareholders as taxable income. High turnover may also cause a fund to pay more brokerage commissions and other transaction costs, which may detract from performance. You can use the following table to compare your funds turnover with the average turnover for funds in its Lipper category. 16 Turnover comparisons Percentage of holdings that change every year 2008 2007 2006 2005 2004 The George Putnam Fund of Boston 124% 144% 117% 169% 166% Lipper Balanced Funds category average 62% 62% 70% 72% 74% Turnover data for the fund is calculated based on the funds fiscal-year period, which ends on July 31. Turnover data for the funds Lipper category is calculated based on the average of the turnover of each fund in the category for its fiscal year ended during the indicated year. Fiscal years vary across funds in the Lipper category, which may limit the comparability of the funds portfolio turnover rate to the Lipper average. Comparative data for 2008 is based on information available as of 12/31/08. Your funds management Your funds Portfolio Managers are David Calabro and Raman Srivastava. Portfolio management fund ownership The following table shows how much the funds current Portfolio Managers have invested in the fund and in all Putnam mutual funds (in dollar ranges). Information shown is as of January 31, 2009, and January 31, 2008. N/A indicates the individual was not a Portfolio Manager as of 1/31/08. Trustee and Putnam employee fund ownership As of January 31, 2009, all of the Trustees of the Putnam funds owned fund shares. The following table shows the approximate value of investments in the fund and all Putnam funds as of that date by the Trustees and Putnam employees. These amounts include investments by the Trustees and employees immediate family members and investments through retirement and deferred compensation plans. Assets in the fund Total assets in all Putnam funds Trustees $733,000 $31,000,000 Putnam employees $3,843,000 $342,000,000 Other Putnam funds managed by the Portfolio Managers Raman Srivastava is also a Portfolio Manager of Putnam Income Fund, Putnam Global Income Trust, Putnam Absolute Return 100 Fund, and Putnam Absolute Return 300 Fund. David Calabro and Raman Srivastava may also manage other accounts and variable trust funds advised by Putnam Management or an affiliate. 17 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. The George Putnam Blended Index is composed of 60% Russell 1000 Value Index and 40% Barclays Capital Aggregate Bond Index. Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 1000 Value Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their value orientation. S&P 500 Index is an unmanaged index of common stock performance. S&P 500/Citigroup Value Index is an unmanaged capitalization-weighted index of large-cap stocks chosen for their value orientation. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 18 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management). In November 2008, the Board of Trustees also approved a new sub-management contract, in respect of your fund, between Putnam Managements affiliate, Putnam Investments Limited (PIL), and Putnam Management. In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2008, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. The Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management contract, effective July 1, 2008. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, except as otherwise indicated below, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That this fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers and other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of such arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. 19 Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances  for example, changes in a funds size or investment style, changes in Putnam Managements operating costs or responsibilities, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund, which had been carefully developed over the years, re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees also noted that shareholders of your fund voted in 2007 to approve new management contracts containing an identical fee structure. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness . The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., your fund ranked in the 34th percentile in management fees and in the 31st percentile in total expenses (less any applicable 12b-1 fees) as of December 31, 2007 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). (Because the funds custom peer group is smaller than the funds broad Lipper Inc. peer group, this expense information may differ from the Lipper peer expense information found elsewhere in this report.) The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees noted that the expense ratio increases described above were currently being controlled by expense limitations initially implemented in January 2004. The Trustees have received a commitment from Putnam Management and its parent company to continue this program through at least June 30, 2009. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2008, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation will be applied to those open-end funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December 31, 2007. This additional expense limitation will not be applied to your fund because it had a below-average expense ratio relative to its custom peer group. In addition, the Trustees devoted particular attention to analyzing the Putnam funds fees and expenses relative to those of competitors 20 in fund complexes of comparable size and with a comparable mix of asset categories. The Trustees concluded that this analysis did not reveal any matters requiring further attention at the current time.  Economies of scale . Your fund currently has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale, which means that the effective management fee rate of the fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. Conversely, if the fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale at current asset levels. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services to be provided and profits to be realized by Putnam Management and its affiliates from the relationship with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. While the Trustees noted the satisfactory investment performance of certain Putnam funds, they considered the disappointing investment performance of many funds in recent periods, particularly over periods in 2007 and 2008. They discussed with senior management of Putnam Management the factors contributing to such underperformance and actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including recent efforts to further centralize Putnam Managements equity research function. In this regard, the Trustees took into consideration efforts by Putnam Management to improve its ability to assess and mitigate investment risk in individual funds, across asset classes, and 21 across the complex as a whole. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that your funds class A share cumulative total return performance at net asset value was in the following percentiles of its Lipper Inc. peer group (Lipper Balanced Funds) for the one-year, three-year and five-year periods ended December 31, 2007 (the first percentile being the best-performing funds and the 100th percentile being the worst-performing funds): One-year period 95th Three-year period 84th Five-year period 79th (Because of the passage of time, these performance results may differ from the performance results for more recent periods shown elsewhere in this report.) Over the one-year, three-year and five-year periods ended December 31, 2007, there were 814, 614, and 441 funds, respectively, in your funds Lipper peer group.* Past performance is no guarantee of future returns. The Trustees noted the disappointing performance for your fund for the one-year, three-year, and five-year periods ended December 31, 2007. In this regard, the Trustees considered that, similar to the experience of certain other Putnam funds with exposure to the large-cap equity space, your funds performance would have been materially better over these periods but for the performance of a limited number of portfolio choices in the financial sector that experienced extreme distress in the market turmoil that began in the summer of 2007. In addition, following leadership and portfolio management team changes, Putnam Management continues to make efforts to enhance the strength of the Large Cap Equities team, and Putnam Management has centralized the equity research structure. These changes were made to strengthen the investment process, which focuses on a blend of quantitative techniques and fundamental analysis, and to enhance the performance potential for Putnam funds with exposure to the large-cap equity space. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. * The percentile rankings for your funds class A share annualized total return performance in the Lipper Balanced Funds category for the one-year, five-year, and ten-year periods ended December 31, 2008, were 99%, 96%, and 88%, respectively. Over the one-year, five-year, and ten-year periods ended December 31, 2008, your fund ranked 838th out of 850, 481st out of 501, and 244th out of 279 funds, respectively. Note that this more recent information was not available when theTrustees approved the continuance of your funds management contract. 22 Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered changes made in 2008, at Putnam Managements request, to the Putnam funds brokerage allocation policy, which expanded the permitted categories of brokerage and research services payable with soft dollars and increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Trustees annual review of your funds management contract arrangements also included the review of its distributors contract and distribution plan with Putnam Retail Management Limited Partnership and the investor servicing agreement with Putnam Fiduciary Trust Company (PFTC), each of which provides benefits to affiliates of Putnam Management. In the case of the investor servicing agreement, the Trustees considered that certain shareholder servicing functions were shifted to a third-party service provider by PFTC in 2007. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Approval of the Sub-Management Contract between Putnam Management and Putnam Investments Limited In November 2008, the Trustees approved a sub-management contract between Putnam Management and PIL in respect of your fund, under which PILs London office would manage a separate portion of the assets of the fund. The Contract Committee reviewed information 23 provided by Putnam Management and PIL and, upon completion of this review, recommended, and the Independent Trustees and the full Board of Trustees approved, the sub-management contract in respect of your fund, effective November 30, 2008. The Trustees considered numerous factors they believed relevant in approving your funds sub-management contract, including Putnam Managements belief that the interest of shareholders would be best served by utilizing investment professionals in PILs London office to manage a portion of your funds assets and PILs expertise in managing assets invested in European markets. The Trustees also considered that applicable securities laws require a sub-advisory relationship between Putnam Management and PIL in order for Putnams investment professionals in London to be involved in the management of your fund. The Trustees noted that Putnam Management, and not your fund, would pay the sub-management fee to PIL for its services, and that the sub-management relationship with PIL will not reduce the nature, quality or overall level of service provided to your fund. 24 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2008, are available in the Individual Investors section of www.putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. 25 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and noninvestment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlight table also includes the current reporting period. 26 The funds portfolio 1/31/09 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (108.9%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.1%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, TBA, February 1, 2039 $28,000,000 $29,028,126 29,028,126 U.S. Government Agency Mortgage Obligations (106.8%) Federal Home Loan Mortgage Corporation 8 3/4s, May 1, 2009 1,769 1,768 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, March 1, 2035 22,513 23,368 5 1/2s, TBA, February 1, 2039 2,000,000 2,045,938 Federal National Mortgage Association Pass-Through Certificates 7s, TBA, February 1, 2039 3,000,000 3,153,750 6 1/2s, TBA, March 1, 2039 70,000,000 72,635,934 6 1/2s, TBA, February 1, 2039 70,000,000 72,909,375 6s, TBA, February 1, 2024 1,000,000 1,040,313 5 1/2s, TBA, February 1, 2039 118,000,000 120,765,625 5 1/2s, TBA, February 1, 2024 25,000,000 25,765,625 5s, TBA, March 1, 2039 175,000,000 177,303,718 5s, TBA, February 1, 2039 622,000,000 632,107,500 4 1/2s, TBA, March 1, 2039 64,000,000 64,182,502 4 1/2s, TBA, February 1, 2039 283,000,000 284,768,750 4 1/2s, TBA, February 1, 2024 55,000,000 55,739,063 1,512,443,229 Total U.S. government and agency mortgage obligations (cost $1,555,165,378) $1,541,471,355 COMMON STOCKS (52.6%)* Shares Value Basic materials (1.9%) Alcoa, Inc. 227,700 $1,773,783 Dow Chemical Co. (The) 93,000 1,077,870 E.I. du Pont de Nemours & Co. 273,500 6,279,560 Nucor Corp. 128,000 5,221,120 Potash Corp. of Saskatchewan, Inc. (Canada) 33,700 2,522,782 PPG Industries, Inc. 97,600 3,667,808 United States Steel Corp. 24,300 729,729 Weyerhaeuser Co. 189,200 5,172,728 26,445,380 Capital goods (3.2%) Autoliv, Inc. (Sweden) 40,100 737,439 Avery Dennison Corp. 40,900 991,007 Boeing Co. (The) 71,700 3,033,627 Caterpillar, Inc. 76,200 2,350,770 Deere (John) & Co. 94,800 3,293,352 Eaton Corp. 20,900 920,018 Emerson Electric Co. 118,600 3,878,220 General Dynamics Corp. 21,900 1,242,387 Lockheed Martin Corp. 173,500 14,233,940 27 COMMON STOCKS (52.6%)* cont. Shares Value Capital goods cont. Northrop Grumman Corp. 41,200 $1,982,544 Parker-Hannifin Corp. 80,900 3,091,189 Raytheon Co. 79,000 3,998,980 United Technologies Corp. 114,200 5,480,458 45,233,931 Communication services (3.8%) AT&T, Inc. 892,582 21,975,369 Comcast Corp. Class A 352,500 5,164,125 Qwest Communications International, Inc. 182,000 586,040 Verizon Communications, Inc. 800,500 23,910,935 Vodafone Group PLC ADR (United Kingdom) 89,200 1,658,228 53,294,697 Conglomerates (1.6%) 3M Co. 47,200 2,538,888 General Electric Co. 1,357,400 16,465,262 Honeywell International, Inc. 129,200 4,239,052 23,243,202 Consumer cyclicals (2.4%) Amazon.com, Inc.  27,200 1,599,904 D.R. Horton, Inc. 128,600 766,456 Home Depot, Inc. (The) 268,500 5,780,805 JC Penney Co., Inc. (Holding Co.) 47,600 797,300 Lowes Cos., Inc. 85,100 1,554,777 Marriott International, Inc. Class A 116,900 1,906,639 Staples, Inc. 146,200 2,330,428 TJX Cos., Inc. (The) 360,300 6,997,026 Viacom, Inc. Class B  243,200 3,587,200 Wal-Mart Stores, Inc. 106,100 4,999,432 Walt Disney Co. (The) 151,200 3,126,816 Whirlpool Corp. 19,100 638,513 34,085,296 Consumer staples (6.5%) BJs Wholesale Club, Inc.  57,400 1,646,232 Clorox Co. 173,600 8,706,040 CVS Caremark Corp. 361,100 9,706,368 Energizer Holdings, Inc.  17,000 809,710 Estee Lauder Cos., Inc. (The) Class A 27,900 732,375 General Mills, Inc. 138,700 8,204,105 Genuine Parts Co. 16,000 512,320 H.J. Heinz Co. 53,400 1,949,100 Kimberly-Clark Corp. 166,200 8,554,314 Kraft Foods, Inc. Class A 334,162 9,373,244 Kroger Co. 337,900 7,602,750 McDonalds Corp. 21,400 1,241,628 Newell Rubbermaid, Inc. 271,200 2,191,296 Philip Morris International, Inc. 327,500 12,166,625 Procter & Gamble Co. (The) 221,200 12,055,400 Safeway, Inc. 98,900 2,119,427 SYSCO Corp. 61,300 1,366,377 Yum! Brands, Inc. 105,900 3,030,858 91,968,169 28 COMMON STOCKS (52.6%)* cont. Shares Value Energy (8.1%) Chevron Corp. 386,000 $27,220,720 ConocoPhillips 172,000 8,175,160 Devon Energy Corp. 138,600 8,537,760 EOG Resources, Inc. 87,200 5,909,544 Exxon Mobil Corp. 381,800 29,200,064 Hess Corp. 58,700 3,264,307 Marathon Oil Corp. 375,100 10,213,973 National-Oilwell Varco, Inc.  57,800 1,528,232 Noble Corp. 62,400 1,694,160 Occidental Petroleum Corp. 156,400 8,531,620 Schlumberger, Ltd. 32,600 1,330,406 Total SA ADR (France) 184,600 9,189,388 114,795,334 Financials (7.4%) ACE, Ltd. (Switzerland) 119,700 5,226,102 Allstate Corp. (The) 220,800 4,784,736 Axis Capital Holdings, Ltd. (Bermuda) 29,727 721,177 Bank of America Corp. 860,800 5,664,064 Bank of New York Mellon Corp. (The) 234,600 6,038,604 BB&T Corp. 204,900 4,054,971 Chubb Corp. (The) 164,800 7,017,184 Equity Residential Properties Trust R 21,948 525,216 Everest Re Group, Ltd. (Bermuda) 38,400 2,419,200 Goldman Sachs Group, Inc. (The) 170,210 13,741,053 JPMorgan Chase & Co. 686,200 17,504,962 PNC Financial Services Group 66,300 2,156,076 RenaissanceRe Holdings, Ltd. (Bermuda) 100,800 4,504,752 T. Rowe Price Group, Inc. 145,600 4,015,648 Travelers Cos., Inc. (The) 259,600 10,030,944 U.S. Bancorp 90,000 1,335,600 W.R. Berkley Corp. 59,800 1,583,504 Wells Fargo & Co. 707,000 13,362,300 104,686,093 Health care (9.1%) AmerisourceBergen Corp. 77,500 2,814,800 Baxter International, Inc. 116,600 6,838,590 Boston Scientific Corp.  475,000 4,213,250 Bristol-Myers Squibb Co. 182,100 3,898,761 Covidien, Ltd. (Bermuda) 237,512 9,106,210 Eli Lilly & Co. 64,000 2,356,480 Forest Laboratories, Inc.  16,600 415,664 Hospira, Inc.  312,200 7,773,780 Johnson & Johnson 292,100 16,851,249 McKesson Corp. 202,000 8,928,400 Medco Health Solutions, Inc.  51,100 2,295,923 29 COMMON STOCKS (52.6%)* cont. Shares Value Health care cont. Medtronic, Inc. 204,000 $6,831,960 Merck & Co., Inc. 430,200 12,282,210 Pfizer, Inc. 1,428,000 20,820,240 UnitedHealth Group, Inc. 73,600 2,085,088 WellPoint, Inc.  148,100 6,138,745 Wyeth 368,700 15,843,039 129,494,389 Technology (3.8%) Accenture, Ltd. Class A (Bermuda) 146,200 4,614,072 Applied Materials, Inc. 632,600 5,927,462 Atmel Corp.  479,400 1,601,196 Cisco Systems, Inc.  129,800 1,943,106 eBay, Inc.  41,300 496,426 Electronic Arts, Inc.  159,200 2,458,048 EMC Corp.  312,700 3,452,208 Hewlett-Packard Co. 140,900 4,896,275 IBM Corp. 116,300 10,658,895 Intel Corp. 231,100 2,981,190 Microsoft Corp. 429,800 7,349,580 Nokia OYJ ADR (Finland) 409,900 5,029,473 Oracle Corp.  89,400 1,504,602 Texas Instruments, Inc. 56,500 844,675 53,757,208 Transportation (0.8%) AMR Corp.  101,500 602,910 Burlington Northern Santa Fe Corp. 54,500 3,610,625 Union Pacific Corp. 39,200 1,716,568 United Parcel Service, Inc. Class B 121,900 5,179,531 US Airways Group, Inc.  55,500 314,685 11,424,319 Utilities and power (4.0%) Dominion Resources, Inc. 48,200 1,695,676 DTE Energy Co. 64,700 2,232,150 Duke Energy Corp. 181,300 2,746,695 Edison International 314,400 10,240,008 Energen Corp. 46,800 1,367,028 Entergy Corp. 114,100 8,712,676 Exelon Corp. 55,400 3,003,788 FirstEnergy Corp. 107,600 5,378,924 FPL Group, Inc. 62,400 3,216,720 PG&E Corp. 260,750 10,083,203 Sempra Energy 73,500 3,222,240 Wisconsin Energy Corp. 102,600 4,573,908 56,473,016 Total common stocks (cost $911,843,994) $744,901,034 30 COLLATERALIZED MORTGAGE OBLIGATIONS (23.7%)* Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 04-5, Class 3A1, 4.95s, 2035 $2,527,150 $1,516,290 Asset Securitization Corp. Ser. 96-MD6, Class A7, 8.631s, 2029 1,413,067 1,500,038 FRB Ser. 97-D5, Class A5, 7.168s, 2043 325,000 205,250 Banc of America Commercial Mortgage, Inc. Ser. 01-1, Class G, 7.324s, 2036 950,000 781,561 FRB Ser. 07-3, Class A3, 5.658s, 2049 1,200,000 760,046 Ser. 04-3, Class A5, 5.319s, 2039 4,690,000 3,969,302 FRB Ser. 05-1, Class A5, 5.084s, 2042 252,000 196,583 Ser. 07-5, Class XW, Interest Only (IO), 0.44s, 2051 33,893,040 522,113 Ser. 07-1, Class XW, IO, 0.291s, 2049 16,896,091 198,208 Ser. 06-1, Class XC, IO, 0.067s, 2045 40,480,634 167,545 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-PB1, Class K, 6.15s, 2035 715,000 462,543 Ser. 04-4, Class XC, IO, 0.284s, 2042 29,725,708 298,506 Ser. 04-5, Class XC, IO, 0.202s, 2041 48,330,830 381,113 Ser. 02-PB2, Class XC, IO, 0.182s, 2035 8,261,474 133,836 Ser. 05-1, Class XW, IO, 0.101s, 2042 241,859,994 431,380 Ser. 06-5, Class XC, IO, 0.101s, 2016 99,881,896 844,142 Ser. 06-4, Class XC, IO, 0.088s, 2046 49,668,499 339,986 Ser. 05-4, Class XC, IO, 0.082s, 2045 81,407,127 345,549 Banc of America Funding Corp. FRB Ser. 06-D, Class 6A1, 5.981s, 2036 571,052 285,526 Banc of America Large Loan FRB Ser. 04-BBA4, Class H, 1.283s, 2018 142,000 118,537 FRB Ser. 04-BBA4, Class G, 1.033s, 2018 449,000 434,109 Banc of America Large Loan 144A FRB Ser. 05-MIB1, Class K, 2.333s, 2022 496,000 376,690 FRB Ser. 05-MIB1, Class J, 1.383s, 2022 1,400,000 555,520 Banc of America Mortgage Securities FRB Ser. 03-F, Class 2A1, 4.67s, 2033 320,165 236,922 Ser. 05-E, Class 2, IO, 0.3s, 2035 28,189,311 77,080 Ser. 04-D, Class 2A, IO, 0.15s, 2034 9,404,249 3,306 Banc of America Structured Security Trust 144A Ser. 02-X1, Class A3, 5.436s, 2033 791,763 785,680 Bayview Commercial Asset Trust 144A Ser. 07-1, Class S, IO, 2.477s, 2037 12,621,323 777,473 Ser. 06-4A, IO, 2.331s, 2036 2,000,757 192,473 Ser. 04-2, IO, 2.22s, 2034 4,051,693 131,680 Ser. 05-1A, IO, 2.15s, 2035 4,455,554 153,717 Ser. 04-3, IO, 2.15s, 2035 2,876,905 93,499 Ser. 06-2A, IO, 1.798s, 2036 2,578,291 154,697 Ser. 05-3A, IO, 1.6s, 2035 13,489,429 809,366 Ser. 07-5A, IO, 1.55s, 2037 9,158,156 690,525 Ser. 07-2A, IO, 1.3s, 2037 14,793,498 1,136,141 FRB Ser. 05-1A, Class A1, 0.689s, 2035 1,037,599 767,823 Bear Stearns Alternate Trust FRB Ser. 06-5, Class 2A2, 6 1/4s, 2036 6,710,991 2,348,847 FRB Ser. 06-6, Class 2A1, 5.89s, 2036 88,615 46,149 Ser. 04-9, Class 1A1, 5.86s, 2034 125,583 75,692 FRB Ser. 05-7, Class 23A1, 5.649s, 2035 190,804 98,122 31 COLLATERALIZED MORTGAGE OBLIGATIONS (23.7%)* cont. Principal amount Value Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.187s, 2032 $456,000 $332,311 Ser. 04-PR3I, Class X1, IO, 0.324s, 2041 13,333,379 158,161 Ser. 05-PWR9, Class X1, IO, 0.11s, 2042 40,425,479 212,638 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class XW, IO, 0.689s, 2038 18,057,721 465,709 Ser. 06-PW14, Class X1, IO, 0.117s, 2038 19,419,467 172,445 Ser. 07-PW15, Class X1, IO, 0.065s, 2044 64,112,658 396,857 Ser. 05-PW10, Class X1, IO, 0.06s, 2040 62,798,314 146,320 Bear Stearns Small Balance Commercial Trust 144A Ser. 06-1A, Class AIO, IO, 1s, 2034 5,584,200 51,043 Chase Commercial Mortgage Securities Corp. Ser. 00-3, Class A2, 7.319s, 2032 490,172 493,747 Chase Commercial Mortgage Securities Corp. 144A Ser. 98-1, Class G, 6.56s, 2030 1,171,000 1,005,344 Ser. 98-1, Class H, 6.34s, 2030 1,761,000 1,311,079 Citigroup Commercial Mortgage Trust Ser. 08-C7, Class A3, 6.096s, 2014 190,000 117,076 Ser. 08-C7, Class A2A, 6.034s, 2049 105,000 79,714 Citigroup Mortgage Loan Trust, Inc. IFB Ser. 07-6, Class 2A5, IO, 6.261s, 2037 4,285,055 289,241 FRB Ser. 06-AR5, Class 2A5A, 6.198s, 2036 127,725 66,325 FRB Ser. 06-AR7, Class 2A2A, 5.648s, 2036 1,002,314 461,064 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.376s, 2049 26,633,999 399,510 Ser. 06-CD2, Class X, IO, 0.086s, 2046 75,959,047 182,706 Ser. 07-CD4, Class XC, IO, 0.059s, 2049 89,067,124 418,615 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 2,013,000 1,656,885 Ser. 98-C2, Class F, 5.44s, 2030 3,255,000 2,399,944 Commercial Mortgage Loan Trust Ser. 08-LS1, Class A4B, 6.02s, 2017 1,806,000 1,180,579 Commercial Mortgage Pass-Through Certificates 144A Ser. 06-CN2A, Class H, 5.57s, 2019 939,000 407,689 Ser. 06-CN2A, Class J, 5.57s, 2019 751,000 323,762 FRB Ser. 01-J2A, Class A2F, 0.829s, 2034 1,590,000 1,208,400 Ser. 03-LB1A, Class X1, IO, 0.488s, 2038 8,236,490 249,236 Ser. 05-LP5, Class XC, IO, 0.104s, 2043 69,832,917 331,926 Ser. 06-C8, Class XS, IO, 0.085s, 2046 57,354,514 242,023 Ser. 05-C6, Class XC, IO, 0.064s, 2044 66,532,018 205,861 Countrywide Alternative Loan Trust IFB Ser. 04-2CB, Class 1A5, IO, 7.211s, 2034 86,848 4,342 Ser. 06-45T1, Class 2A2, 6s, 2037 263,818 115,173 Ser. 06-J8, Class A4, 6s, 2037 217,749 90,706 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 115,036 80,732 Ser. 05-24, Class 1AX, IO, 0.737s, 2035 9,125,789 111,934 Countrywide Home Loans Ser. 05-9, Class 1X, IO, 3.126s, 2035 7,956,261 111,263 Ser. 05-2, Class 2X, IO, 1.16s, 2035 7,759,428 106,389 32 COLLATERALIZED MORTGAGE OBLIGATIONS (23.7%)* cont. Principal amount Value Countrywide Home Loans 144A IFB Ser. 05-R2, Class 2A3, 8s, 2035 $876,530 $827,859 IFB Ser. 05-R1, Class 1AS, IO, 5.431s, 2035 6,387,237 431,138 IFB Ser. 05-R2, Class 1AS, IO, 5.091s, 2035 6,158,119 388,577 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.81s, 2039 4,505,000 3,165,426 Ser. 06-C5, Class AX, IO, 0.121s, 2039 36,561,240 230,263 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.114s, 2049 121,768,943 633,199 Ser. 06-C4, Class AX, IO, 0.113s, 2039 76,480,425 700,958 Ser. 07-C1, Class AX, IO, 0.07s, 2040 80,487,927 319,698 CRESI Finance Limited Partnership 144A FRB Ser. 06-A, Class D, 1.189s, 2017 232,000 114,585 FRB Ser. 06-A, Class C, 0.989s, 2017 688,000 456,626 Criimi Mae Commercial Mortgage Trust 144A Ser. 98-C1, Class B, 7s, 2033 1,655,399 1,558,996 CS First Boston Mortgage Securities Corp. Ser. 97-C2, Class F, 7.46s, 2035 1,239,000 1,259,751 Ser. 04-C2, Class A2, 5.416s, 2036 5,070,000 3,935,334 FRB Ser. 04-C3, Class A5, 5.113s, 2036 92,000 79,083 Ser. 04-C3, Class A3, 4.302s, 2036 142,035 140,616 CS First Boston Mortgage Securities Corp. 144A FRB Ser. 05-TFLA, Class J, 1.283s, 2020 259,000 168,350 FRB Ser. 04-TF2A, Class J, 1.283s, 2016 313,000 172,150 FRB Ser. 05-TF2A, Class J, 1.233s, 2020 407,807 224,294 FRB Ser. 04-TF2A, Class H, 1.033s, 2019 627,000 407,550 Ser. 01-CK1, Class AY, IO, 0.78s, 2035 59,847,907 628,403 Ser. 04-C4, Class AX, IO, 0.53s, 2039 11,425,445 155,146 Ser. 02-CP3, Class AX, IO, 0.422s, 2035 20,431,733 602,583 DLJ Commercial Mortgage Corp. Ser. 00-CF1, Class A1B, 7.62s, 2033 2,108,943 2,129,560 Ser. 99-CG2, Class B3, 6.1s, 2032 1,752,000 1,677,325 Ser. 99-CG2, Class B4, 6.1s, 2032 2,785,000 974,750 Ser. 98-CF2, Class B3, 6.04s, 2031 814,188 775,295 Fannie Mae IFB Ser. 06-70, Class SM, 51.515s, 2036 313,623 424,423 IFB Ser. 07-80, Class AS, 46.245s, 2037 840,538 1,128,842 IFB Ser. 07-1, Class NR, 44.541s, 2037 70,579 79,709 IFB Ser. 06-62, Class PS, 37.564s, 2036 1,261,846 1,666,817 IFB Ser. 07-W7, Class 1A4, 36.844s, 2037 1,402,300 1,647,703 IFB Ser. 06-104, Class GS, 32.591s, 2036 898,958 1,088,849 IFB Ser. 06-60, Class AK, 27.242s, 2036 1,080,727 1,297,186 IFB Ser. 06-115, Class ES, 25.002s, 2036 1,382,248 1,620,335 IFB Ser. 05-57, Class CD, 23.665s, 2035 1,083,648 1,213,467 IFB Ser. 05-115, Class NQ, 23.477s, 2036 714,332 779,803 IFB Ser. 05-74, Class CP, 23.322s, 2035 1,272,012 1,353,175 IFB Ser. 05-45, Class DC, 22.882s, 2035 1,901,519 2,211,029 IFB Ser. 05-57, Class DC, 20.51s, 2034 1,742,239 1,971,699 IFB Ser. 05-95, Class OP, 19.152s, 2035 944,957 941,659 IFB Ser. 05-45, Class PC, 19.082s, 2034 931,356 948,374 IFB Ser. 05-74, Class CS, 18.949s, 2035 1,450,654 1,631,543 IFB Ser. 05-106, Class JC, 18.917s, 2035 650,562 688,066 33 COLLATERALIZED MORTGAGE OBLIGATIONS (23.7%)* cont. Principal amount Value Fannie Mae IFB Ser. 05-95, Class CP, 18.698s, 2035 $213,049 $214,893 IFB Ser. 05-114, Class SP, 18.509s, 2036 894,226 937,587 IFB Ser. 05-83, Class QP, 16.382s, 2034 523,812 538,075 IFB Ser. 05-72, Class SB, 15.902s, 2035 1,469,034 1,545,011 IFB Ser. 07-W6, Class 6A2, IO, 7.411s, 2037 1,671,218 156,760 IFB Ser. 06-90, Class SE, IO, 7.411s, 2036 1,848,666 189,174 IFB Ser. 04-51, Class XP, IO, 7.311s, 2034 118,453 9,985 IFB Ser. 03-66, Class SA, IO, 7.261s, 2033 2,550,045 205,595 IFB Ser. 04-17, Class ST, IO, 7.211s, 2034 132,808 16,264 IFB Ser. 07-W6, Class 5A2, IO, 6.901s, 2037 2,586,236 222,934 IFB Ser. 07-W4, Class 4A2, IO, 6.891s, 2037 11,551,602 995,748 IFB Ser. 07-W2, Class 3A2, IO, 6.891s, 2037 3,158,586 272,270 IFB Ser. 06-115, Class BI, IO, 6.871s, 2036 3,026,633 239,040 IFB Ser. 05-113, Class AI, IO, 6.841s, 2036 583,976 45,207 IFB Ser. 05-52, Class DC, IO, 6.811s, 2035 1,719,116 137,041 IFB Ser. 06-60, Class SI, IO, 6.761s, 2036 3,325,391 315,912 IFB Ser. 06-60, Class UI, IO, 6.761s, 2036 1,349,686 99,666 IFB Ser. 04-12, Class WS, IO, 6.761s, 2033 100,407 7,244 IFB Ser. 07-W7, Class 3A2, IO, 6.741s, 2037 4,239,295 440,641 IFB Ser. 03-122, Class SA, IO, 6.711s, 2028 4,343,753 231,735 IFB Ser. 03-122, Class SJ, IO, 6.711s, 2028 4,472,469 235,801 IFB Ser. 06-60, Class DI, IO, 6.681s, 2035 1,653,322 137,391 IFB Ser. 04-60, Class SW, IO, 6.661s, 2034 6,594,107 597,426 IFB Ser. 05-65, Class KI, IO, 6.611s, 2035 12,181,384 974,511 IFB Ser. 08-10, Class LI, IO, 6.591s, 2038 347,767 31,716 IFB Ser. 08-01, Class GI, IO, 6.571s, 2037 13,522,119 1,216,991 IFB Ser. 05-42, Class SA, IO, 6.411s, 2035 192,923 13,640 IFB Ser. 07-32, Class JS, IO, 6.401s, 2037 586,506 49,907 IFB Ser. 07-39, Class LI, IO, 6.381s, 2037 189,092 17,665 IFB Ser. 07-23, Class SI, IO, 6.381s, 2037 2,663,889 180,355 IFB Ser. 07-54, Class CI, IO, 6.371s, 2037 2,178,950 185,287 IFB Ser. 07-39, Class PI, IO, 6.371s, 2037 2,085,716 144,000 IFB Ser. 07-28, Class SE, IO, 6.361s, 2037 2,314,358 195,586 IFB Ser. 06-128, Class SH, IO, 6.361s, 2037 2,549,063 179,427 IFB Ser. 06-56, Class SM, IO, 6.361s, 2036 6,320,082 498,692 IFB Ser. 05-73, Class SI, IO, 6.361s, 2035 1,454,017 98,376 IFB Ser. 05-12, Class SC, IO, 6.361s, 2035 2,121,481 192,909 IFB Ser. 05-17, Class ES, IO, 6.361s, 2035 2,843,681 255,137 IFB Ser. 05-17, Class SY, IO, 6.361s, 2035 1,312,758 117,839 IFB Ser. 05-45, Class PL, IO, 6.361s, 2034 198,101 16,403 IFB Ser. 07-W5, Class 2A2, IO, 6.351s, 2037 F 1,116,862 115,328 IFB Ser. 07-30, Class IE, IO, 6.351s, 2037 6,444,526 730,777 IFB Ser. 06-123, Class CI, IO, 6.351s, 2037 5,158,584 429,385 IFB Ser. 06-123, Class UI, IO, 6.351s, 2037 2,296,348 200,930 IFB Ser. 05-82, Class SY, IO, 6.341s, 2035 5,651,962 445,375 IFB Ser. 05-45, Class EW, IO, 6.331s, 2035 2,522,921 184,496 IFB Ser. 05-45, Class SR, IO, 6.331s, 2035 7,763,294 557,583 IFB Ser. 07-15, Class BI, IO, 6.311s, 2037 3,704,626 310,159 IFB Ser. 06-126, Class CS, IO, 6.311s, 2037 1,455,179 113,853 IFB Ser. 06-16, Class SM, IO, 6.311s, 2036 1,937,817 179,795 IFB Ser. 05-95, Class CI, IO, 6.311s, 2035 3,377,710 305,662 34 COLLATERALIZED MORTGAGE OBLIGATIONS (23.7%)* cont. Principal amount Value Fannie Mae IFB Ser. 05-84, Class SG, IO, 6.311s, 2035 $5,537,148 $484,500 IFB Ser. 05-57, Class NI, IO, 6.311s, 2035 1,165,156 87,122 IFB Ser. 05-54, Class SA, IO, 6.311s, 2035 5,436,147 392,430 IFB Ser. 05-23, Class SG, IO, 6.311s, 2035 4,268,681 350,539 IFB Ser. 05-29, Class SX, IO, 6.311s, 2035 70,975 5,350 IFB Ser. 05-17, Class SA, IO, 6.311s, 2035 3,767,112 323,135 IFB Ser. 05-17, Class SE, IO, 6.311s, 2035 4,091,979 327,508 IFB Ser. 05-7, Class SC, IO, 6.311s, 2035 230,067 16,089 IFB Ser. 05-83, Class QI, IO, 6.301s, 2035 926,678 80,112 IFB Ser. 06-128, Class GS, IO, 6.291s, 2037 2,431,109 202,011 IFB Ser. 06-114, Class IS, IO, 6.261s, 2036 2,609,421 205,468 IFB Ser. 06-116, Class ES, IO, 6.261s, 2036 1,560,615 115,239 IFB Ser. 06-116, Class LS, IO, 6.261s, 2036 197,375 17,143 IFB Ser. 06-115, Class GI, IO, 6.251s, 2036 2,526,299 196,293 IFB Ser. 06-115, Class IE, IO, 6.251s, 2036 1,981,010 188,916 IFB Ser. 06-117, Class SA, IO, 6.251s, 2036 2,971,362 234,417 IFB Ser. 06-121, Class SD, IO, 6.251s, 2036 4,906,562 417,058 IFB Ser. 06-109, Class SG, IO, 6.241s, 2036 3,518,625 294,861 IFB Ser. 06-104, Class IM, IO, 6.231s, 2036 777,983 55,369 IFB Ser. 06-104, Class SY, IO, 6.231s, 2036 1,627,547 118,311 IFB Ser. 06-109, Class SH, IO, 6.231s, 2036 2,649,139 255,308 IFB Ser. 06-111, Class SA, IO, 6.231s, 2036 707,537 59,182 IFB Ser. 06-104, Class SG, IO, 6.211s, 2036 3,145,415 218,978 IFB Ser. 07-W6, Class 4A2, IO, 6.211s, 2037 10,736,899 906,194 IFB Ser. 06-128, Class SC, IO, 6.211s, 2037 8,293,342 665,308 IFB Ser. 06-43, Class SI, IO, 6.211s, 2036 3,937,072 311,682 IFB Ser. 06-44, Class IS, IO, 6.211s, 2036 3,612,126 315,920 IFB Ser. 06-8, Class JH, IO, 6.211s, 2036 9,146,449 729,843 IFB Ser. 05-122, Class SG, IO, 6.211s, 2035 1,978,415 194,499 IFB Ser. 05-57, Class MS, IO, 6.211s, 2035 169,184 10,654 IFB Ser. 05-95, Class OI, IO, 6.201s, 2035 527,234 37,954 IFB Ser. 06-92, Class JI, IO, 6.191s, 2036 1,845,702 141,533 IFB Ser. 06-92, Class LI, IO, 6.191s, 2036 2,933,320 231,468 IFB Ser. 06-96, Class ES, IO, 6.191s, 2036 3,180,897 224,002 IFB Ser. 06-99, Class AS, IO, 6.191s, 2036 2,107,153 183,112 IFB Ser. 06-60, Class YI, IO, 6.181s, 2036 2,631,644 273,633 IFB Ser. 06-85, Class TS, IO, 6.171s, 2036 4,591,743 337,089 IFB Ser. 06-61, Class SE, IO, 6.161s, 2036 4,275,238 294,491 IFB Ser. 07-75, Class PI, IO, 6.151s, 2037 3,420,493 255,490 IFB Ser. 07-W7, Class 2A2, IO, 6.141s, 2037 8,498,868 785,827 IFB Ser. 07-88, Class MI, IO, 6.131s, 2037 1,073,248 91,647 Ser. 06-94, Class NI, IO, 6.111s, 2036 1,537,468 113,465 IFB Ser. 07-116, Class IA, IO, 6.111s, 2037 12,310,026 984,802 IFB Ser. 07-103, Class AI, IO, 6.111s, 2037 14,454,059 1,003,628 IFB Ser. 07-1, Class NI, IO, 6.111s, 2037 7,704,980 647,688 IFB Ser. 07-15, Class NI, IO, 6.111s, 2022 3,783,981 331,098 IFB Ser. 08-3, Class SC, IO, 6.061s, 2038 1,812,259 171,881 IFB Ser. 07-109, Class XI, IO, 6.061s, 2037 2,195,712 196,257 IFB Ser. 07-109, Class YI, IO, 6.061s, 2037 3,144,064 227,986 IFB Ser. 07-W8, Class 2A2, IO, 6.061s, 2037 5,746,417 369,098 IFB Ser. 07-88, Class JI, IO, 6.061s, 2037 4,244,012 335,977 35 COLLATERALIZED MORTGAGE OBLIGATIONS (23.7%)* cont. Principal amount Value Fannie Mae IFB Ser. 06-79, Class SH, IO, 6.061s, 2036 $202,045 $16,607 IFB Ser. 07-54, Class KI, IO, 6.051s, 2037 1,606,036 103,031 IFB Ser. 07-30, Class JS, IO, 6.051s, 2037 5,302,525 437,458 IFB Ser. 07-30, Class LI, IO, 6.051s, 2037 6,923,728 582,469 IFB Ser. 07-W2, Class 1A2, IO, 6.041s, 2037 2,460,575 178,485 IFB Ser. 07-106, Class SN, IO, 6.021s, 2037 3,402,891 245,485 IFB Ser. 07-54, Class IA, IO, 6.021s, 2037 2,842,075 223,117 IFB Ser. 07-54, Class IB, IO, 6.021s, 2037 2,842,075 223,117 IFB Ser. 07-54, Class IC, IO, 6.021s, 2037 2,842,075 223,117 IFB Ser. 07-54, Class ID, IO, 6.021s, 2037 2,842,075 223,117 IFB Ser. 07-54, Class IE, IO, 6.021s, 2037 2,842,075 223,117 IFB Ser. 07-54, Class IF, IO, 6.021s, 2037 4,228,760 354,169 IFB Ser. 07-54, Class NI, IO, 6.021s, 2037 2,586,773 186,918 IFB Ser. 07-54, Class UI, IO, 6.021s, 2037 3,487,215 316,722 IFB Ser. 07-109, Class AI, IO, 6.011s, 2037 11,339,255 850,444 IFB Ser. 07-91, Class AS, IO, 6.011s, 2037 2,221,891 165,158 IFB Ser. 07-91, Class HS, IO, 6.011s, 2037 2,378,842 205,918 IFB Ser. 07-15, Class CI, IO, 5.991s, 2037 9,612,213 751,637 IFB Ser. 06-115, Class JI, IO, 5.991s, 2036 6,966,053 574,699 IFB Ser. 07-109, Class PI, IO, 5.961s, 2037 3,560,968 240,123 IFB Ser. 06-123, Class LI, IO, 5.931s, 2037 4,638,847 351,046 IFB Ser. 07-81, Class IS, IO, 5.911s, 2037 7,128,305 626,488 IFB Ser. 08-1, Class NI, IO, 5.861s, 2037 5,792,649 430,973 IFB Ser. 07-116, Class BI, IO, 5.861s, 2037 11,252,423 837,180 IFB Ser. 08-01, Class AI, IO, 5.861s, 2037 16,495,796 1,037,157 IFB Ser. 08-10, Class GI, IO, 5.841s, 2038 4,148,301 313,305 IFB Ser. 08-13, Class SA, IO, 5.831s, 2038 386,936 27,522 IFB Ser. 08-1, Class HI, IO, 5.811s, 2037 7,662,221 473,847 IFB Ser. 07-39, Class AI, IO, 5.731s, 2037 4,880,881 361,794 IFB Ser. 07-32, Class SD, IO, 5.721s, 2037 3,366,036 280,722 IFB Ser. 07-30, Class UI, IO, 5.711s, 2037 2,758,634 230,318 IFB Ser. 07-1, Class CI, IO, 5.711s, 2037 3,214,218 236,216 IFB Ser. 05-92, Class US, IO, 5.711s, 2025 510,851 30,038 IFB Ser. 05-14, Class SE, IO, 5.661s, 2035 2,179,912 137,507 IFB Ser. 05-58, Class IK, IO, 5.611s, 2035 4,317,620 325,983 IFB Ser. 08-1, Class BI, IO, 5.521s, 2038 8,752,177 566,826 Ser. 06-W3, Class 1AS, IO, 5.517s, 2046 11,170,961 760,742 IFB Ser. 07-75, Class ID, IO, 5.481s, 2037 2,767,091 199,117 Ser. 09-12, Class AI, 5s, 2039 ## 9,585,000 946,854 Ser. 09-12, Class BI, 5s, 2039 ## 2,850,000 327,935 Ser. 09-12, Class DI, 5s, 2039 ## 8,354,000 698,303 Ser. 03-W12, Class 2, IO, 2.219s, 2043 6,466,538 224,585 Ser. 03-W10, Class 3, IO, 1.935s, 2043 5,006,960 148,569 Ser. 03-W10, Class 1, IO, 1.91s, 2043 20,187,495 585,688 Ser. 03-W8, Class 12, IO, 1.634s, 2042 20,906,117 752,049 Ser. 03-W17, Class 12, IO, 1.146s, 2033 6,405,776 162,850 Ser. 03-T2, Class 2, IO, 0.809s, 2042 29,760,022 536,552 Ser. 03-W3, Class 2IO1, IO, 0.68s, 2042 2,735,041 42,071 Ser. 03-W6, Class 51, IO, 0.672s, 2042 8,409,670 136,882 Ser. 01-T12, Class IO, 0.565s, 2041 17,435,178 245,353 Ser. 03-W2, Class 1, IO, 0.466s, 2042 15,496,718 165,722 36 COLLATERALIZED MORTGAGE OBLIGATIONS (23.7%)* cont. Principal amount Value Fannie Mae Ser. 02-T4, IO, 0.449s, 2041 $6,249,215 $67,548 Ser. 03-W3, Class 1, IO, 0.439s, 2042 21,041,711 212,738 Ser. 02-T1, Class IO, IO, 0.426s, 2031 16,911,519 151,712 Ser. 03-W6, Class 3, IO, 0.368s, 2042 11,909,889 96,144 Ser. 03-W6, Class 23, IO, 0.352s, 2042 12,577,902 97,213 Ser. 03-W4, Class 3A, IO, 0.35s, 2042 11,490,991 63,938 Ser. 01-79, Class BI, IO, 0.327s, 2045 3,193,403 21,108 Ser. 07-47, Class B0, Principal Only (PO), zero %, 2037 138,113 124,805 Ser. 07-14, Class KO, PO, zero %, 2037 323,357 262,497 Ser. 06-125, Class OX, PO, zero %, 2037 131,891 117,442 Ser. 06-84, Class OT, PO, zero %, 2036 67,898 61,638 Ser. 06-56, Class XF, zero %, 2036 218,715 210,303 Ser. 06-46, Class OC, PO, zero %, 2036 118,349 107,146 Ser. 07-15, Class IM, IO, zero %, 2009 3,069,862 240 Ser. 07-16, Class TS, IO, zero %, 2009 12,768,610 998 FRB Ser. 07-76, Class SF, zero %, 2037 165,199 153,899 FRB Ser. 06-115, Class SN, zero %, 2036 1,083,349 794,495 FRB Ser. 06-104, Class EK, zero %, 2036 252,162 214,527 FRB Ser. 05-117, Class GF, zero %, 2036 201,491 173,096 FRB Ser. 05-57, Class UL, zero %, 2035 2,204,279 2,128,927 FRB Ser. 05-36, Class QA, zero %, 2035 465,890 434,137 FRB Ser. 05-65, Class CU, zero %, 2034 307,490 280,295 FRB Ser. 05-81, Class DF, zero %, 2033 242,412 232,367 FRB Ser. 06-1, Class HF, zero %, 2032 186,401 179,859 IFB Ser. 06-75, Class FY, zero %, 2036 431,555 402,580 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities IFB Ser. T-56, Class 2ASI, IO, 7.711s, 2043 1,667,348 170,903 Ser. T-56, Class A, IO, 0.524s, 2043 7,515,941 88,163 Ser. T-56, Class 3, IO, 0.352s, 2043 8,943,614 88,138 Ser. T-56, Class 1, IO, 0.283s, 2043 11,666,254 76,885 Ser. T-56, Class 2, IO, 0.019s, 2043 10,543,365 18,173 FFCA Secured Lending Corp. 144A Ser. 00-1, Class A2, 7.77s, 2027 2,686,304 1,880,413 First Horizon Alternative Mortgage Securities FRB Ser. 05-AA10, Class 2A1, 5.739s, 2035 1,676,715 821,590 First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.682s, 2033 29,328,247 680,246 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 2,726,000 2,663,930 Ser. 97-C2, Class G, 7 1/2s, 2029 832,000 374,400 Freddie Mac IFB Ser. 3339, Class JS, 40.67s, 2037 1,112,118 1,434,300 IFB Ser. 3202, Class HM, 31.584s, 2036 563,197 675,743 IFB Ser. 3153, Class SX, 31.584s, 2036 743,393 936,974 IFB Ser. 2979, Class AS, 23.052s, 2034 545,929 607,482 IFB Ser. 3012, Class FS, 16.042s, 2035 70,702 72,716 IFB Ser. 2828, Class GI, IO, 7.167s, 2034 3,737,008 341,103 IFB Ser. 3184, Class SP, IO, 7.017s, 2033 3,351,004 288,186 IFB Ser. 2927, Class SI, IO, 7s, 2035 3,123,392 238,930 37 COLLATERALIZED MORTGAGE OBLIGATIONS (23.7%)* cont. Principal amount Value Freddie Mac IFB Ser. 2869, Class SH, IO, 6.967s, 2034 $1,646,554 $92,784 IFB Ser. 2869, Class JS, IO, 6.917s, 2034 7,850,482 523,682 IFB Ser. 2882, Class LS, IO, 6.867s, 2034 1,640,477 141,435 IFB Ser. 3149, Class SE, IO, 6.817s, 2036 2,658,245 317,056 IFB Ser. 3203, Class SH, IO, 6.807s, 2036 1,928,787 175,840 IFB Ser. 2815, Class PT, IO, 6.717s, 2032 3,689,060 246,589 IFB Ser. 2828, Class TI, IO, 6.717s, 2030 1,689,249 152,683 IFB Ser. 3397, Class GS, IO, 6.667s, 2037 2,012,677 163,317 IFB Ser. 3297, Class BI, IO, 6.427s, 2037 8,430,134 707,255 IFB Ser. 3287, Class SD, IO, 6.417s, 2037 3,298,179 272,433 IFB Ser. 3281, Class BI, IO, 6.417s, 2037 1,620,329 121,416 IFB Ser. 3281, Class CI, IO, 6.417s, 2037 1,309,629 98,019 IFB Ser. 3249, Class SI, IO, 6.417s, 2036 1,467,698 115,489 IFB Ser. 2990, Class TS, IO, 6.417s, 2035 197,231 10,788 IFB Ser. 2922, Class SE, IO, 6.417s, 2035 4,365,456 382,862 IFB Ser. 3236, Class ES, IO, 6.367s, 2036 3,014,591 221,606 IFB Ser. 3136, Class NS, IO, 6.367s, 2036 4,917,171 423,904 IFB Ser. 3118, Class SD, IO, 6.367s, 2036 7,038,779 554,029 IFB Ser. 2927, Class ES, IO, 6.367s, 2035 2,424,833 134,140 IFB Ser. 2950, Class SM, IO, 6.367s, 2016 4,767,086 359,963 IFB Ser. 3256, Class S, IO, 6.357s, 2036 3,682,805 322,245 IFB Ser. 3031, Class BI, IO, 6.357s, 2035 1,849,888 142,100 IFB Ser. 3370, Class TS, IO, 6.337s, 2037 215,447 19,289 IFB Ser. 3244, Class SB, IO, 6.327s, 2036 2,315,947 176,335 IFB Ser. 3244, Class SG, IO, 6.327s, 2036 2,697,736 220,011 IFB Ser. 3236, Class IS, IO, 6.317s, 2036 4,179,693 331,868 IFB Ser. 3033, Class SG, IO, 6.317s, 2035 84,600 6,665 IFB Ser. 2962, Class BS, IO, 6.317s, 2035 10,495,303 767,207 IFB Ser. 3114, Class TS, IO, 6.317s, 2030 11,311,178 848,508 IFB Ser. 3128, Class JI, IO, 6.297s, 2036 5,580,357 474,330 IFB Ser. 2990, Class LI, IO, 6.297s, 2034 3,610,051 300,499 IFB Ser. 3240, Class S, IO, 6.287s, 2036 7,997,182 618,910 IFB Ser. 3229, Class BI, IO, 6.287s, 2036 620,210 41,330 IFB Ser. 3153, Class JI, IO, 6.287s, 2036 3,917,280 278,910 IFB Ser. 3065, Class DI, IO, 6.287s, 2035 1,400,629 116,198 IFB Ser. 3145, Class GI, IO, 6.267s, 2036 4,594,786 402,044 IFB Ser. 3114, Class GI, IO, 6.267s, 2036 1,972,971 143,820 IFB Ser. 3339, Class JI, IO, 6.257s, 2037 8,430,574 606,158 IFB Ser. 3218, Class AS, IO, 6.247s, 2036 2,865,267 214,889 IFB Ser. 3221, Class SI, IO, 6.247s, 2036 3,372,065 253,890 IFB Ser. 3153, Class UI, IO, 6.237s, 2036 3,406,801 364,405 IFB Ser. 3153, Class QI, IO, 6.217s, 2036 1,688,694 194,214 IFB Ser. 3202, Class PI, IO, 6.207s, 2036 14,496,266 1,120,663 IFB Ser. 3355, Class MI, IO, 6.167s, 2037 2,369,220 170,871 IFB Ser. 3201, Class SG, IO, 6.167s, 2036 4,316,570 387,635 IFB Ser. 3203, Class SE, IO, 6.167s, 2036 3,863,804 330,623 IFB Ser. 3238, Class LI, IO, 6.157s, 2036 155,140 12,299 IFB Ser. 3171, Class PS, IO, 6.152s, 2036 3,644,806 302,883 IFB Ser. 3152, Class SY, IO, 6.147s, 2036 4,208,705 378,322 IFB Ser. 3366, Class SA, IO, 6.117s, 2037 282,830 22,552 IFB Ser. 3284, Class BI, IO, 6.117s, 2037 2,652,319 181,396 38 COLLATERALIZED MORTGAGE OBLIGATIONS (23.7%)* cont. Principal amount Value Freddie Mac IFB Ser. 3260, Class SA, IO, 6.117s, 2037 $2,553,368 $168,160 IFB Ser. 3199, Class S, IO, 6.117s, 2036 2,247,250 180,853 IFB Ser. 3284, Class LI, IO, 6.107s, 2037 10,651,826 811,435 IFB Ser. 3281, Class AI, IO, 6.097s, 2037 9,736,046 793,372 IFB Ser. 3311, Class EI, IO, 6.077s, 2037 2,906,324 201,189 IFB Ser. 3311, Class IA, IO, 6.077s, 2037 4,008,547 338,087 IFB Ser. 3311, Class IB, IO, 6.077s, 2037 4,008,547 338,087 IFB Ser. 3311, Class IC, IO, 6.077s, 2037 4,008,547 338,087 IFB Ser. 3311, Class ID, IO, 6.077s, 2037 4,008,547 338,087 IFB Ser. 3311, Class IE, IO, 6.077s, 2037 5,721,182 482,534 IFB Ser. 3382, Class SI, IO, 6.067s, 2037 567,525 46,529 IFB Ser. 3375, Class MS, IO, 6.067s, 2037 319,056 22,858 IFB Ser. 3240, Class GS, IO, 6.047s, 2036 4,843,431 385,067 IFB Ser. 3257, Class SI, IO, 5.987s, 2036 2,095,036 141,088 IFB Ser. 3225, Class JY, IO, 5.957s, 2036 9,131,380 666,965 IFB Ser. 3416, Class BI, IO, 5.917s, 2038 602,771 47,797 IFB Ser. 2967, Class SA, IO, 5.817s, 2035 217,181 10,366 IFB Ser. 3339, Class TI, IO, 5.807s, 2037 4,230,723 327,159 IFB Ser. 3284, Class CI, IO, 5.787s, 2037 7,438,176 540,465 IFB Ser. 3016, Class SQ, IO, 5.777s, 2035 3,559,650 203,089 IFB Ser. 3397, Class SQ, IO, 5.637s, 2037 5,004,464 354,982 IFB Ser. 3235, Class SA, IO, 5.617s, 2036 455,196 34,907 IFB Ser. 248, IO, 5 1/2s, 2037 424,483 45,505 IFB Ser. 3424, Class UI, IO, 5.427s, 2037 212,006 15,980 Ser. 3510, Class BI, 5s, 2039 ## 8,494,000 644,159 Ser. 3510, Class CI, 5s, 2039 ## 8,972,000 834,252 Ser. 3510, Class DI, 5s, 2039 ## 5,510,000 514,083 Ser. 3510, Class IA, 5s, 2039 ## 6,483,000 577,324 Ser. 3510, Class IB, 5s, 2039 ## 3,297,000 353,455 Ser. 3403, PO, zero %, 2037 88,913 75,974 Ser. 3369, Class BO, PO, zero %, 2037 82,912 69,959 Ser. 3327, Class IF, IO, zero %, 2037 914,930 18,299 Ser. 3391, PO, zero %, 2037 424,738 339,454 Ser. 3292, Class DO, PO, zero %, 2037 261,773 238,276 Ser. 3296, Class OK, PO, zero %, 2037 156,833 140,732 Ser. 3274, Class MO, PO, zero %, 2037 83,957 72,982 Ser. 3252, Class LO, PO, zero %, 2036 614,086 530,620 Ser. 3218, Class AO, PO, zero %, 2036 210,329 165,379 Ser. 3206, Class EO, PO, zero %, 2036 76,313 68,405 Ser. 3175, Class MO, PO, zero %, 2036 387,183 319,967 Ser. 3210, PO, zero %, 2036 157,505 130,346 Ser. 3139, Class CO, PO, zero %, 2036 456,648 410,243 FRB Ser. 3349, Class DO, zero %, 2037 218,505 199,034 FRB Ser. 3326, Class XF, zero %, 2037 1,403,003 1,307,636 FRB Ser. 3326, Class YF, zero %, 2037 2,738,273 2,577,441 FRB Ser. 3263, Class TA, zero %, 2037 287,875 254,067 FRB Ser. 3241, Class FH, zero %, 2036 557,271 540,453 FRB Ser. 3341, Class FA, zero %, 2036 79,884 77,929 FRB Ser. 3231, Class XB, zero %, 2036 380,674 375,559 FRB Ser. 3283, Class HF, zero %, 2036 105,956 103,227 FRB Ser. 3231, Class X, zero %, 2036 289,342 274,967 39 COLLATERALIZED MORTGAGE OBLIGATIONS (23.7%)* cont. Principal amount Value Freddie Mac FRB Ser. 3147, Class SF, zero %, 2036 $1,334,157 $942,373 FRB Ser. 3130, Class JF, zero %, 2036 53,018 50,535 FRB Ser. 3117, Class AF, zero %, 2036 184,323 174,538 FRB Ser. 3326, Class WF, zero %, 2035 2,121,858 1,882,192 FRB Ser. 3036, Class AS, zero %, 2035 191,217 166,607 FRB Ser. 3003, Class XF, zero %, 2035 2,047,169 1,803,529 GE Capital Commercial Mortgage Corp. 144A Ser. 07-C1, Class XC, IO, 0.093s, 2019 183,408,499 596,774 Ser. 05-C2, Class XC, IO, 0.083s, 2043 84,379,022 391,190 Ser. 05-C3, Class XC, IO, 0.064s, 2045 228,853,903 568,686 GMAC Commercial Mortgage Securities, Inc. Ser. 99-C3, Class F, 7.897s, 2036 592,000 590,186 Ser. 97-C1, Class X, IO, 1.358s, 2029 3,193,678 126,150 Ser. 05-C1, Class X1, IO, 0.216s, 2043 91,312,544 620,743 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 1,614,303 484,291 Ser. 06-C1, Class XC, IO, 0.07s, 2045 126,858,942 335,841 Government National Mortgage Association IFB Ser. 07-51, Class SP, 37.478s, 2037 821,859 1,015,040 IFB Ser. 06-34, Class SA, 37.384s, 2036 302,771 368,182 IFB Ser. 07-44, Class SP, 34.676s, 2036 1,332,538 1,620,794 IFB Ser. 05-66, Class SP, 19.738s, 2035 1,178,569 1,253,308 Ser. 07-17, Class CI, IO, 7 1/2s, 2037 89,301 8,930 IFB Ser. 08-29, Class SA, IO, 7.446s, 2038 354,963 24,272 IFB Ser. 06-69, Class SI, IO, 7.046s, 2036 175,418 12,603 IFB Ser. 06-62, Class SI, IO, 7.046s, 2036 2,882,854 180,565 IFB Ser. 06-61, Class SM, IO, 7.021s, 2036 118,909 8,686 IFB Ser. 07-1, Class SL, IO, 7.001s, 2037 1,308,648 95,363 IFB Ser. 07-1, Class SM, IO, 6.991s, 2037 1,308,648 95,202 IFB Ser. 05-68, Class PU, IO, 6.941s, 2032 153,094 17,005 IFB Ser. 04-59, Class SH, IO, 6.921s, 2034 82,766 9,386 IFB Ser. 04-59, Class SC, IO, 6.871s, 2034 1,759,528 139,061 IFB Ser. 04-26, Class IS, IO, 6.871s, 2034 66,402 5,072 IFB Ser. 07-47, Class SA, IO, 6.771s, 2036 83,233 7,880 IFB Ser. 07-49, Class NY, IO, 6.741s, 2035 11,034,259 736,162 IFB Ser. 07-35, Class NY, IO, 6.571s, 2035 123,864 11,410 IFB Ser. 07-35, Class TY, IO, 6.566s, 2035 3,293,375 216,965 IFB Ser. 07-26, Class SG, IO, 6.516s, 2037 4,405,119 264,998 IFB Ser. 07-26, Class SD, IO, 6.471s, 2037 4,293,251 287,218 IFB Ser. 07-26, Class SL, IO, 6.471s, 2037 204,287 20,846 IFB Ser. 07-25, Class SA, IO, 6.466s, 2037 2,952,482 176,369 IFB Ser. 07-25, Class SB, IO, 6.466s, 2037 5,758,152 353,910 IFB Ser. 07-11, Class SA, IO, 6.466s, 2037 2,282,998 163,431 IFB Ser. 06-69, Class SA, IO, 6.466s, 2036 334,804 22,002 IFB Ser. 07-31, Class CI, IO, 6.451s, 2037 2,247,818 141,746 IFB Ser. 07-22, Class S, IO, 6.441s, 2037 2,518,943 190,450 IFB Ser. 07-14, Class SB, IO, 6.441s, 2037 2,455,070 145,915 IFB Ser. 05-84, Class AS, IO, 6.441s, 2035 170,063 15,246 IFB Ser. 07-51, Class SJ, IO, 6.416s, 2037 2,903,083 219,573 IFB Ser. 07-53, Class SY, IO, 6.376s, 2037 146,839 10,889 IFB Ser. 04-17, Class QN, IO, 6.371s, 2034 105,700 8,904 40 COLLATERALIZED MORTGAGE OBLIGATIONS (23.7%)* cont. Principal amount Value Government National Mortgage Association IFB Ser. 07-58, Class PS, IO, 6.366s, 2037 $4,968,043 $337,693 IFB Ser. 04-88, Class S, IO, 6.341s, 2032 81,036 5,171 IFB Ser. 07-59, Class PS, IO, 6.336s, 2037 2,257,558 144,576 IFB Ser. 07-59, Class SP, IO, 6.336s, 2037 4,576,763 300,478 IFB Ser. 07-48, Class SB, IO, 6.321s, 2037 3,320,727 189,846 IFB Ser. 07-68, Class PI, IO, 6.316s, 2037 4,152,213 299,289 IFB Ser. 06-38, Class SG, IO, 6.316s, 2033 8,682,013 453,227 IFB Ser. 07-53, Class SG, IO, 6.241s, 2037 1,586,620 101,199 IFB Ser. 07-74, Class SI, IO, 6.241s, 2037 92,934 4,672 IFB Ser. 07-17, Class AI, IO, 6.221s, 2037 9,550,882 655,869 IFB Ser. 08-3, Class SA, IO, 6.216s, 2038 5,031,702 273,899 IFB Ser. 08-2, Class SV, IO, 6.191s, 2038 1,297,345 87,219 IFB Ser. 07-79, Class SY, IO, 6.191s, 2037 8,695,921 581,757 IFB Ser. 07-53, Class ES, IO, 6.191s, 2037 2,170,303 126,135 IFB Ser. 08-2, Class SM, IO, 6.171s, 2038 230,700 14,466 IFB Ser. 07-9, Class AI, IO, 6.171s, 2037 3,675,708 229,787 IFB Ser. 07-58, Class SA, IO, 6.166s, 2037 7,343,902 393,780 IFB Ser. 07-61, Class SA, IO, 6.166s, 2037 2,922,417 145,501 IFB Ser. 07-27, Class S, IO, 6.166s, 2037 1,425,772 100,470 IFB Ser. 06-28, Class GI, IO, 6.166s, 2035 3,739,103 271,215 IFB Ser. 07-10, Class SB, IO, 6.161s, 2037 967,497 54,380 IFB Ser. 07-67, Class SI, IO, 6.151s, 2037 7,249,709 382,248 IFB Ser. 07-9, Class DI, IO, 6.151s, 2037 4,253,773 278,994 IFB Ser. 07-28, Class SG, IO, 6.141s, 2037 1,254,530 86,510 IFB Ser. 08-34, Class SH, IO, 6.141s, 2037 111,413 8,544 IFB Ser. 06-26, Class S, IO, 6.141s, 2036 502,530 30,968 IFB Ser. 07-59, Class SD, IO, 6.136s, 2037 6,972,762 364,522 IFB Ser. 06-49, Class SA, IO, 6.126s, 2036 400,591 21,686 IFB Ser. 07-36, Class SA, IO, 6.111s, 2037 672,074 46,612 IFB Ser. 07-36, Class SG, IO, 6.111s, 2037 1,025,033 71,360 IFB Ser. 05-92, Class S, IO, 6.066s, 2032 296,423 20,182 IFB Ser. 05-71, Class SA, IO, 6.031s, 2035 220,451 14,854 IFB Ser. 05-65, Class SI, IO, 5.991s, 2035 3,927,057 241,513 IFB Ser. 08-15, Class PI, IO, 5.966s, 2035 129,351 9,392 IFB Ser. 06-16, Class SX, IO, 5.956s, 2036 176,813 10,273 IFB Ser. 07-17, Class IC, IO, 5.921s, 2037 4,934,435 334,984 IFB Ser. 07-17, Class IB, IO, 5.916s, 2037 2,046,931 151,235 IFB Ser. 06-14, Class S, IO, 5.916s, 2036 3,424,973 192,833 IFB Ser. 05-57, Class PS, IO, 5.916s, 2035 79,107 7,201 IFB Ser. 06-11, Class ST, IO, 5.881s, 2036 2,148,420 122,258 IFB Ser. 07-25, Class KS, IO, 5.871s, 2037 918,529 71,646 IFB Ser. 07-21, Class S, IO, 5.871s, 2037 5,002,416 277,199 IFB Ser. 07-27, Class SD, IO, 5.866s, 2037 2,127,253 116,277 IFB Ser. 07-19, Class SJ, IO, 5.866s, 2037 3,615,589 185,339 IFB Ser. 07-8, Class SA, IO, 5.866s, 2037 3,255,185 169,550 IFB Ser. 07-31, Class AI, IO, 5.851s, 2037 2,845,826 214,994 IFB Ser. 07-23, Class ST, IO, 5.841s, 2037 4,487,816 218,301 IFB Ser. 07-9, Class CI, IO, 5.841s, 2037 5,523,573 274,387 IFB Ser. 07-7, Class EI, IO, 5.841s, 2037 3,741,296 191,592 IFB Ser. 07-7, Class JI, IO, 5.841s, 2037 5,996,092 333,383 IFB Ser. 07-1, Class S, IO, 5.841s, 2037 4,721,769 243,204 41 COLLATERALIZED MORTGAGE OBLIGATIONS (23.7%)* cont. Principal amount Value Government National Mortgage Association IFB Ser. 07-3, Class SA, IO, 5.841s, 2037 $4,510,577 $231,208 IFB Ser. 07-62, Class S, IO, 5.821s, 2037 105,128 5,945 IFB Ser. 05-17, Class S, IO, 5.821s, 2035 90,668 5,205 IFB Ser. 07-43, Class SC, IO, 5.771s, 2037 3,102,196 166,569 IFB Ser. 05-3, Class SN, IO, 5.766s, 2035 256,934 20,203 IFB Ser. 07-73, Class MI, IO, 5.641s, 2037 7,452,519 341,974 IFB Ser. 04-41, Class SG, IO, 5.641s, 2034 234,328 13,042 IFB Ser. 07-67, Class EI, IO, 0.02s, 2037 3,917,181 1,427 IFB Ser. 07-67, Class GI, IO, 0.02s, 2037 11,469,323 4,177 Ser. 07-73, Class MO, PO, zero %, 2037 573,271 487,887 FRB Ser. 07-73, Class KI, IO, zero %, 2037 5,732,707 31,117 FRB Ser. 07-73, Class KM, zero %, 2037 573,271 420,611 FRB Ser. 07-49, Class UF, zero %, 2037 183,452 172,795 FRB Ser. 07-33, Class TB, zero %, 2037 54,211 52,518 FRB Ser. 07-35, Class UF, zero %, 2037 334,212 290,496 FRB Ser. 07-22, Class TA, zero %, 2037 216,529 208,217 FRB Ser. 98-2, Class EA, PO, zero %, 2028 88,123 70,159 Greenpoint Mortgage Funding Trust Ser. 05-AR1, Class X1, IO, 3.271s, 2045 5,068,168 139,375 Greenwich Capital Commercial Funding Corp. Ser. 05-GG5, Class XC, IO, 0.066s, 2037 182,584,559 438,203 Greenwich Capital Commercial Funding Corp. 144A Ser. 07-GG9, Class X, IO, 0.324s, 2039 29,415,972 308,868 GS Mortgage Securities Corp. II FRB Ser. 07-GG10, Class A3, 5.799s, 2045 2,285,000 1,486,573 Ser. 05-GG4, Class A4, 4.761s, 2039 197,000 161,881 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 1,286,000 1,015,940 FRB Ser. 07-EOP, Class J, 1.28s, 2009 428,000 256,800 Ser. 06-GG8, Class X, IO, 0.666s, 2039 26,330,971 539,785 Ser. 04-C1, Class X1, IO, 0.496s, 2028 16,217,669 63,249 Ser. 03-C1, Class X1, IO, 0.233s, 2040 19,236,015 312,964 Ser. 05-GG4, Class XC, IO, 0.212s, 2039 105,274,709 1,421,209 Ser. 06-GG6, Class XC, IO, 0.046s, 2038 52,481,569 94,467 GSMPS Mortgage Loan Trust Ser. 05-RP3, Class 1A4, 8 1/2s, 2035 216,496 200,328 Ser. 05-RP3, Class 1A3, 8s, 2035 682,768 622,005 Ser. 05-RP3, Class 1A2, 7 1/2s, 2035 611,091 550,863 GSMPS Mortgage Loan Trust 144A Ser. 05-RP2, Class 1A3, 8s, 2035 823,010 795,670 Ser. 05-RP1, Class 1A3, 8s, 2035 108,643 97,194 Ser. 05-RP2, Class 1A2, 7 1/2s, 2035 898,588 858,908 IFB Ser. 04-4, Class 1AS, IO, 5.637s, 2034 10,357,609 718,818 GSR Mortgage Loan Trust Ser. 05-AR2, Class 2A1, 4.832s, 2035 1,518,386 941,400 HASCO NIM Trust 144A Ser. 05-OP1A, Class A, 6 1/4s, 2035 (Cayman Islands) 242,459 4,849 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 0.499s, 2037 4,213,111 2,854,383 42 COLLATERALIZED MORTGAGE OBLIGATIONS (23.7%)* cont. Principal amount Value IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR25, Class 5A1, 6.257s, 2036 $82,186 $42,360 FRB Ser. 07-AR15, Class 1A1, 6.143s, 2037 272,909 133,725 FRB Ser. 07-AR9, Class 2A1, 5.921s, 2037 281,484 143,557 FRB Ser. 05-AR5, Class 4A1, 5.486s, 2035 225,586 123,800 JPMorgan Alternative Loan Trust FRB Ser. 06-A3, Class 2A1, 6.066s, 2036 110,344 60,093 FRB Ser. 06-A1, Class 5A1, 5.938s, 2036 193,950 102,793 FRB Ser. 06-A6, Class 1A1, 0.549s, 2036 127,452 57,173 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 97-C5, Class F, 7.561s, 2029 911,000 592,150 FRB Ser. 07-LD12, Class AM, 6.062s, 2051 5,510,000 2,252,429 FRB Ser. 07-LD12, Class A3, 5.99s, 2051 15,986,000 10,263,185 FRB Ser. 07-LD11, Class A3, 5.819s, 2049 2,850,000 1,826,850 Ser. 06-CB15, Class A4, 5.814s, 2043 4,443,000 3,448,713 Ser. 07-CB20, Class A4, 5.794s, 2051 1,278,000 767,812 FRB Ser. 04-PNC1, Class A4, 5.406s, 2041 75,000 64,215 Ser. 05-CB12, Class A4, 4.895s, 2037 198,000 158,796 Ser. 04-C3, Class A5, 4.878s, 2042 189,000 157,475 Ser. 05-LDP2, Class AM, 4.78s, 2042 1,990,000 1,177,235 Ser. 06-LDP8, Class X, IO, 0.573s, 2045 34,981,328 754,337 Ser. 06-CB17, Class X, IO, 0.513s, 2043 F 42,724,379 859,382 Ser. 06-LDP9, Class X, IO, 0.455s, 2047 F 9,797,122 160,775 Ser. 07-LDPX, Class X, IO, 0.347s, 2049 F 54,471,037 623,613 Ser. 06-CB16, Class X1, IO, 0.092s, 2045 39,829,354 345,540 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 03-ML1A, Class X1, IO, 0.57s, 2039 38,035,244 1,122,040 Ser. 05-CB12, Class X1, IO, 0.106s, 2037 F 54,024,464 331,070 Ser. 05-LDP3, Class X1, IO, 0.084s, 2042 F 81,021,634 401,134 Ser. 07-CB20, Class X1, IO, 0.073s, 2051 F 88,969,318 603,027 Ser. 05-LDP5, Class X1, IO, 0.072s, 2044 F 343,048,059 1,043,775 Ser. 06-LDP6, Class X1, IO, 0.062s, 2043 F 68,059,455 210,915 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 715,303 572,242 Ser. 99-C1, Class G, 6.41s, 2031 765,731 268,006 Ser. 98-C4, Class G, 5.6s, 2035 634,000 568,522 Ser. 98-C4, Class H, 5.6s, 2035 1,074,000 204,071 LB-UBS Commercial Mortgage Trust Ser. 01-C3, Class A2, 6.365s, 2028 67,000 63,934 Ser. 04-C7, Class A6, 4.786s, 2029 1,733,000 1,372,152 Ser. 07-C2, Class XW, IO, 0.537s, 2040 11,757,015 240,506 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.718s, 2038 30,412,230 776,576 Ser. 03-C5, Class XCL, IO, 0.248s, 2037 16,005,139 241,037 Ser. 05-C3, Class XCL, IO, 0.206s, 2040 66,041,069 852,729 Ser. 05-C2, Class XCL, IO, 0.166s, 2040 122,127,433 800,667 Ser. 05-C7, Class XCL, IO, 0.142s, 2040 82,300,276 424,439 Ser. 05-C5, Class XCL, IO, 0.138s, 2020 69,046,793 578,792 Ser. 06-C7, Class XCL, IO, 0.117s, 2038 46,980,883 461,667 Ser. 07-C2, Class XCL, IO, 0.084s, 2040 101,029,042 713,902 Ser. 06-C1, Class XCL, IO, 0.055s, 2041 66,270,981 426,566 43 COLLATERALIZED MORTGAGE OBLIGATIONS (23.7%)* cont. Principal amount Value Lehman Brothers Floating Rate Commercial Mortgage Trust 144A FRB Ser. 04-LLFA, Class H, 1.283s, 2017 $733,000 $549,750 FRB Ser. 05-LLFA, Class J, 1.133s, 2018 423,000 317,250 Lehman Mortgage Trust IFB Ser. 06-7, Class 1A9, 38.584s, 2036 615,813 799,403 IFB Ser. 07-5, Class 4A3, 37.744s, 2037 1,897,298 1,916,271 IFB Ser. 06-7, Class 4A2, IO, 7.361s, 2036 3,053,624 425,592 IFB Ser. 07-5, Class 8A2, IO, 7.331s, 2036 3,048,823 264,465 Ser. 07-1, Class 3A2, IO, 6.861s, 2037 3,724,565 509,208 IFB Ser. 06-9, Class 3A2, IO, 6.841s, 2037 2,142,438 168,717 IFB Ser. 07-4, Class 3A2, IO, 6.811s, 2037 2,940,621 256,584 IFB Ser. 06-5, Class 2A2, IO, 6.761s, 2036 6,481,984 502,354 IFB Ser. 07-2, Class 2A13, IO, 6.301s, 2037 5,368,563 389,221 IFB Ser. 07-4, Class 2A2, IO, 6.281s, 2037 12,339,590 848,347 IFB Ser. 07-1, Class 2A3, IO, 6.241s, 2037 6,294,692 456,365 Ser. 06-9, Class 2A3, IO, 6.231s, 2036 7,365,879 632,725 IFB Ser. 06-9, Class 2A2, IO, 6.231s, 2037 5,410,850 457,019 IFB Ser. 06-7, Class 2A4, IO, 6.161s, 2036 10,598,580 768,341 IFB Ser. 06-7, Class 2A5, IO, 6.161s, 2036 9,918,992 700,529 IFB Ser. 06-6, Class 1A2, IO, 6.111s, 2036 3,861,074 270,275 IFB Ser. 06-6, Class 1A3, IO, 6.111s, 2036 5,717,291 407,357 IFB Ser. 07-5, Class 10A2, IO, 5.951s, 2037 6,012,846 420,899 MASTR Adjustable Rate Mortgages Trust Ser. 04-7, Class 2A1, 5.544s, 2034 128,290 79,056 FRB Ser. 04-13, Class 3A6, 3.788s, 2034 2,253,000 1,832,972 Ser. 04-03, Class 4AX, IO, 0.376s, 2034 1,767,339 7,511 Ser. 05-2, Class 7AX, IO, 0.17s, 2035 4,935,696 13,820 MASTR Alternative Loans Trust Ser. 06-3, Class 1A1, 6 1/4s, 2036 173,173 95,245 MASTR Reperforming Loan Trust 144A Ser. 05-2, Class 1A3, 7 1/2s, 2035 601,864 592,588 Ser. 05-1, Class 1A4, 7 1/2s, 2034 1,464,874 1,353,890 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 1.029s, 2027 4,330,826 2,785,360 Merrill Lynch Capital Funding Corp. Ser. 06-4, Class XC, IO, 0.148s, 2049 89,232,597 641,475 Merrill Lynch Floating Trust 144A FRB Ser. 06-1, Class TM, 0.833s, 2022 1,019,621 627,067 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 6.997s, 2030 644,000 597,655 FRB Ser. 05-A9, Class 3A1, 5.271s, 2035 3,252,130 2,388,185 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.829s, 2050 1,576,000 1,012,550 FRB Ser. 07-C1, Class A4, 5.829s, 2050 1,777,000 1,249,730 FRB Ser. 04-BPC1, Class A5, 4.855s, 2041 193,000 160,727 FRB Ser. 05-MCP1, Class A4, 4.747s, 2043 187,000 153,321 Ser. 05-MCP1, Class XC, IO, 0.137s, 2043 69,474,715 543,757 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.253s, 2039 15,267,547 219,885 Ser. 05-LC1, Class X, IO, 0.1s, 2044 36,320,252 171,742 44 COLLATERALIZED MORTGAGE OBLIGATIONS (23.7%)* cont. Principal amount Value Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A3, 5.957s, 2049 $4,551,000 $3,187,590 FRB Ser. 07-8, Class A2, 5.92s, 2049 2,784,000 1,793,197 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 07-7, Class X, IO, 0.019s, 2050 191,790,721 353,390 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.006s, 2037 3,061,899 409,712 Ser. 04-C2, Class X, IO, 6.004s, 2040 2,421,123 295,823 Ser. 05-C3, Class X, IO, 5.555s, 2044 2,823,684 266,690 Ser. 06-C4, Class X, IO, 5.454s, 2016 8,500,260 920,101 Morgan Stanley Capital 144A Ser. 05-RR6, Class X, IO, 1.632s, 2043 9,593,887 224,401 Morgan Stanley Capital I FRB Ser. 08-T29, Class A3, 6.28s, 2043 1,316,000 937,979 FRB Ser. 07-IQ14, Class AM, 5.691s, 2049 1,732,000 814,546 Ser. 05-HQ6, Class A4A, 4.989s, 2042 3,963,000 3,125,990 Ser. 04-HQ4, Class A7, 4.97s, 2040 2,047,000 1,668,510 Morgan Stanley Capital I 144A Ser. 04-RR, Class F5, 6s, 2039 1,000,000 80,000 Ser. 04-RR, Class F6, 6s, 2039 1,700,000 119,000 Ser. 05-HQ6, Class X1, IO, 0.114s, 2042 75,328,881 461,480 Ser. 05-HQ5, Class X1, IO, 0.093s, 2042 21,488,791 94,766 Morgan Stanley Mortgage Loan Trust Ser. 05-5AR, Class 2A1, 4.855s, 2035 3,553,998 1,848,079 Mortgage Capital Funding, Inc. FRB Ser. 98-MC2, Class E, 7.093s, 2030 1,020,000 612,000 Nomura Asset Acceptance Corp. Ser. 04-R3, Class PT, 7.327s, 2035 410,733 368,592 Nomura Asset Acceptance Corp. 144A Ser. 04-R2, Class PT, 9.087s, 2034 335,736 313,330 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2010 456,000 135,117 Ser. 00-C2, Class J, 6.22s, 2033 1,113,000 705,419 Residential Asset Securitization Trust IFB Ser. 07-A3, Class 2A2, IO, 6.301s, 2037 12,317,710 862,240 Residential Funding Mortgage Securities I Ser. 04-S5, Class 2A1, 4 1/2s, 2019 2,264,468 2,182,381 Saco I Trust FRB Ser. 05-10, Class 1A1, 0.649s, 2033 874,474 314,811 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 0.656s, 2036 22,630,884 792,081 SBA CMBS Trust 144A Ser. 05-1A, Class D, 6.219s, 2035 600,000 439,482 STRIPS 144A Ser. 03-1A, Class L, 5s, 2018 (Cayman Islands) 757,000 552,610 Ser. 03-1A, Class M, 5s, 2018 (Cayman Islands) 513,000 282,150 Ser. 04-1A, Class L, 5s, 2018 (Cayman Islands) 337,000 188,720 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 9,304,747 4,559,326 FRB Ser. 06-9, Class 1A1, 5.692s, 2036 91,115 49,812 Ser. 04-8, Class 1A3, 5.359s, 2034 9,228 4,273 FRB Ser. 05-18, Class 6A1, 5.254s, 2035 1,866,698 1,138,686 Ser. 05-9, Class AX, IO, 1.485s, 2035 18,268,852 310,570 45 COLLATERALIZED MORTGAGE OBLIGATIONS (23.7%)* cont. Principal amount Value Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.739s, 2034 $554,449 $421,381 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.841s, 2037 41,256,886 2,991,124 Ser. 07-4, Class 1A4, IO, 1s, 2037 43,700,834 437,008 Structured Asset Securities Corp. 144A Ser. 07-RF1, Class 1A, IO, 5.306s, 2037 11,492,756 740,134 Ser. 06-RF4, Class 1A, IO, 0.356s, 2036 6,174,481 751,213 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C33, Class A3, 5.902s, 2051 3,570,000 2,279,502 Ser. 07-C30, Class A3, 5.246s, 2043 5,721,000 4,309,429 Ser. 06-C28, Class XC, IO, 0.38s, 2048 23,288,117 295,526 Ser. 06-C29, IO, 0.374s, 2048 97,682,422 1,465,236 Ser. 07-C34, IO, 0.355s, 2046 23,980,829 371,463 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.633s, 2018 771,000 470,310 Ser. 03-C3, Class IOI, IO, 0.413s, 2035 15,773,619 331,782 Ser. 07-C31, IO, 0.261s, 2047 91,480,084 898,334 Ser. 06-C27, Class XC, IO, 0.078s, 2045 45,456,164 221,372 Ser. 06-C23, Class XC, IO, 0.055s, 2045 89,812,130 266,742 Ser. 06-C26, Class XC, IO, 0.04s, 2045 34,274,723 62,380 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 222,000 43,328 Ser. 06-SL1, Class X, IO, 0.936s, 2043 7,510,354 194,218 Ser. 07-SL2, Class X, IO, 0.85s, 2049 14,795,168 340,733 WAMU Mortgage Pass-Through Certificates FRB Ser. 04-AR1, Class A, 4.229s, 2034 317,382 253,906 Washington Mutual Mortgage Pass-Through Certificates Ser. 07-2, Class CX, IO, 7s, 2037 817,217 75,593 Washington Mutual Multi-Fam., Mtge. 144A Ser. 01-1, Class B5, 7.188s, 2031 (Cayman Islands) 1,305,000 924,772 Wells Fargo Mortgage Backed Securities Trust Ser. 05-AR10, Class 2A18, IO, 0.61s, 2035 44,983,000 42,690 Total collateralized mortgage obligations (cost $351,081,701) $335,210,500 CORPORATE BONDS AND NOTES (8.9%)* Principal amount Value Basic materials (0.4%) Domtar Corp. company guaranty Ser. *, 7 7/8s, 2011 (Canada) $310,000 $286,750 Dow Chemical Co. (The) Pass Through Trust 144A company guaranty 4.027s, 2009 1,554,000 1,529,530 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 763,000 631,383 Georgia-Pacific Corp. notes 8 1/8s, 2011 635,000 612,775 Hanson PLC company guaranty 6 1/8s, 2016 (United Kingdom) 175,000 74,599 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 208,000 195,520 Packaging Corp. of America unsec. unsub. notes 5 3/4s, 2013 345,000 302,919 PPG Industries, Inc. sr. unsec. unsub. notes 6.65s, 2018 185,000 175,993 46 CORPORATE BONDS AND NOTES (8.9%)* cont. Principal amount Value Basic materials cont. Rhodia SA 144A company guaranty unsec. sr. notes 5.362s, 2013 (France) EUR 265,000 $165,447 Sealed Air Corp. 144A notes 5 5/8s, 2013 $210,000 178,916 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 570,000 451,725 Westvaco Corp. unsec. notes 7 1/2s, 2027 12,000 10,471 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 735,000 515,928 5,131,956 Capital goods (0.4%) Caterpillar Financial Services Corp. sr. unsec. notes 4.85s, 2012 820,000 824,178 Caterpillar Financial Services Corp. sr. unsec. notes Ser. MTN, 5.85s, 2017 376,000 364,202 Caterpillar Financial Services Corp. sr. unsec. notes Ser. MTN, 5.45s, 2018 340,000 316,992 Eaton Corp. notes 5.6s, 2018 152,000 144,360 John Deere Capital Corp. sr. unsec. notes Ser. MTN, 5.35s, 2018 335,000 321,567 L-3 Communications Corp. company guaranty Ser. B, 6 3/8s, 2015 595,000 557,813 L-3 Communications Corp. sr. sub. notes 5 7/8s, 2015 435,000 398,025 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 767,000 604,453 Parker Hannifin Corp. sr. unsec. unsub. notes 6 1/4s, 2038 975,000 915,349 Pitney Bowes, Inc. sr. unsec. notes 5.6s, 2018 125,000 122,033 United Technologies Corp. sr. unsec. notes 6 1/8s, 2038 430,000 441,970 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 328,000 335,708 5,346,650 Communication services (1.1%) American Tower Corp. 144A sr. notes 7s, 2017 312,000 299,520 Ameritech Capital Funding company guaranty 6 1/4s, 2009 200,000 201,948 AT&T Wireless Services, Inc. sr. notes 8 3/4s, 2031 285,000 336,006 AT&T Wireless Services, Inc. sr. notes 7 7/8s, 2011 185,000 198,924 AT&T, Inc. sr. unsec. bond 6.55s, 2039 350,000 348,712 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 245,000 243,388 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 2,369,000 2,300,296 AT&T, Inc. sr. unsec. unsub. notes 4.95s, 2013 283,000 288,468 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 450,000 473,689 CenturyTel, Inc. sr. unsec. notes 5 1/2s, 2013 65,000 58,500 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 290,000 305,503 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 225,000 229,850 Comcast Corp. unsec. bonds 6.4s, 2038 314,000 299,701 Cox Communications, Inc. notes 7 1/8s, 2012 745,000 734,513 Cox Communications, Inc. 144A notes 5 7/8s, 2016 289,000 261,183 France Telecom notes 8 1/2s, 2031 (France) 180,000 229,979 Rogers Wireless, Inc. sec. notes 6 3/8s, 2014 (Canada) 122,000 118,720 Southwestern Bell Telephone debs. 7s, 2027 269,000 246,310 47 CORPORATE BONDS AND NOTES (8.9%)* cont. Principal amount Value Communication services cont. TCI Communications, Inc. company guaranty 7 7/8s, 2026 $1,085,000 $1,104,870 TCI Communications, Inc. debs. 9.8s, 2012 467,000 502,497 Telecom Italia Capital SA company guaranty 5 1/4s, 2015 (Luxembourg) 400,000 340,434 Telecom Italia Capital SA company guaranty 5 1/4s, 2013 (Luxembourg) 515,000 463,129 Telecom Italia Capital SA company guaranty 4s, 2010 (Luxembourg) 60,000 58,744 Telecom Italia Capital SA company guaranty sr. unsec. notes FRN 1.753s, 2011 (Luxembourg) 465,000 394,734 Telefonica Emisones SAU company guaranty 6.221s, 2017 (Spain) 385,000 404,958 Telefonica Europe BV company guaranty 8 1/4s, 2030 (Netherlands) 595,000 693,552 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 640,000 661,803 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 110,000 128,142 Verizon New England, Inc. sr. notes 6 1/2s, 2011 742,000 755,197 Verizon New Jersey, Inc. debs. 8s, 2022 770,000 777,531 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 980,000 972,255 Verizon Wireless, Inc. 144A notes 5.55s, 2014 690,000 685,584 Vodafone Group PLC unsec. notes 6.15s, 2037 (United Kingdom) 387,000 375,522 15,494,162 Conglomerates (0.1%) Honeywell International, Inc. sr. unsec. notes 5.3s, 2018 455,000 460,778 Siemens Financieringsmaatschappij 144A notes 5 3/4s, 2016 (Netherlands) 680,000 673,938 Tyco International Finance SA company guaranty sr. unsec. unsub. notes 8 1/2s, 2019 (Luxembourg) 280,000 297,294 1,432,010 Consumer cyclicals (0.5%) DaimlerChrysler NA Holding Corp. company guaranty 6 1/2s, 2013 565,000 541,258 DaimlerChrysler NA Holding Corp. company guaranty unsec. unsub. notes Ser. MTN, 5 3/4s, 2011 432,000 410,483 Federated Department Stores, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 60,000 50,786 JC Penney Co., Inc. debs. 7.65s, 2016 110,000 87,303 JC Penney Co., Inc. notes 6 7/8s, 2015 910,000 710,406 Marriott International, Inc. sr. unsec. Ser. J, 5 5/8s, 2013 150,000 130,933 Mattel, Inc. sr. unsec. notes 5 5/8s, 2013 330,000 305,027 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 130,000 104,650 Mohawk Industries, Inc. sr. unsec. notes 6 1/8s, 2016 235,000 186,273 News America Holdings, Inc. company guaranty 7 3/4s, 2024 1,045,000 990,707 News America Holdings, Inc. debs. 7 3/4s, 2045 600,000 609,101 48 CORPORATE BONDS AND NOTES (8.9%)* cont. Principal amount Value Consumer cyclicals cont. Omnicom Group, Inc. sr. notes 5.9s, 2016 $635,000 $533,692 Starwood Hotels & Resorts Worldwide, Inc. company guaranty 7 7/8s, 2012 710,000 617,700 Target Corp. bonds 6 1/2s, 2037 405,000 373,952 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 170,000 171,332 Time Warner, Inc. debs. 9.15s, 2023 340,000 359,945 Time Warner, Inc. debs. 9 1/8s, 2013 1,217,000 1,296,089 7,479,637 Consumer staples (0.8%) Altria Group, Inc. company guaranty sr. unsec. unsub. notes 8 1/2s, 2013 275,000 302,372 Anheuser-Busch Cos., Inc. sr. unsec. notes 5.6s, 2017 215,000 192,496 Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. notes 8.2s, 2039 165,000 166,273 Cadbury Schweppes US Finance LLC 144A company guaranty sr. unsec. notes 5 1/8s, 2013 230,000 213,861 Campbell Soup Co. debs. 8 7/8s, 2021 855,000 1,054,059 CVS Caremark, Corp. sr. unsec. FRN 6.302s, 2037 1,243,000 677,435 CVS Caremark, Corp. 144A pass-through certificates 6.117s, 2013 500,445 506,121 Delhaize Group sr. unsub. notes 6 1/2s, 2017 (Belgium) 565,000 554,613 Diageo Capital PLC company guaranty 5.2s, 2013 (United Kingdom) 395,000 401,962 Diageo PLC company guaranty 8s, 2022 760,000 829,083 Estee Lauder Cos., Inc. (The) sr. unsec. notes 6s, 2037 669,000 512,034 General Mills, Inc. sr. unsec. notes 5.65s, 2019 130,000 132,260 Kellogg Co. sr. unsub. 5 1/8s, 2012 165,000 175,179 Kraft Foods, Inc. notes 6 1/8s, 2018 765,000 773,356 Kroger Co. company guaranty 6 3/4s, 2012 275,000 289,729 Kroger Co. company guaranty 6.4s, 2017 500,000 506,865 McDonalds Corp. sr. unsec. Ser. MTN, 6.3s, 2038 535,000 586,474 McDonalds Corp. sr. unsec. notes 5.7s, 2039 600,000 610,932 Newell Rubbermaid, Inc. sr. unsec. notes 5 1/2s, 2013 160,000 143,795 Reynolds American, Inc. company guaranty 7 1/4s, 2013 695,000 658,237 SABMiller PLC 144A notes 6 1/2s, 2018 (United Kingdom) 540,000 502,502 Sara Lee Corp. sr. unsec. unsub. notes 6 1/4s, 2011 865,000 882,982 Supervalu, Inc. notes 7 7/8s, 2009 520,000 518,700 11,191,320 Energy (0.5%) Amerada Hess Corp. unsub notes 6.65s, 2011 185,000 187,202 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 575,000 520,152 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 10,000 9,200 ConocoPhillips company guaranty sr. unsec. bond 5.9s, 2038 45,000 43,043 ConocoPhillips company guaranty sr. unsec. notes 5.2s, 2018 20,000 19,535 ConocoPhillips notes 6 1/2s, 2039 265,000 261,184 Devon Energy Corp. sr. notes 6.3s, 2019 265,000 265,174 49 CORPORATE BONDS AND NOTES (8.9%)* cont. Principal amount Value Energy cont. EOG Resources, Inc. sr. unsec. notes 5 7/8s, 2017 $645,000 $646,290 Forest Oil Corp. sr. notes 8s, 2011 610,000 587,125 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 225,000 233,894 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 650,000 576,875 Nexen, Inc. unsec. unsub. notes 6.4s, 2037 (Canada) 595,000 438,301 Peabody Energy Corp. sr. notes 5 7/8s, 2016 805,000 724,500 Petro-Canada sr. unsec. unsub. notes 6.05s, 2018 (Canada) 200,000 164,864 Premcor Refining Group, Inc. sr. notes 7 1/2s, 2015 332,000 313,630 Sunoco, Inc. notes 4 7/8s, 2014 590,000 504,368 Tesoro Corp. company guaranty 6 1/2s, 2017 235,000 175,075 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.8s, 2037 245,000 171,653 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.35s, 2017 280,000 233,382 Weatherford International, Ltd. company guaranty 6 1/2s, 2036 855,000 598,031 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 455,000 371,378 XTO Energy, Inc. sr. unsec. notes 6 3/4s, 2037 225,000 204,528 XTO Energy, Inc. sr. unsec. unsub. notes 6 1/2s, 2018 180,000 178,178 7,427,562 Financials (2.7%) AGFC Capital Trust I company guaranty 6s, 2067 620,000 111,600 Allstate Life Global Funding Trusts notes Ser. MTN, 5 3/8s, 2013 326,000 328,861 American Express Bank FSB notes Ser. BKN1, 5.55s, 2012 1,160,000 1,114,654 American Express Bank FSB sr. unsec. FRN Ser. BKNT, 0.686s, 2017 545,000 318,100 American International Group, Inc. jr. sub. bond 6 1/4s, 2037 1,075,000 387,000 Amvescap PLC company guaranty 5 5/8s, 2012 520,000 408,895 Bank of America NA sub. notes 5.3s, 2017 315,000 276,520 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes Ser. G, 4.95s, 2012 600,000 610,967 BankAmerica Capital III bank guaranty jr. unsec. FRN Ser. *, 1.664s, 2027 2,710,000 1,412,238 Barclays Bank PLC unsec. FRN 3.313s, 2049 (United Kingdom) 2,290,000 1,190,800 Barclays Bank PLC 144A sub. bonds FRB 7.7s, 2049 (United Kingdom) 280,000 127,026 Bear Stearns Cos., Inc. (The) notes Ser. MTN, 6.95s, 2012 440,000 461,295 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 370,000 371,616 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 331,000 352,333 Block Financial Corp. notes 5 1/8s, 2014 205,000 176,046 Bosphorus Financial Services, Ltd. 144A sec. sr. notes FRN 3.949s, 2012 (Cayman Islands) 1,932,125 1,650,158 Capital One Capital III company guaranty 7.686s, 2036 320,000 160,697 50 CORPORATE BONDS AND NOTES (8.9%)* cont. Principal amount Value Financials cont. Capital One Financial Corp. sr. unsec. unsub. notes FRN Ser. MTN, 2.469s, 2009 $240,000 $231,627 Chubb Corp. (The) sr. notes 6 1/2s, 2038 765,000 733,108 CIT Group, Inc. jr. sub. FRN 6.1s, 2067 1,998,000 509,490 CIT Group, Inc. sr. notes 5.4s, 2013 155,000 118,022 CIT Group, Inc. sr. notes 5s, 2015 170,000 112,254 CIT Group, Inc. sr. notes 5s, 2014 110,000 74,336 Citigroup, Inc. sr. notes 6 1/2s, 2013 977,000 933,532 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 422,000 382,889 Citigroup, Inc. sub. notes 5s, 2014 324,000 262,100 CNA Financial Corp. unsec. notes 6 1/2s, 2016 1,015,000 734,881 CNA Financial Corp. unsec. notes 6s, 2011 730,000 560,325 Credit Suisse Guernsey Ltd. jr. sub. FRN 5.86s, 2049 (Guernsey) 354,000 129,136 Deutsche Bank AG/London notes 4 7/8s, 2013 (Germany) 575,000 562,099 Deutsche Bank Capital Funding Trust VII 144A FRB 5.628s, 2049 286,000 101,672 Dresdner Funding Trust I 144A bonds 8.151s, 2031 350,000 132,472 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 361,000 227,400 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 35,000 24,859 Fleet Capital Trust V bank guaranty FRN 2.848s, 2028 305,000 214,156 Fund American Cos., Inc. notes 5 7/8s, 2013 272,000 202,097 GATX Financial Corp. notes 5.8s, 2016 560,000 458,918 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 2.435s, 2016 455,000 340,349 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 6 7/8s, 2039 1,589,000 1,403,995 General Electric Capital Corp. sub. notes FRN 6 3/8s, 2067 355,000 229,960 Genworth Financial, Inc. sr. unsec. Ser. MTN, 6.515s, 2018 220,000 81,400 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 760,000 742,148 Goldman Sachs Group, Inc. (The) sr. notes 5.45s, 2012 302,000 292,387 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 745,000 572,119 HCP, Inc. sr. unsec. Ser. MTN, 6.7s, 2018 R 15,000 9,907 Health Care Property Investors, Inc. sr. unsec. notes 6s, 2017 295,000 182,183 Health Care REIT, Inc. sr. notes 6s, 2013 R 385,000 284,892 Highwood Properties, Inc. sr. unsec. bonds 5.85s, 2017 R 1,005,000 593,991 Hospitality Properties Trust notes 6 3/4s, 2013 R 323,000 211,524 HSBC Finance Capital Trust IX FRN 5.911s, 2035 2,000,000 774,400 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 905,000 825,506 ILFC E-Capital Trust II 144A FRB 6 1/4s, 2065 1,360,000 540,600 International Lease Finance Corp. sr. unsec. 6 3/8s, 2013 210,000 154,350 51 CORPORATE BONDS AND NOTES (8.9%)* cont. Principal amount Value Financials cont. International Lease Finance Corp. sr. unsec. Ser. MTN, 6 5/8s, 2013 $75,000 $54,750 JPMorgan Chase & Co. sr. notes 6s, 2018 130,000 130,530 JPMorgan Chase Bank NA sub. notes 6s, 2017 1,000,000 974,268 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 499,000 398,421 JPMorgan Chase Capital XXV bonds 6.8s, 2037 780,000 615,762 Liberty Mutual Group 144A company guaranty FRB 10 3/4s, 2058 1,289,000 742,307 Liberty Mutual Insurance 144A notes 7.697s, 2097 1,060,000 658,749 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 1,565,000 1,483,208 Merrill Lynch & Co., Inc. notes FRN Ser. MTN, 1.359s, 2011 835,000 748,125 MetLife Capital Trust IV jr. sub. debs. 7 7/8s, 2067 1,300,000 864,811 Monumental Global Funding, Ltd. 144A notes 5 1/2s, 2013 (Cayman Islands) 352,000 320,249 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 465,000 386,945 Nationwide Health Properties, Inc. notes 6 1/2s, 2011 R 650,000 586,830 Nationwide Health Properties, Inc. unsec. notes 6 1/4s, 2013 R 282,000 232,816 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 375,000 221,109 Nuveen Investments, Inc. sr. unsec. notes 5 1/2s, 2015 505,000 109,838 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 310,000 258,660 Prudential Holdings LLC 144A bonds 8.695s, 2023 410,000 356,282 Rouse Co. (The) notes 7.2s, 2012 R 645,000 217,688 Royal Bank of Scotland Group PLC jr. sub. notes FRN Ser. MTN, 7.64s, 2049 (United Kingdom) 700,000 126,000 Simon Property Group LP unsub. bonds 5 3/4s, 2015 R 371,000 282,970 SLM Corp. notes Ser. MTNA, 4 1/2s, 2010 381,000 354,292 Sovereign Bancorp, Inc. sr. notes 4.8s, 2010 730,000 707,301 State Street Capital Trust IV company guaranty jr. unsec. sub. bond FRB 2.996s, 2037 925,000 376,817 Wachovia Bank NA sr. unsec. sub. notes 6.6s, 2038 693,000 677,308 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 1,060,000 1,006,529 Wells Fargo & Co. sr. notes 4 3/8s, 2013 1,060,000 1,031,796 Wells Fargo Capital XV jr. sub. unsec. company guaranty FRN 9 3/4s, 2049 435,000 406,725 Westpac Capital Trust III 144A sub. notes FRN 5.819s, 2049 (Australia) 1,010,000 435,674 ZFS Finance USA Trust I 144A bonds FRB 6 1/2s, 2037 630,000 288,225 38,458,875 Health care (0.2%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 95,000 84,829 AmerisourceBergen Corp. company guaranty sr. unsec. notes 5 5/8s, 2012 20,000 19,031 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 451,000 485,177 Cardinal Health, Inc. sr. unsec. unsub. notes 5 1/2s, 2013 330,000 313,877 52 CORPORATE BONDS AND NOTES (8.9%)* cont. Principal amount Value Health care cont. GlaxoSmith Kline Capital Inc, company guaranty sr. notes 5.65s, 2018 $460,000 $492,884 Hospira, Inc. sr. notes 5.55s, 2012 400,000 385,404 UnitedHealth Group, Inc. sr. unsec. notes 5.8s, 2036 180,000 138,224 UnitedHealth Group, Inc. sr. unsec. notes 5 1/2s, 2012 755,000 756,095 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 R 470,000 392,450 3,067,971 Technology (0.3%) Computer Sciences Corp. sr. unsec. unsub. notes 5s, 2013 65,000 60,912 Expedia, Inc. sr. unsec. notes company guaranty 7.456s, 2018 100,000 81,000 Fiserv, Inc. sr. unsec. unsub. notes company guaranty 6.8s, 2017 760,000 670,673 IBM Corp. sr. unsec. notes 5.7s, 2017 320,000 344,244 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 2,200,000 1,844,152 Motorola, Inc. sr. notes 8s, 2011 205,000 176,616 Tyco Electronics Group SA company guaranty 6.55s, 2017 (Luxembourg) 180,000 148,692 Tyco Electronics Group SA sr. unsec. notes company guaranty 6s, 2012 (Luxembourg) 288,000 266,640 Xerox Corp. sr. notes 6.4s, 2016 1,030,000 883,225 4,476,154 Transportation (0.3%) American Airlines, Inc. pass-through certificates Ser. 01-1, 6.817s, 2011 100,000 74,000 Burlington Northern Santa Fe Corp. sr. unsec. notes 7s, 2014 275,000 290,835 Canadian National Railway Co. sr. unsec. unsub. notes 5.55s, 2018 (Canada) 625,000 592,622 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 1,483,335 1,053,168 Ryder System, Inc. sr. unsec. unsub. notes Ser. MTN, 6s, 2013 330,000 284,582 Southwest Airlines Co. pass-through certificates 6.15s, 2022 831,398 683,541 Southwest Airlines Co. sr. unsec. unsub. notes 6 1/2s, 2012 55,000 51,111 Union Pacific Corp. sr. unsub. notes 5 3/4s, 2017 750,000 718,076 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 590,000 544,788 4,292,723 Utilities and power (1.6%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 500,000 481,252 Appalachian Power Co. sr. notes 5.8s, 2035 510,000 399,559 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 905,000 817,948 Beaver Valley II Funding debs. 9s, 2017 332,000 316,652 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 975,000 776,990 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 1,194,000 903,910 53 CORPORATE BONDS AND NOTES (8.9%)* cont. Principal amount Value Utilities and power cont. CMS Energy Corp. unsub. notes 6.55s, 2017 $50,000 $44,500 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 275,000 267,083 Commonwealth Edison Co. 1st mtge. sec. bonds 5 7/8s, 2033 500,000 425,950 Commonwealth Edison Co. 1st mtge. sec. bonds 5.8s, 2018 495,000 476,537 Consolidated Natural Gas Co. sr. notes 5s, 2014 530,000 503,922 Dominion Resources, Inc. jr. sub. notes FRN 6.3s, 2066 1,851,000 981,030 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 10,000 9,769 Duke Energy Corp. sr. unsec. notes 6 1/4s, 2018 419,000 407,639 El Paso Natural Gas Co. sr. unsec. notes 5.95s, 2017 120,000 105,300 Electricite de France 144A notes 6.95s, 2039 (France) 655,000 675,345 Entergy Gulf States, Inc. 1st mtge. 5 1/4s, 2015 985,000 875,326 Enterprise Products Operating LP company guaranty FRB 8 3/8s, 2066 915,000 576,450 Enterprise Products Operating LP company guaranty FRB 7.034s, 2068 55,000 30,800 Enterprise Products Operating, LLC company guaranty sr. notes 6 1/2s, 2019 340,000 315,489 Indianapolis Power & Light 144A 1st mtge. 6.3s, 2013 515,000 523,618 Indiantown Cogeneration LP 1st mtge. Ser. A-10, 9.77s, 2020 775,000 604,624 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 170,000 157,250 ITC Holdings Corp. 144A notes 5 7/8s, 2016 272,000 250,379 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 365,000 336,546 Kansas Gas & Electric bonds 5.647s, 2021 369,671 332,427 Kinder Morgan, Inc. notes 6s, 2017 545,000 471,613 Kinder Morgan, Inc. sr. notes 6 1/2s, 2012 558,000 518,940 Northwestern Corp. sec. notes 5 7/8s, 2014 272,000 244,098 Oncor Electric Delivery Co. debs. 7s, 2022 292,000 280,200 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 350,000 372,573 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 775,000 726,760 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 271,000 243,746 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 661,258 647,265 Public Service Co. of Colorado sr. notes Ser. A, 6 7/8s, 2009 375,000 379,789 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 296,000 150,220 Rockies Express Pipeline, LLC 144A sr. notes 7 1/2s, 2038 202,000 191,184 Southern Natural Gas. Co. 144A notes 5.9s, 2017 460,000 382,440 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 1,080,000 965,153 Spectra Energy Capital, LLC sr. notes 8s, 2019 780,000 774,803 Spectra Energy Capital, LLC sr. unsec. unsub. notes 5.668s, 2014 330,000 290,126 54 CORPORATE BONDS AND NOTES (8.9%)* cont. Principal amount Value Utilities and power cont. Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 7.2s, 2011 $1,070,000 $1,033,465 TEPPCO Partners LP company guaranty FRB 7s, 2067 595,000 307,135 TransAlta Corp. notes 5 3/4s, 2013 (Canada) 665,000 616,897 TransAlta Corp. sr. unsec. notes 6.65s, 2018 (Canada) 540,000 486,775 TransCanada Pipelines, Ltd. jr. sub. FRN 6.35s, 2067 (Canada) 520,000 295,922 TransCanada Pipelines, Ltd. sr. unsec. unsub. notes 6 1/2s, 2018 (Canada) 285,000 284,151 Union Electric Co. 1st mtge. sr. sec. bond 6.7s, 2019 960,000 897,587 22,157,137 Total corporate bonds and notes (cost $150,964,947) $125,956,157 ASSET-BACKED SECURITIES (7.5%)* Principal amount Value Accredited Mortgage Loan Trust FRB Ser. 05-1, Class M2, 1.079s, 2035 $216,615 $32,492 FRB Ser. 05-4, Class A2C, 0.599s, 2035 295,676 243,932 Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.539s, 2036 759,000 375,705 FRB Ser. 06-HE3, Class A2C, 0.539s, 2036 1,021,000 352,530 Ace Securities Corp. 144A Ser. 03-MH1, Class M2, 6 1/2s, 2030 459,197 283,525 Advanta Business Card Master Trust FRB Ser. 04-C1, Class C, 1.409s, 2013 210,000 76,976 Aegis Asset Backed Securities Trust 144A Ser. 04-6N, Class Note, 4 3/4s, 2035 59,595 6 AFC Home Equity Loan Trust Ser. 99-2, Class 1A, 0.799s, 2029 2,051,662 833,507 American Express Credit Account Master Trust 144A Ser. 04-C, Class C, 0.833s, 2012 431,181 376,217 Ameriquest Mortgage Securities, Inc. FRB Ser. 06-R1, Class M10, 2.889s, 2036 902,000 16,056 FRB Ser. 03-8, Class M2, 2.139s, 2033 449,029 26,942 AMP CMBS 144A FRB Ser. 06-1A, Class A, 2.746s, 2047 (Cayman Islands) 1,910,000 286,949 Arcap REIT, Inc. 144A Ser. 03-1A, Class E, 7.11s, 2038 1,283,000 423,390 Ser. 04-1A, Class E, 6.42s, 2039 1,112,000 278,000 Argent Securities, Inc. FRB Ser. 03-W3, Class M3, 2.659s, 2033 53,237 1,065 FRB Ser. 06-W4, Class A2C, 0.549s, 2036 1,813,000 725,200 Asset Backed Funding Certificates FRB Ser. 04-OPT2, Class M2, 1.389s, 2033 439,904 202,356 FRB Ser. 05-WMC1, Class M1, 0.829s, 2035 564,000 332,760 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE2, Class A3, 0.579s, 2036 313,794 188,617 FRB Ser. 06-HE4, Class A5, 0.549s, 2036 1,231,632 665,081 FRB Ser. 06-HE7, Class A4, 0.529s, 2036 529,000 134,013 55 ASSET-BACKED SECURITIES (7.5%)* cont. Principal amount Value Aviation Capital Group Trust 144A FRB Ser. 03-2A, Class G1, 1.059s, 2033 $816,585 $204,146 BankAmerica Manufactured Housing Contract Trust Ser. 97-2, Class M, 6.9s, 2028 732,000 596,793 Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 420,000 344,823 Bayview Financial Acquisition Trust Ser. 04-B, Class A1, 1.471s, 2039 3,594,322 2,519,260 FRB Ser. 04-D, Class A, 0.799s, 2044 966,547 857,491 Bayview Financial Acquisition Trust 144A FRN Ser. 04-B, Class M2, 4.209s, 2039 170,691 112,771 Bayview Financial Asset Trust 144A FRB Ser. 03-SSRA, Class M, 1.739s, 2038 583,440 390,905 FRB Ser. 03-SSRA, Class A, 1.089s, 2038 492,090 359,226 FRB Ser. 04-SSRA, Class A1, 0.989s, 2039 693,628 443,922 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 06-EC1, Class M9, 2.389s, 2035 85,625 214 FRB Ser. 06-PC1, Class M9, 2.139s, 2035 414,000 4,140 FRB Ser. 05-HE1, Class M3, 1.319s, 2035 489,000 24,450 FRB Ser. 03-3, Class A2, 0.979s, 2043 1,737,046 1,419,061 FRB Ser. 03-1, Class A1, 0.889s, 2042 404,812 284,489 FRB Ser. 05-3, Class A1, 0.839s, 2035 340,557 314,217 Bear Stearns Asset Backed Securities, Inc. 144A FRB Ser. 06-HE2, Class M10, 2.639s, 2036 46,691 82 Capital Auto Receivables Asset Trust 144A Ser. 06-1, Class D, 7.16s, 2013 500,000 382,402 Ser. 05-1, Class D, 6 1/2s, 2011 1,442,000 1,229,474 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-OPT1, Class M1, 0.809s, 2035 324,987 145,869 Conseco Finance Securitizations Corp. Ser. 02-2, Class A, IO, 8 1/2s, 2033 5,114,996 465,255 Ser. 00-4, Class A6, 8.31s, 2032 7,480,267 3,814,936 Ser. 00-5, Class A6, 7.96s, 2032 3,054,773 1,876,581 Ser. 02-1, Class M1F, 7.954s, 2033 1,004,000 502,302 Ser. 01-4, Class A4, 7.36s, 2033 4,271,971 3,083,863 Ser. 00-6, Class A5, 7.27s, 2031 886,294 595,561 Ser. 01-1, Class A5, 6.99s, 2032 5,800,957 3,611,096 Ser. 01-3, Class A4, 6.91s, 2033 6,361,243 4,315,225 Ser. 02-1, Class A, 6.681s, 2033 4,271,903 3,536,687 Countrywide Asset Backed Certificates FRB Ser. 05-BC3, Class M1, 0.909s, 2035 332,000 204,180 FRB Ser. 04-6, Class 2A5, 0.779s, 2034 863,016 634,317 FRB Ser. 05-14, Class 3A2, 0.629s, 2036 166,696 138,358 Credit-Based Asset Servicing and Securitization 144A Ser. 06-MH1, Class B1, 6 1/4s, 2036 359,000 145,651 Ser. 06-MH1, Class M1, 6 1/4s, 2036 485,000 278,875 Ser. 06-MH1, Class M2, 6 1/4s, 2036 214,000 130,551 Crest, Ltd. 144A Ser. 03-2A, Class D2, 6.723s, 2038 (Cayman Islands) 1,617,000 485,100 CS First Boston Mortgage Securities Corp. 144A Ser. 04-FR1N, Class A, 5s, 2034 152,004  56 ASSET-BACKED SECURITIES (7.5%)* cont. Principal amount Value Equifirst Mortgage Loan Trust FRB Ser. 05-1, Class M5, 1.059s, 2035 $201,000 $10,050 Fieldstone Mortgage Investment Corp. FRB Ser. 05-1, Class M3, 0.929s, 2035 700,000 651,764 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF7, Class 2A3, 0.539s, 2036 1,203,000 479,031 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 229,623 215,260 Fort Point CDO, Ltd. FRB Ser. 03-2A, Class A2, 3.267s, 2038 (Cayman Islands) 616,000 18,480 Foxe Basin, Ltd. 144A FRB Ser. 03-1A, Class A1, 2.496s, 2015 (Cayman Islands) 2,000,000 1,703,200 Fremont Home Loan Trust FRB Ser. 05-E, Class 2A4, 0.719s, 2036 1,688,000 1,021,240 FRB Ser. 06-2, Class 2A3, 0.559s, 2036 3,141,000 1,664,730 G-Star, Ltd. 144A FRB Ser. 02-2A, Class BFL, 2.389s, 2037 (Cayman Islands) 308,000 92,400 GE Corporate Aircraft Financing, LLC 144A FRB Ser. 05-1A, Class C, 1.689s, 2019 1,680,000 672,000 Ser. 04-1A, Class B, 1.239s, 2018 44,932 33,025 Gears Auto Owner Trust 144A Ser. 05-AA, Class E1, 8.22s, 2012 1,962,000 1,771,200 GEBL 144A Ser. 04-2, Class D, 3.083s, 2032 534,950 53,495 Ser. 04-2, Class C, 1.183s, 2032 200,444 92,705 Green Tree Financial Corp. Ser. 96-5, Class M1, 8.05s, 2027 512,386 268,146 Ser. 99-5, Class A5, 7.86s, 2030 13,970,730 8,600,926 Ser. 97-2, Class A7, 7.62s, 2028 278,793 227,970 Ser. 97-4, Class A7, 7.36s, 2029 430,601 354,088 Ser. 95-8, Class B1, 7.3s, 2026 362,579 210,488 Ser. 96-10, Class M1, 7.24s, 2028 972,000 538,487 Ser. 97-3, Class A5, 7.14s, 2028 373,947 293,891 Ser. 98-4, Class A7, 6.87s, 2030 268,886 176,137 Ser. 97-7, Class A8, 6.86s, 2029 264,090 221,875 Ser. 98-6, Class A7, 6.45s, 2030 273,801 255,801 Ser. 99-2, Class A7, 6.44s, 2030 1,036,631 659,218 Ser. 99-1, Class A6, 6.37s, 2025 1,023,000 812,031 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 10,078,060 6,306,054 Ser. 99-5, Class M1A, 8.3s, 2026 488,000 267,034 GS Auto Loan Trust 144A Ser. 04-1, Class D, 5s, 2011 F 1,156,849 1,098,965 GSAMP Trust FRB Ser. 06-HE5, Class A2C, 0.539s, 2036 4,677,000 2,210,991 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class D, 1.939s, 2030 (Cayman Islands) 1,141,000 205,380 FRB Ser. 05-1A, Class D, 1.919s, 2030 (Cayman Islands) 502,743 251,371 High Income Trust Securities 144A FRB Ser. 03-1A, Class A, 2.888s, 2036 (Cayman Islands) 1,376,040 509,135 57 ASSET-BACKED SECURITIES (7.5%)* cont. Principal amount Value Home Equity Asset Trust FRB Ser. 06-1, Class 2A4, 0.719s, 2036 $848,000 $415,520 JPMorgan Mortgage Acquisition Corp. FRB Ser. 05-OPT2, Class M11, 2.639s, 2035 F 645,000 14,084 FRB Ser. 06-FRE1, Class A4, 0.679s, 2035 716,000 385,745 Lehman Manufactured Housing Ser. 98-1, Class 1, IO, 0.807s, 2028 12,663,428 205,591 Lehman XS Trust Ser. 07-6, Class 3A6, 6 1/2s, 2037 11,232,203 4,717,525 IFB Ser. 07-3, Class 4B, IO, 6.301s, 2037 4,279,376 518,006 LNR CDO, Ltd. 144A FRB Ser. 03-1A, Class EFL, 3.356s, 2036 (Cayman Islands) 2,585,000 206,800 FRB Ser. 02-1A, Class FFL, 3.139s, 2037 (Cayman Islands) 5,220,000 1,044,000 Local Insight Media Finance, LLC Ser. 07-1W, Class A1, 5.53s, 2012 F 5,006,782 3,254,408 Long Beach Mortgage Loan Trust FRB Ser. 05-2, Class M4, 1.009s, 2035 558,000 83,700 FRB Ser. 06-4, Class 2A4, 0.649s, 2036 813,000 261,127 FRB Ser. 06-1, Class 2A3, 0.579s, 2036 1,345,459 618,911 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.639s, 2032 4,059,503 1,975,695 FRB Ser. 02-A, Class M2, 2.639s, 2032 278,000 130,317 Ser. 02-A IO, 0.3s, 2032 115,307,535 1,103,262 Marriott Vacation Club Owner Trust 144A Ser. 05-2, Class D, 6.205s, 2027 75,459 47,539 Ser. 04-2A, Class D, 5.389s, 2026 71,284 44,909 Ser. 04-2A, Class C, 4.741s, 2026 65,581 42,628 FRB Ser. 02-1A, Class A1, 1.059s, 2024 563,489 478,966 MASTR Asset Backed Securities Trust FRB Ser. 06-FRE2, Class A4, 0.539s, 2036 424,000 175,842 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 323,855 222,489 Ser. 10, Class B, 7.54s, 2036 586,920 384,846 Morgan Stanley ABS Capital I FRB Ser. 05-HE2, Class M5, 1.069s, 2035 349,000 3,490 FRB Ser. 05-HE1, Class M3, 0.909s, 2034 349,000 55,840 FRB Ser. 06-NC4, Class M2, 0.689s, 2036 489,000 34,230 N-Star Real Estate CDO, Ltd. 144A FRB Ser. 04-2A, Class C1, 2.409s, 2039 (Cayman Islands) 544,000 435,200 Navigator CDO, Ltd. 144A FRB Ser. 03-1A, Class A1, 2.639s, 2015 (Cayman Islands) 301,334 267,042 Navistar Financial Corp. Owner Trust Ser. 05-A, Class C, 4.84s, 2014 175,909 157,380 Ser. 04-B, Class C, 3.93s, 2012 106,853 90,816 New Century Home Equity Loan Trust Ser. 03-5, Class AI7, 5.15s, 2033 1,519,334 1,223,064 FRB Ser. 03-4, Class M3, 2.439s, 2033 28,986 435 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.549s, 2036 1,010,000 593,375 FRB Ser. 06-2, Class A2C, 0.539s, 2036 1,010,000 455,483 58 ASSET-BACKED SECURITIES (7.5%)* cont. Principal amount Value Oakwood Mortgage Investors, Inc. Ser. 00-D, Class A3, 6.99s, 2022 $43,782 $39,577 Ser. 01-D, Class A3, 5.9s, 2022 145,308 78,153 Ser. 02-C, Class A1, 5.41s, 2032 3,346,749 1,773,777 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 475,258 313,016 Ser. 01-B, Class A3, 6.535s, 2023 137,582 87,804 Option One Mortgage Loan Trust FRB Ser. 05-4, Class M11, 2.889s, 2035 163,658 2,046 Origen Manufactured Housing Ser. 04-B, Class A2, 3.79s, 2017 38,960 37,155 Park Place Securities, Inc. FRB Ser. 05-WCH1, Class M4, 1.219s, 2036 227,000 13,620 FRB Ser. 04-WHQ2, Class A3A, 0.739s, 2035 132,939 122,304 Park Place Securities, Inc. 144A FRB Ser. 04-MHQ1, Class M10, 2.889s, 2034 F 14,828 56 Peoples Financial Realty Mortgage Securities Trust FRB Ser. 06-1, Class 1A2, 0.519s, 2036 1,587,000 827,293 Pillar Funding PLC 144A FRB Ser. 04-1A, Class C1, 2.996s, 2011 (United Kingdom) 657,000 574,125 FRB Ser. 04-2A, Class C, 2.876s, 2011 (United Kingdom) 912,000 725,164 Residential Asset Mortgage Products, Inc. FRB Ser. 06-NC3, Class A2, 0.579s, 2036 1,259,898 911,529 FRB Ser. 07-RZ1, Class A2, 0.549s, 2037 1,562,000 562,884 Residential Asset Securities Corp. FRB Ser. 05-EMX1, Class M2, 1.119s, 2035 793,000 79,300 Residential Asset Securities Corp. 144A Ser. 04-NT, Class Note, 4 1/2s, 2034 (In default)  76,375 382 SAIL Net Interest Margin Notes 144A Ser. 04-4A, Class B, 7 1/2s, 2034 (Cayman Islands) (In default)  214,965 2 Securitized Asset Backed Receivables, LLC FRB Ser. 05-HE1, Class M2, 1.039s, 2035 349,000 10,470 FRB Ser. 07-NC2, Class A2B, 0.529s, 2037 1,468,000 601,880 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, PO, 0.599s, 2036 1,718,000 558,350 FRB Ser. 06-FRE1, Class A2B, 0.569s, 2036 807,000 468,060 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.559s, 2036 814,000 338,624 FRB Ser. 06-3, Class A3, 0.549s, 2036 4,702,000 2,713,096 Soundview Home Equity Loan Trust 144A FRB Ser. 05-CTX1, Class B1, 2.889s, 2035 326,210 3,262 South Coast Funding 144A FRB Ser. 3A, Class A2, 3.588s, 2038 (Cayman Islands) 470,000 3,666 Structured Asset Investment Loan Trust FRB Ser. 06-BNC2, Class A6, 0.649s, 2036 814,000 70,425 Structured Asset Receivables Trust 144A FRB Ser. 05-1, 1.633s, 2015 F 5,175,714 3,500,990 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 2,459,863 224,340 59 ASSET-BACKED SECURITIES (7.5%)* cont. Principal amount Value TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 $1,698,000 $212,250 Wells Fargo Home Equity Trust FRB Ser. 07-1, Class A3, 0.709s, 2037 359,000 120,529 Whinstone Capital Management, Ltd. 144A FRB Ser. 1A, Class B3, 2.059s, 2044 (United Kingdom) 591,276 70,953 Total asset-backed securities (cost $188,166,993) $105,947,507 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (3.8%)* strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing on November 12, 2019. Nov-09/5.355 $117,731,000 $21,107,991 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 117,731,000 460,328 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.03% versus the three month USD-LIBOR-BBA maturing on February 16, 2020. Feb-10/5.03 81,840,000 12,179,429 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.315% versus the three month USD-LIBOR-BBA maturing on April 08, 2019. Apr-09/5.315 54,984,000 10,471,703 Option on an interest rate swap with Deutschbank for the right to receive a fixed rate of 5.385% versus the three month USD-LIBOR-BBA maturing April 16, 2019. Apr-09/5.385 43,245,000 8,470,398 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.03% versus the three month USD-LIBOR-BBA maturing on February 16, 2020. Feb-10/5.03 81,840,000 682,546 Option on an interest rate swap with Deutschbank for the right to pay a fixed rate of 5.385% versus the three month USD-LIBOR-BBA maturing April 16, 2019. Apr-09/5.385 43,245,000 7,784 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.315% versus the three month USD-LIBOR-BBA maturing on April 08, 2019. Apr-09/5.315 54,984,000 7,698 Total purchased options outstanding (cost $21,742,538) $53,387,877 SENIOR LOANS (0.8%)* c Principal amount Value Basic materials (%) Aleris International, Inc. bank term loan FRN Ser. B, 2 3/8s, 2013 $214,135 $75,406 Georgia-Pacific, LLC bank term loan FRN Ser. B, 4.189s, 2013 193,416 166,519 NewPage Holding Corp. bank term loan FRN 5.313s, 2014 479,110 272,294 514,219 60 SENIOR LOANS (0.8%)* c cont. Principal amount Value Capital goods (0.1%) Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 3.459s, 2014 $33,423 $18,104 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 2.789s, 2014 569,187 308,310 Polypore, Inc. bank term loan FRN Ser. B, 2.45s, 2014 617,729 410,790 Sequa Corp. bank term loan FRN 3.688s, 2014 856,718 526,881 1,264,085 Communication services (0.2%) Cablevision Systems Corp. bank term loan FRN 2.083s, 2013 617,649 554,854 Cricket Communications, Inc. bank term loan FRN Ser. B, 6 1/2s, 2013 137,430 125,191 Crown Castle International Corp. bank term loan FRN 5.376s, 2014 231,642 202,918 Intelsat Corp. bank term loan FRN Ser. B2, 3.925s, 2011 163,674 140,175 Intelsat Corp. bank term loan FRN Ser. B2-A, 3.925s, 2013 163,723 140,217 Intelsat Corp. bank term loan FRN Ser. B2-C, 3.925s, 2013 163,674 140,175 Level 3 Communications, Inc. bank term loan FRN 3.255s, 2014 624,000 450,840 MetroPCS Wireless, Inc. bank term loan FRN 4.508s, 2013 247,073 214,696 PAETEC Holding Corp. bank term loan FRN Ser. B1, 2.961s, 2013 605,362 377,342 Time Warner Telecom, Inc. bank term loan FRN Ser. B, 3.043s, 2013 308,849 265,996 2,612,404 Consumer cyclicals (0.3%) Affinion Group, Inc. bank term loan FRN Ser. B, 4.645s, 2013 624,000 446,940 Allison Transmission bank term loan FRN Ser. B, 3.169s, 2014 609,219 392,075 Dana Corp. bank term loan FRN 7 1/4s, 2015 552,469 233,878 DirecTV Holdings, LLC bank term loan FRN 5 1/4s, 2013 671,625 643,640 Goodman Global Holdings, Inc. bank term loan FRN Ser. B, 7.708s, 2011 490,220 397,078 Harrahs Operating Co., Inc. bank term loan FRN Ser. B2, 4.16s, 2015 619,320 384,260 Idearc, Inc. bank term loan FRN Ser. B, 3.417s, 2014 617,697 208,782 Lear Corp bank term loan FRN 3.243s, 2013 620,222 278,411 National Bedding Co. bank term loan FRN 3.009s, 2011 287,071 123,082 Navistar Financial Corp. bank term loan FRN 4.358s, 2012 166,400 117,589 Navistar International Corp. bank term loan FRN 3.721s, 2012 457,600 323,371 Yankee Candle Co., Inc. bank term loan FRN 3.4s, 2014 370,000 199,800 3,748,906 61 SENIOR LOANS (0.8%)* c cont. Principal amount Value Consumer staples (0.1%) Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 3.198s, 2014 $617,729 $481,657 Spectrum Brands, Inc. bank term loan FRN 0.298s, 2013 39,838 24,434 Spectrum Brands, Inc. bank term loan FRN Ser. B1, 5.897s, 2013 578,280 354,678 860,769 Financials (%) Lender Processing Services, Inc. bank term loan FRN Ser. B, 2.961s, 2014 835,800 800,279 800,279 Health care (0.1%) Health Management Associates, Inc. bank term loan FRN 3.209s, 2014 589,821 417,509 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 7.62s, 2014 39,891 34,007 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 2.461s, 2014 430,140 366,695 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. DD, 2.461s, 2014 148,843 126,888 Sun Healthcare Group, Inc. bank term loan FRN 3.662s, 2014 104,035 84,789 Sun Healthcare Group, Inc. bank term loan FRN Ser. B, 3.597s, 2014 368,013 299,930 1,329,818 Technology (%) First Data Corp. bank term loan FRN Ser. B1, 3.144s, 2014 271,690 171,368 Freescale Semiconductor, Inc. bank term loan FRN Ser. B, 3.931s, 2013 408,828 205,890 SunGard Data Systems, Inc. bank term loan FRN 3.707s, 2014 308,849 239,137 Travelport bank term loan FRN Ser. B, 3.074s, 2013 249,280 140,843 Travelport bank term loan FRN Ser. DD, 3.709s, 2013 141,536 78,552 835,790 Transportation (%) Ceva Group PLC bank term loan FRN Ser. B, 6.18s, 2015 (Netherlands) F 165,000 59,872 59,872 Total senior loans (cost $16,043,393) $12,026,142 CONVERTIBLE PREFERRED STOCKS (0.2%)* Shares Value Freeport-McMoRan Copper & Gold, Inc. $6.75 cv. pfd. 57,699 $2,683,004 Total convertible preferred stocks (cost $4,517,640) $2,683,004 MUNICIPAL BONDS AND NOTES (0.2%)* Principal amount Value Chicago, Transit Auth. Transfer Tax Receipts Rev. Bonds, Ser. B, 6.899s, 12/1/40 $945,000 $974,418 MI Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A, 7.309s, 6/1/34 980,000 588,539 Tobacco Settlement Fin. Auth. of WVA Rev. Bonds, Ser. A, 7.467s, 6/1/47 1,440,000 861,898 Total municipal bonds and notes (cost $3,364,896) $2,424,855 62 SHORT-TERM INVESTMENTS (26.5%)* Principal amount/shares Value Federated Prime Obligations Fund 332,863,416 $332,863,416 Interest in $300,000,000 joint tri-party repurchase agreement dated January 30, 2009 with Deutsche Bank Securities due February 2, 2009  maturity value of $9,500,230 for an effective coupon rate of 0.29% (collateralized by various mortgage-backed securities with yields ranging from 5.0% to 5.5% and due dates ranging from April 1, 2036 to June 1, 2038, valued at $306,000,000) $9,500,000 9,500,000 Gemini Securitization Corp. for an effective yield of 0.73%, maturity date March 16, 2009 20,000,000 19,982,083 U.S. Treasury Bills with effective yields ranging from 0.33% to 0.47%, maturity date November 19, 2009 # 13,290,000 13,222,859 Total short-term investments (cost $375,589,875) $375,568,358 TOTAL INVESTMENTS Total investments (cost $3,578,481,355) $3,299,576,789 Key to holdings currency abbreviations EUR Euro USD/$ United States Dollar * Percentages indicated are based on net assets of $1,416,052,493.  Non-income-producing security. # This security was pledged and segregated with the custodian to cover margin requirements for futures contracts at January 31, 2009. ## Forward commitments, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at January 31, 2009. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on the securities valuation inputs. R Real Estate Investment Trust. At January 31, 2009, liquid assets totaling $895,333,777 have been designated as collateral for open forward commitments, swap contracts and forward contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding stands for American Depository Receipts representing ownership of foreign securities on deposit with a custodian bank. TBA after the name of a security represents to be announced securities (Note 1). Inverse Floating Rate Bonds (IFB) are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at January 31, 2009. 63 The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at January 31, 2009. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS TO SELL at 1/31/09 (Unaudited) Aggregate Delivery Unrealized Value face value date appreciation Euro $307,934 $330,729 2/18/09 $22,795 Total $22,795 FUTURES CONTRACTS OUTSTANDING at 1/31/09 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Dollar 90 day (Short) 483 $119,222,513 Jun-09 $(1,781,927) Euro-Dollar 90 day (Short) 1,442 355,579,175 Sep-09 (5,843,420) Euro-Dollar 90 day (Short) 1,347 331,530,375 Dec-09 (5,555,289) Euro-Dollar 90 day (Short) 81 19,902,713 Mar-10 (397,796) U.S. Treasury Bond 20 yr (Short) 32 4,054,500 Mar-09 451,662 U.S. Treasury Note 2 yr (Short) 2,926 636,770,750 Mar-09 (568,750) U.S. Treasury Note 5 yr (Short) 177 20,916,422 Mar-09 170,982 U.S. Treasury Note 10 yr (Short) 1,475 180,941,016 Mar-09 2,922,772 Total $(10,601,766) WRITTEN OPTIONS OUTSTANDING at 1/31/09 (premiums received $29,229,511) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.215% versus the three month USD-LIBOR-BBA maturing on February 18, 2020. $111,851,000 Feb-10/5.215 $18,205,987 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.22% versus the three month USD-LIBOR-BBA maturing on February 24, 2020. 71,681,000 Feb-10/5.22 11,676,118 Option on an interest rate swap with JPMorgan Chase Bank for the obligation to pay a fixed rate of 4.40% versus the three month USD-LIBOR-BBA maturing November 9, 2019. 31,796,000 Nov-09/4.40 3,395,813 Option on an interest rate swap with JPMorgan Chase Bank for the obligation to receive a fixed rate of 4.40% versus the three month USD-LIBOR-BBA maturing November 9, 2019. 31,796,000 Nov-09/4.40 393,317 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.08% versus the three month USD-LIBOR-BBA maturing on February 24, 2020. 71,681,000 Feb-10/5.08 10,914,866 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 20,548,000 May-12/5.51 3,260,351 64 WRITTEN OPTIONS OUTSTANDING at 1/31/09 (premiums received $29,229,511) (Unaudited) cont . Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.215% versus the three month USD-LIBOR-BBA maturing on February 18, 2020. $111,851,000 Feb-10/5.215 $770,653 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.08% versus the three month USD-LIBOR-BBA maturing on February 24, 2020. 71,681,000 Feb-10/5.08 589,218 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.22% versus the three month USD-LIBOR-BBA maturing on February 24, 2020. 71,681,000 Feb-10/5.22 505,351 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 20,548,000 May-12/5.51 439,680 Total $50,151,354 TBA SALE COMMITMENTS OUTSTANDING at 1/31/09 (proceeds receivable $675,856,094) (Unaudited) Principal Settlement Agency amount date Value FNMA, 6 1/2s, February 1, 2039 $70,000,000 2/12/09 $72,909,375 FNMA, 5 1/2s, February 1, 2039 60,000,000 2/12/09 61,406,250 FNMA, 5s, February 1, 2039 410,000,000 2/12/09 416,662,500 FNMA, 4 1/2s, February 1, 2039 119,000,000 2/12/09 119,743,750 Total $670,721,875 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/09 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $34,964,000 $ 5/23/10 3 month USD- LIBOR-BBA 3.155% $836,513 14,800,000  7/18/13 4.14688% 3 month USD- LIBOR-BBA (1,124,153) 39,950,000  8/26/18 3 month USD- LIBOR-BBA 4.54375% 5,709,537 437,762,000  9/10/10 3 month USD- LIBOR-BBA 3.22969% 15,648,400 1,007,000  9/18/38 4.36125% 3 month USD- LIBOR-BBA (199,601) 986,640,000  9/18/10 3 month USD- LIBOR-BBA 2.86667% 28,880,312 46,930,000 146,490 10/1/18 3 month USD- LIBOR-BBA 4.30% 5,800,499 170,477,000 960,746 10/14/18 3 month USD- LIBOR-BBA 4.30% 21,440,243 200,780,000 501,348 10/14/38 4.25% 3 month USD- LIBOR-BBA (34,968,838) 65 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/09 (Unaudited) cont . Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. cont. $84,099,000 $31,743 10/20/18 3 month USD- LIBOR-BBA 4.60% $12,320,686 311,159,000 (282,859) 10/20/10 3.00% 3 month USD- LIBOR-BBA (10,503,136) 35,934,000  5/8/28 4.95% 3 month USD- LIBOR-BBA (8,265,646) Barclays Bank PLC 552,632,000  12/9/10 3 month USD- LIBOR-BBA 2.005% 3,326,174 83,342,000  12/9/20 3 month USD- LIBOR-BBA 2.91875% (2,231,271) 743,141,000  12/17/13 2.42875% 3 month USD- LIBOR-BBA 1,369,289 Citibank, N.A. 82,939,000  9/16/10 3.175% 3 month USD- LIBOR-BBA (2,919,283) 317,224,000  9/17/13 3 month USD- LIBOR-BBA 3.4975% 18,163,431 189,783,000  9/18/38 4.45155% 3 month USD- LIBOR-BBA (40,908,984) 480,165,000  9/18/10 3 month USD- LIBOR-BBA 2.92486% 14,609,672 73,654,000  6/29/18 2.477% 3 month USD- LIBOR-BBA 3,202,698 Credit Suisse International 6,183,900  9/16/10 3.143% 3 month USD- LIBOR-BBA (213,765) 197,328,000  9/18/10 3 month USD- LIBOR-BBA 2.91916% 5,982,058 88,743,000  9/23/10 3 month USD- LIBOR-BBA 3.32% 3,457,477 144,979,000  10/9/10 3 month USD- LIBOR-BBA 2.81% 4,173,855 84,619,000 80,443 10/31/18 4.35% 3 month USD- LIBOR-BBA (10,366,668) 99,000,000  12/5/20 3 month USD- LIBOR-BBA 3.01% (1,712,129) 118,329,000  9/23/38 4.7375% 3 month USD- LIBOR-BBA (32,056,575) 167,500,000 (1,790,313) 12/10/38 2.69% 3 month USD- LIBOR-BBA 20,065,492 110,620,000 1,182,355 12/10/38 3 month USD- LIBOR-BBA 2.69% (13,251,610) 44,815,000  1/13/14 3 month USD- LIBOR-BBA 2.095% (788,632) 45,088,000  1/16/19 3 month USD- LIBOR-BBA 2.32% (2,844,802) 66 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/09 (Unaudited) cont . Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG $87,029,000 $ 1/30/11 1.45% 3 month USD- LIBOR-BBA $350,289 82,582,000  9/24/10 3 month USD- LIBOR-BBA 3.395% 3,344,436 49,357,000  10/17/18 4.585% 3 month USD- LIBOR-BBA (7,162,428) 661,444,000  10/24/10 3 month USD- LIBOR-BBA 2.604% 16,505,081 3,548,000  11/21/18 3.75% 3 month USD- LIBOR-BBA (224,080) 124,641,000 (106,745) 11/21/10 3 month USD- LIBOR-BBA 2.25% 1,310,423 117,829,000  11/28/13 3 month USD- LIBOR-BBA 2.8725% 2,305,738 302,096,000  12/5/13 2.590625% 3 month USD- LIBOR-BBA (1,719,954) 207,237,000  12/9/13 3 month USD- LIBOR-BBA 2.5225% 469,426 87,091,000  12/11/18 2.94% 3 month USD- LIBOR-BBA 803,160 138,675,000  12/15/18 3 month USD- LIBOR-BBA 2.80776% (2,873,897) 69,486,000  12/16/28 3 month USD- LIBOR-BBA 2.845% (5,520,805) 536,000,000  12/17/13 3 month USD- LIBOR-BBA 2.39% (1,972,443) 267,567,000  12/17/23 3 month USD- LIBOR-BBA 2.81682% (16,230,149) 891,471,000  12/19/10 3 month USD- LIBOR-BBA 1.53429% (1,754,460) 51,968,000  12/24/13 2.165% 3 month USD- LIBOR-BBA 712,133 217,019,000  12/30/13 2.15633% 3 month USD- LIBOR-BBA 3,124,720 211,400,000  1/8/29 3 month USD- LIBOR-BBA 3.19625% (5,811,129) 676,000,000  1/8/14 2.375% 3 month USD- LIBOR-BBA 3,010,547 85,766,000  1/9/14 3 month USD- LIBOR-BBA 2.165% (1,236,728) 24,223,000  1/13/19 3 month USD- LIBOR-BBA 2.52438% (1,102,699) 40,777,000  1/20/19 3 month USD- LIBOR-BBA 2.347% (2,495,703) 875,376,000  1/27/16 2.51064% 3 month USD- LIBOR-BBA 14,849,400 341,607,000  1/27/39 3 month USD- LIBOR-BBA 3.12% (16,583,567) 67 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/09 (Unaudited) cont . Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $28,130,000 $ 1/28/29 3 month USD- LIBOR-BBA 3.1785% $(862,372) 192,000,000 443,000 1/30/29 3.11% 3 month USD- LIBOR-BBA 8,284,060 78,237,000  2/3/19 3.01% 3 month USD- LIBOR-BBA  Goldman Sachs International 69,773,000  4/8/10 3 month USD- LIBOR-BBA 2.64% 1,524,947 43,068,000  4/23/18 4.43% 3 month USD- LIBOR-BBA (5,577,716) 59,528,000  5/19/18 4.525% 3 month USD- LIBOR-BBA (7,702,216) 71,732,000  5/30/28 5.014% 3 month USD- LIBOR-BBA (17,105,653) 159,007,000 74,929 10/24/10 3 month USD- LIBOR-BBA 2.60% 4,029,803 161,174,000 (997,650) 11/18/18 3 month USD- LIBOR-BBA 4.10% 14,153,517 160,624,000 (585,267) 11/18/13 3 month USD- LIBOR-BBA 3.45% 7,019,795 265,181,000 (72,938) 11/18/10 3 month USD- LIBOR-BBA 2.35% 3,460,977 184,000,000  12/16/18 3 month USD- LIBOR-BBA 2.78% (4,230,767) JPMorgan Chase Bank, N.A. 5,125,000  2/15/13 3 month USD- LIBOR-BBA 3.585% 313,981 306,762,000  3/5/18 4.325% 3 month USD- LIBOR-BBA (37,283,385) 63,909,000  3/7/18 4.45% 3 month USD- LIBOR-BBA (8,424,276) 50,608,000  3/12/18 3 month USD- LIBOR-BBA 4.4525% 6,679,533 15,899,000  3/11/38 5.0025% 3 month USD- LIBOR-BBA (5,059,360) 113,217,000  3/11/38 5.03% 3 month USD- LIBOR-BBA (36,620,683) 230,165,000  3/15/10 3 month USD- LIBOR-BBA 2.5% 4,274,803 111,087,000  3/20/13 3 month USD- LIBOR-BBA 3.145% 4,649,300 157,185,000  3/20/13 3 month USD- LIBOR-BBA 3.13% 6,477,441 55,034,000  3/25/10 3 month USD- LIBOR-BBA 2.325% 956,090 92,513,000  3/26/10 3 month USD- LIBOR-BBA 2.33375% 1,614,214 68 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/09 (Unaudited) cont . Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. $154,761,000 $ 4/8/13 3 month USD- LIBOR-BBA 3.58406% $9,315,458 58,275,000  5/23/10 3 month USD- LIBOR-BBA 3.16% 1,398,266 60,000,000  6/13/13 4.47% 3 month USD- LIBOR-BBA (5,385,000) 35,000,000  6/27/18 3 month USD- LIBOR-BBA 4.8305% 5,378,765 134,430,000  7/16/10 3 month USD- LIBOR-BBA 3.384% 3,907,730 59,604,000  7/22/10 3 month USD- LIBOR-BBA 3.565% 1,879,281 58,390,000  10/23/13 3 month USD- LIBOR-BBA 3.535% 3,436,940 24,473,000 73,803 11/4/18 4.45% 3 month USD- LIBOR-BBA (2,956,263) 2,085,000 9,901 11/4/13 3.85% 3 month USD- LIBOR-BBA (125,963) 16,000,000  12/11/18 3 month USD- LIBOR-BBA 2.941% (146,091) 92,650,000  12/19/18 5% 3 month USD- LIBOR-BBA (15,944,627) 101,030,000  1/26/39 3 month USD- LIBOR-BBA 3.05% (6,237,554) 349,719,000  1/26/14 2.2156% 3 month USD- LIBOR-BBA 4,327,950 Merrill Lynch Capital Services, Inc. 10,114,000  10/26/12 4.6165% 3 month USD- LIBOR-BBA (989,867) 223,165,000  5/19/10 3.2925% 3 month USD- LIBOR-BBA (5,758,355) 74,426,000  7/22/10 3 month USD- LIBOR-BBA 3.5375% 2,316,328 UBS AG 1,793,207,000  10/29/10 2.75% 3 month USD- LIBOR-BBA (49,437,066) 25,738,000 855,575 11/10/28 4.45% 3 month USD- LIBOR-BBA (3,249,327) 328,941,000 (8,356,303) 11/10/18 3 month USD- LIBOR-BBA 4.45% 32,763,949 12,667,000  11/24/10 3 month USD- LIBOR-BBA 2.05% 93,844 349,000,000 674,028 12/19/20 3 month USD- LIBOR-BBA 2.34% (28,910,024) Total $(129,021,039) 69 CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/09 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America, N.A. DJ ABX CMBX BBB Index  $3,986 $5,796,783 F 10/12/52 (134 bp) $3,968,768 Financial Security Assurance Holdings, Ltd, 6.4%, 12/15/66 Baa1  330,000 12/20/12 95 bp (108,467) International Lease Finance Corp., 4.15%, 1/20/15  (7,500) 75,000 12/20/13 (500 bp) (279) Mattel, Inc., 7 1/4%, 7/9/12   330,000 3/20/13 (157.2 bp) 2,277 Meadwestvaco Corp., 6.85%, 4/1/12   12,000 3/20/18 (177 bp) 96 MetLife Inc., 5%, 6/15/15   1,240,000 12/20/13 (384 bp) 70,416 Motorola, Inc., 6.5%, 9/1/25   205,000 11/20/11 (240 bp) 14,486 Ryder System Inc., 6.95%, 12/1/25   330,000 3/20/13 (135 bp) 21,167 Sealed Air Corp., 5 5/8%, 7/15/13   210,000 9/20/13 (169 bp) 24,813 Spectra Energy Capital, 6 1/4%, 2/15/13   330,000 9/20/14 (115 bp) 5,227 Citibank, N.A. Arrow Electronic Inc., 6 7/8%, 6/1/18   730,000 3/20/13 (43 bp) 42,932 International Lease Finance Corp., 4.15%, 1/20/15   210,000 6/20/13 (222.50 bp) 38,967 Lexmark International, Inc., 5.9%, 6/1/13 Baa2  80,000 6/20/13 108.5 bp 6,924 Lighthouse International Co., SA, 8%, 4/30/14 B3  EUR 55,000 3/20/13 815 bp (16,173) Macys Retail Holdings, Inc., 6 5/8%, 4/1/11   $60,000 6/20/11 (162 bp) 6,423 Mohawk Industries, Inc., 7.2%, 4/15/12   235,000 3/20/16 (140 bp) 23,816 Newell Rubbermaid, Inc., 6.35%, 7/15/28   160,000 6/20/13 (85 bp) 8,490 Sara Lee Corp., 6 1/8%, 11/1/32   865,000 9/20/11 (43 bp) 3,893 Telecom Italia SPA. 5 3/8%, 1/29/19   445,000 9/20/11 (218 bp) 14,702 70 CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/09 (Unaudited) cont . Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International DJ CDX NA IG Series 11 Index  $(31,689) $1,340,000 12/20/13 (150 bp) $(6,588) DJ CMB NA CMBX AAA Index AAA 6,576,591 39,512,000 12/13/49 8 bp (6,384,838) DJ CMB NA CMBX AAA Index AAA 7,733,350 49,365,000 2/17/51 35 bp (8,681,760) DJ CMB NA CMBX AAA Index  (18,205) 219,000 12/13/49 (8 bp) 53,635 DJ CMB NA CMBX AAA Index  (89,032) 1,185,000 2/17/51 (35 bp) 305,010 DJ CMB NA CMBX AAA Index  (4,460,462) 39,129,000 2/17/51 (35 bp) 8,550,920 DJ CMB NA CMBX AAA Index  (301,735) 3,842,000 2/17/51 (35 bp) 975,827 DJ CMB NA CMBX AAA Index  (143,273) 1,921,000 2/17/51 (35 bp) 495,507 DJ CMB NA CMBX AAA Index  (1,578,928) 11,282,000 2/17/51 (35 bp) 2,172,623 DJ CMB NA CMBX AJ Index  (1,174,174) 3,652,000 2/17/51 (96 bp) 1,108,267 General Electric Capital Corp., 5 5/8%, 9/15/17 Aaa  410,000 12/20/13 530 bp 22,302 Liberty Mutual Insurance, 7 7/8%, 10/15/26   2,755,000 12/20/13 (210 bp) 4,427 Southwest Airlines, 5 1/4%, 10/1/14   55,000 3/20/12 (190 bp) 2,605 Deutsche Bank AG Cadbury Schweppes US Finance LLC, 5 1/8%, 10/1/13   230,000 12/20/13 (86 bp) (2,994) CNA Financial Corp., 5.85%, 12/15/14   285,000 9/20/16 (155 bp) 24,041 DJ ABX CMBX AAA Index AAA 154,944 2,570,000 F 2/17/51 35 bp (700,033) DJ CDX NA IG Series 11 Index BBB+ 244,057 15,215,000 12/20/13 150 bp (40,945) DJ iTraxx Europe Series 8 Version 1  (6,235) EUR 65,000 12/20/12 (375 bp) 11,471 DJ iTraxx Europe Series 9 Version 1  15,712 EUR 230,000 6/20/13 (650 bp) 58,586 Expedia Inc., 7.456%, 8/15/18   $60,000 12/20/13 (310 bp) 5,077 71 CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/09 (Unaudited) cont . Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Deutsche Bank AG cont. General Electric Capital Corp., 6%, 6/15/12 Aaa $ $1,745,000 9/20/13 109 bp $(200,201) Genworth Financial Inc., 5 3/4%, 6/15/14   210,000 6/20/18 (143 bp) 98,847 Grohe Holding Gmbh, 8 5/8%, 10/1/14 B3  EUR 15,000 6/20/09 400 bp (1,763) Grohe Holding Gmbh, 8 5/8%, 10/1/14 B3  EUR 55,000 6/20/09 400 bp (6,464) Hanson PLC., 7 7/8%, 9/27/10   $50,000 9/20/16 (255 bp) 23,207 iStar Financial, Inc., 6%, 12/15/10 Ba3 39,151 580,000 3/20/09 500 bp (14,128) Pacific Gas & Electric Co., 4.8%, 3/1/14 A3  35,000 12/20/13 112 bp (3,536) Packaging Corporation of America, 5 3/4%, 8/1/13   345,000 9/20/13 (129 bp) 8,970 Pitney Bowes, Inc., 4 5/8%, 10/1/12   125,000 3/20/18 (95 bp) 344 PPG Industries, Inc., 7.05%, 8/15/09   185,000 3/20/18 (154 bp) 13,743 Reynolds American, Inc., 7 5/8%, 6/1/16   695,000 6/20/13 (105 bp) 62,178 Tyco Electronics Group, 6.55%, 10/1/17   180,000 12/20/17 (125.5 bp) 11,186 Goldman Sachs International CVS Caremark Corp., 4 7/8%, 9/15/14   15,000 9/20/13 (59 bp) 197 CVS Caremark Corp., 4 7/8%, 9/15/14   20,000 9/20/11 (50 bp) 257 DJ CDX NA CMBX AAA Index AAA 65,836 1,800,000 3/15/49 7 bp (408,719) DJ CDX NA HY Series 9 Index 25-35% tranche BBB+  8,723,000 F 12/20/10 305 bp (1,424,989) DJ CDX NA HY Series 9 Index 35-100% tranche AAA  8,021,748 12/20/10 153.5 bp (160,129) DJ CDX NA IG Series 11 Index  (2,774,427) 109,523,000 12/20/18 (140 bp) (1,922,824) DJ CMB NA CMBX AAA Index  (526,385) 7,131,000 2/17/51 (35 bp) 1,861,987 72 CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/09 (Unaudited) cont . Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Goldman Sachs International cont. Lighthouse International Co, SA, 8%, 4/30/14 B3 $ EUR 45,000 3/20/13 680 bp $(15,260) Rhodia SA, Euribor+275, 10/15/13   EUR 265,000 9/20/13 (387 bp) 109,406 Southern California Edison Co., 7 5/8%, 1/15/10 A3  $60,000 12/20/13 118.1 bp (5,892) JPMorgan Chase Bank, N.A. Anheuser-Busch Co., Inc. 5 5/8%, 10/1/10   215,000 3/20/17 (133 bp) (5,247) CenturyTel. Inc., 6%, 4/1/17   65,000 6/20/13 (95 bp) 196 Codere Finance (Luxembourg) S.A., 8.25%, 6/15/15 B+  EUR 45,000 3/20/13 795 bp (12,960) DJ CDX NA IG Series 11 Index  (6,799) $310,000 12/20/13 (150 bp) (992) DJ CMB NA CMBX AAA Index AAA 677,817 5,680,000 2/17/51 35 bp (1,204,165) DJ CMB NA CMBX AAA Index AAA 892,815 7,133,000 12/13/49 8 bp (1,463,633) DJ CMB NA CMBX AAA Index AAA 111,819 1,024,000 2/17/51 35 bp (227,468) DJ CMB NA CMBX AAA Index  (668,539) 8,306,000 2/17/51 (35 bp) 2,083,529 DJ CMB NA CMBX AAA Index  (149,449) 1,919,000 2/17/51 (35 bp) 486,383 DJ iTraxx Europe Crossover Series 8 Version 1  (17,237) EUR 129,000 12/20/12 (375 bp) 17,302 Domtar Corp., 7 1/8%, 8/15/15   $310,000 12/20/11 (500 bp) 14,246 Expedia, Inc., 7.456%, 8/15/18   40,000 9/20/13 (300 bp) 3,403 Freeport-McMoRan Copper & Gold, Inc., 8 3/8%, 4/1/17   120,000 6/20/12 (145 bp) 21,433 GATX Corp., 8.875%, 6/1/09   560,000 3/20/16 (100 bp) 71,137 General Growth Properties, conv. bond 3.98%, 4/15/27 CC-  100,000 6/20/12 750 bp (72,041) General Growth Properties, conv. bond 3.98%, 4/15/27 CC-  25,000 9/20/13 775 bp (18,283) 73 CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/09 (Unaudited) cont . Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) JPMorgan Chase Bank, N.A. cont. GMAC, LLC, 6 7/8%, 8/28/12 C $23,000 $400,000 3/20/09 500 bp $20,394 iStar Financial, Inc., 6%, 12/15/10 Ba3 39,200 560,000 3/20/09 500 bp (17,722) Lexmark International, Inc., 5.9%, 6/1/13   75,000 6/20/13 (113 bp) 6,359 Lexmark International, Inc., 5.9%, 6/1/13   1,905,000 6/20/13 (113 bp) 161,512 Lexmark International, Inc., 5.9%, 6/1/13   140,000 6/20/13 (113 bp) 11,870 Merrill Lynch Capital Services, Inc. Pacific Gas & Electric Co., 4.8%, 3/1/14 A3  35,000 12/20/13 113 bp (3,521) Merrill Lynch International AmerisourceBergen Corp., 5 7/8%, 9/15/15   20,000 9/20/12 (65 bp) 50 Block Financial LLC. 5 1/8%, 10/30/14   195,000 12/20/14 (69 bp) 2,739 Computer Sciences Corp, 5%, 2/15/13   65,000 3/20/13 (66 bp) 470 Kinder Morgan, Inc., 6 1/2%, 9/1/12   558,000 9/20/12 (128 bp) 28,431 MGM Mirage Inc., 5 7/8%, 2/27/14   130,000 9/20/10 (470 bp) 31,835 Supervalu, Inc., 7 1/2%, 05/15/12   520,000 8/1/09 (90 bp) 6,898 Morgan Stanley Capital Services, Inc. DJ ABX CMBX AAA Index AAA 1,520,729 21,365,000 F 3/15/49 7 bp (4,094,593) DJ CMB NA CMBX AAA Index  (59,516) 920,000 F 12/13/49 (8 bp) 245,639 DJ CMB NA CMBX AAA Index  (90) 1,000 F 2/17/51 (35 bp) 243 DJ CMB NA CMBX AAA Index AAA 122 1,000 2/17/51 35 bp (206) DJ CMB NA CMBX AAA Index AAA 122,467 920,000 F 12/13/49 8 bp (181,529) UBS, AG Cardinal Health Inc., 5.85%, 12/15/17   330,000 6/20/13 (49 bp) 2,809 74 CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/09 (Unaudited) cont . Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) UBS AG cont. Hanson PLC., 7 7/8%, 9/27/10  $ $125,000 9/20/16 (250 bp) $58,215 Starwood Hotels & Resorts Worldwide, Inc., 7 7/8%, 5/1/12   710,000 6/20/12 (195 bp) 93,499 Total $(3,805,733) * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represents the average of the ratings of all the securities included in that index. The Moodys or Standard & Poors ratings are believed to be the most recent ratings available at January 31, 2009. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on securities valuation inputs. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of January 31, 2009: Valuation inputs Investments in securities Other financial instruments Level 1 $1,077,764,450 $(10,601,766) Level 2 2,209,534,945 (148,591,601) Level 3 12,277,394  Total $3,299,576,789 $(159,193,367) Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. The following is a reconciliation of Level 3 assets as of January 31, 2009: Investment in securities Balance as of July 31, 2008 $1,678,803 Accrued discounts/premiums  Realized gain/loss  Change in net unrealized appreciation/(depreciation)  Net purchases/sales  Net transfers in and/or out of Level 3 10,598,591 Balance as of January 31, 2009 $12,277,394 The accompanying notes are an integral part of these financial statements. 75 Statement of assets and liabilities 1/31/09 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $3,578,481,355) $3,299,576,789 Dividends, interest and other receivables 11,593,677 Receivable for shares of the fund sold 899,777 Receivable for securities sold 47,828,645 Receivable for sales of delayed delivery securities (Notes 1 and 6) 676,885,970 Unrealized appreciation on swap contracts (Note 1) 363,631,270 Receivable for variation margin (Note 1) 1,623,828 Receivable for open forward currency contracts (Note 1) 22,795 Receivable for closed forward currency contracts (Note 1) 711 Receivable for open swap contracts (Note 1) 17,968 Receivable for closed swap contracts (Note 1) 18,472,792 Premium paid on swap contracts (Note 1) 24,205,750 Total assets 4,444,759,972 LIABILITIES Payable to custodian (Note 2) 31,608,104 Payable for securities purchased 21,994,227 Payable for purchases of delayed delivery securities (Notes 1 and 6) 1,559,899,917 Payable for shares of the fund repurchased 7,397,075 Payable for compensation of Manager (Note 2) 2,091,767 Payable for investor servicing fees (Note 2) 431,415 Payable for custodian fees (Note 2) 33,327 Payable for Trustee compensation and expenses (Note 2) 370,025 Payable for administrative services (Note 2) 4,470 Payable for distribution fees (Note 2) 399,540 Payable for open swap contracts (Note 1) 13,680 Payable for closed swap contracts (Note 1) 162,401,278 Payable for receivable purchase agreement (Note 2) 1,064,282 Written options outstanding, at value (premiums received $29,229,511) (Notes 1 and 3) 50,151,354 Premium received on swap contracts (Note 1) 23,255,957 Unrealized depreciation on swap contracts (Note 1) 496,458,042 TBA sales commitments, at value (proceeds receivable $675,856,094) (Note 1) 670,721,875 Other accrued expenses 411,144 Total liabilities 3,028,707,479 Net assets $1,416,052,493 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $2,741,492,854 Distributions in excess of net investment income (Note 1) (31,138,935) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (857,792,693) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (436,508,733) Total  Representing net assets applicable to capital shares outstanding $1,416,052,493 (Continued on next page) 76 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,096,372,127 divided by 124,490,074 shares) $8.81 Offering price per class A share (100/94.25 of $8.81)* $9.35 Net asset value and offering price per class B share ($98,590,979 divided by 11,320,586 shares)** $8.71 Net asset value and offering price per class C share ($23,444,368 divided by 2,678,847 shares)** $8.75 Net asset value and redemption price per class M share ($73,347,927 divided by 8,430,347 shares) $8.70 Offering price per class M share (100/96.50 of $8.70)* $9.02 Net asset value, offering price and redemption price per class R share ($1,291,126 divided by 147,063 shares) $8.78 Net asset value, offering price and redemption price per class Y share ($123,005,966 divided by 13,920,531 shares) $8.84 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 77 Statement of operations Six months ended 1/31/09 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $16,748) $17,323,363 Interest (including interest income of $26,421 from investments in affiliated issuers) (Note 5) 15,996,806 Securities lending 311,504 Total investment income 33,631,673 EXPENSES Compensation of Manager (Note 2) 5,471,476 Investor servicing fees (Note 2) 2,938,168 Custodian fees (Note 2) 69,701 Trustee compensation and expenses (Note 2) 53,428 Administrative services (Note 2) 26,815 Distribution fees  Class A (Note 2) 1,976,373 Distribution fees  Class B (Note 2) 715,739 Distribution fees  Class C (Note 2) 166,249 Distribution fees  Class M (Note 2) 362,389 Distribution fees  Class R (Note 2) 7,131 Other 405,691 Fees waived and reimbursed by Manager (Notes 2 and 5) (127,677) Total expenses 12,065,483 Expense reduction (Note 2) (127,271) Net expenses 11,938,212 Net investment income 21,693,461 Net realized loss on investments (Notes 1 and 3) (460,574,754) Net realized loss on swap contracts (Note 1) (156,906,428) Net realized loss on futures contracts (Note 1) (212,572,708) Net realized gain on foreign currency transactions (Note 1) 39,301 Net realized gain on written options (Notes 1 and 3) 13,401,947 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 87,574 Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period (116,717,485) Net loss on investments (933,242,553) Net decrease in net assets resulting from operations $(911,549,092) The accompanying notes are an integral part of these financial statements. 78 Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 1/31/09* Year ended 7/31/08 Operations: Net investment income $21,693,461 $136,983,756 Net realized gain (loss) on investments and foreign currency transactions (816,612,642) 43,219,832 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (116,629,911) (609,528,539) Net decrease in net assets resulting from operations (911,549,092) (429,324,951) Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (45,852,121) (110,582,286) Class B (3,505,352) (9,668,928) Class C (807,736) (1,904,069) Class M (2,514,495) (5,379,758) Class R (89,557) (75,390) Class Y (5,852,682) (14,153,388) Net realized short-term gain on investments Class A  (100,322,461) Class B  (11,660,603) Class C  (2,208,422) Class M  (5,622,960) Class R  (65,959) Class Y  (12,111,818) From net realized long-term gain on investments Class A (13,098,235) (161,440,412) Class B (1,164,432) (18,764,418) Class C (272,167) (3,553,826) Class M (814,268) (9,048,552) Class R (27,166) (106,143) Class Y (1,610,915) (19,490,519) Redemption fees (Note 1) 2,838 5,227 Decrease from capital share transactions (Note 4) (412,313,375) (501,093,133) Total decrease in net assets (1,399,468,755) (1,416,572,769) NET ASSETS Beginning of period 2,815,521,248 4,232,094,017 End of period (including distributions in excess of net investment income of $31,138,935 and undistributed net investment income of $5,789,547, respectively) $1,416,052,493 $2,815,521,248 * Unaudited The accompanying notes are an integral part of these financial statements. 79 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio of net Net realized of expenses investment Net asset value, and unrealized Total from From net From net Total return Net assets, to average income (loss) beginning Net investment gain (loss) on investment investment realized gain on Total Redemption Net asset value, at net asset end of period net assets to average Portfolio Period ended of period income (loss) a ,b investments operations income investments distributions fees c end of period value (%) d (in thousands) (%) e,b net assets (%) b turnover (%) Class A January 31, 2009 ** $13.99 .12 (4.90) (4.78) (.31) (.09) (.40)  $8.81 (34.44) * $1,096,372 .56 * 1.10 * 107.32 * h July 31, 2008 18.10 .61 (2.55) (1.94) (.64) (1.53) (2.17)  13.99 (11.84) 2,173,291 1.00 3.80 123.75 h July 31, 2007 18.21 .48 1.46 1.94 (.52) (1.53) (2.05)  18.10 10.99 3,184,271 .96 2.61 144.33 h July 31, 2006 18.40 .42 f .27 .69 (.50) (.38) (.88)  18.21 3.89 f 3,155,761 .90 f 2.31 f 117.11 h July 31, 2005 16.91 .35 g 1.47 1.82 (.33)  (.33)  18.40 10.89 3,458,405 .98 1.97 g 169.29 h July 31, 2004 15.72 .32 1.20 1.52 (.33)  (.33)  16.91 9.77 3,322,532 1.00 1.90 165.66 Class B January 31, 2009 ** $13.83 .08 (4.85) (4.77) (.26) (.09) (.35)  $8.71 (34.71) * $98,591 .94 * .71 * 107.32 * h July 31, 2008 17.90 .48 (2.52) (2.04) (.50) (1.53) (2.03)  13.83 (12.50) 206,269 1.75 2.99 123.75 h July 31, 2007 18.02 .33 1.46 1.79 (.38) (1.53) (1.91)  17.90 10.15 413,532 1.71 1.82 144.33 h July 31, 2006 18.22 .28 f .26 .54 (.36) (.38) (.74)  18.02 3.05 f 624,026 1.65 f 1.58 f 117.11 h July 31, 2005 16.73 .21 g 1.48 1.69 (.20)  (.20)  18.22 10.17 917,951 1.73 1.22 g 169.29 h July 31, 2004 15.56 .19 1.19 1.38 (.21)  (.21)  16.73 8.88 1,095,665 1.75 1.16 165.66 Class C January 31, 2009 ** $13.90 .08 (4.88) (4.80) (.26) (.09) (.35)  $8.75 (34.75) * $23,444 .94 * .70 * 107.32 * h July 31, 2008 17.97 .49 (2.52) (2.03) (.51) (1.53) (2.04)  13.90 (12.41) 46,134 1.75 3.03 123.75 h July 31, 2007 18.09 .34 1.45 1.79 (.38) (1.53) (1.91)  17.97 10.16 69,893 1.71 1.86 144.33 h July 31, 2006 18.30 .28 f .25 .53 (.36) (.38) (.74)  18.09 3.01 f 70,192 1.65 f 1.56 f 117.11 h July 31, 2005 16.81 .21 g 1.48 1.69 (.20)  (.20)  18.30 10.14 77,024 1.73 1.22 g 169.29 h July 31, 2004 15.63 .19 1.20 1.39 (.21)  (.21)  16.81 8.92 75,185 1.75 1.16 165.66 Class M January 31, 2009 ** $13.82 .09 (4.84) (4.75) (.28) (.09) (.37)  $8.70 (34.62) * $73,348 .81 * .80 * 107.32 * h July 31, 2008 17.89 .53 (2.52) (1.99) (.55) (1.53) (2.08)  13.82 (12.23) 128,094 1.50 3.31 123.75 h July 31, 2007 18.02 .38 1.45 1.83 (.43) (1.53) (1.96)  17.89 10.42 176,993 1.46 2.10 144.33 h July 31, 2006 18.22 .33 f .26 .59 (.41) (.38) (.79)  18.02 3.34 f 187,338 1.40 f 1.81 f 117.11 h July 31, 2005 16.74 .26 g 1.47 1.73 (.25)  (.25)  18.22 10.39 215,816 1.48 1.47 g 169.29 h July 31, 2004 15.57 .23 1.19 1.42 (.25)  (.25)  16.74 9.18 217,046 1.50 1.40 165.66 Class R January 31, 2009 ** $13.94 .11 (4.88) (4.77) (.30) (.09) (.39)  $8.78 (34.51) * $1,291 .69 * .99 * 107.32 * h July 31, 2008 18.04 .57 (2.54) (1.97) (.60) (1.53) (2.13)  13.94 (12.04) 4,274 1.25 3.66 123.75 h July 31, 2007 18.15 .44 1.46 1.90 (.48) (1.53) (2.01)  18.04 10.76 2,044 1.21 2.38 144.33 h July 31, 2006 18.36 .36 f .27 .63 (.46) (.38) (.84)  18.15 3.57 f 1,525 1.15 f 2.00 f 117.11 h July 31, 2005 16.89 .30 g 1.48 1.78 (.31)  (.31)  18.36 10.63 726 1.23 1.67 g 169.29 h July 31, 2004 15.70 .21 1.29 1.50 (.31)  (.31)  16.89 9.60 127 1.25 1.33 165.66 Class Y January 31, 2009 ** $14.04 .14 (4.92) (4.78) (.33) (.09) (.42)  $8.84 (34.36) * $123,006 .43 * 1.24 * 107.32 * h July 31, 2008 18.15 .66 (2.55) (1.89) (.69) (1.53) (2.22)  14.04 (11.57) 257,459 .75 4.05 123.75 h July 31, 2007 18.26 .53 1.46 1.99 (.57) (1.53) (2.10)  18.15 11.24 385,361 .71 2.86 144.33 h July 31, 2006 18.46 .47 f .26 .73 (.55) (.38) (.93)  18.26 4.09 f 493,985 .65 f 2.59 f 117.11 h July 31, 2005 16.95 .40 g 1.49 1.89 (.38)  (.38)  18.46 11.26 660,532 .73 2.23 g 169.29 h July 31, 2004 15.76 .36 1.21 1.57 (.38)  (.38)  16.95 10.03 848,161 .75 2.16 165.66 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 80 81 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Notes 2 and 5): Percentage of average net assets January 31, 2009 0.01% July 31, 2008 <0.01 July 31, 2007 <0.01 July 31, 2006 0.01 July 31, 2005 0.01 July 31, 2004 <0.01 c Amount represents less than $0.01 per share. d Total return assumes dividend reinvestment and does not reflect the effect of sales charges. e Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). f Reflects a non-recurring reimbursement from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services, which amounted to $0.01 per share and 0.05% of average net assets for the period ended July 31, 2006. g Reflects a non-recurring accrual related to Putnam Managements settlement with the SEC regarding brokerage allocation practices, which amounted to less than $0.01 per share and 0.02% of average net assets. h Portfolio turnover excludes dollar roll transactions. The accompanying notes are an integral part of these financial statements. 82 Notes to financial statements 1/31/09 (Unaudited) Note 1: Significant accounting policies The George Putnam Fund of Boston (the fund), a Massachusetts business trust, is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The fund seeks to provide a balanced investment comprised of a well-diversified portfolio of stocks and bonds, which will produce both capital growth and current income. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge, if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are offered to qualified employee-benefit plans, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to 83 the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are recorded as income in the Statement of operations. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market 84 value of these securities is highly sensitive to changes in interest rates. F) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred.The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. G) Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. H) Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the Statement of assets and liabilities.When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. I) Total return swap contracts The fund may enter into total return swap contracts, which are arrangements 85 to exchange a market linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctua-tion of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. J) Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. K) Credit default contracts The fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk is mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. L) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value 86 has not been finalized. However, the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. M) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsettingTBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. N) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold.The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale, on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. O) Securities lending The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. At January 31, 2009, the fund had no securities out on loan. P) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of FASB Interpretation No. 48, Accounting for Uncertainties in Income Taxes (FIN 48). FIN 48 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have any unrecognized tax benefits in the accompanying financial statements. Therefore, no provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At July 31, 2008, the fund had a capital loss carryover of $17,850,860 available to the extent allowed by the Code 87 to offset future net capital gain, if any. The amount of the carryover and the expiration dates are: Loss Carryover Expiration $11,900,540 July 31, 2010 5,950,320 July 31, 2011 The aggregate identified cost on a tax basis is $3,546,460,624, resulting in gross unrealized appreciation and depreciation of $185,466,656 and $432,350,491, respectively, or net unrealized depreciation of $246,883,835. Q) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund. Such fee is based on the following annual rates: 0.65% of the first $500 million of average net assets, 0.55% of the next $500 million, 0.50% of the next $500 million, 0.45% of the next $5 billion, 0.425% of the next $5 billion, 0.405% of the next $5 billion, 0.39% of the next $5 billion and 0.38% thereafter. Putnam Management has agreed to waive fees and reimburse expenses of the fund through June 30, 2009 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses of all front-end load funds viewed by Lipper Inc. as having the same investment classification or objective as the fund. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the funds in its Lipper peer group for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage/service arrangements that may reduce fund expenses. For the period ended January 31, 2009, Putnam Management waived $124,893 of its management fee from the fund. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. On September 26, 2008, the fund entered into Agreements with other registered investment companies (each aSeller) managed by Putnam Management. Under the Agreements, the Seller sold to the fund the right to receive, in the aggregate, $4,129,699 in net payments from Lehman Brothers Special Financing, Inc. in connection with certain terminated derivatives transactions (theReceivable), in each case in exchange for an initial payment plus (or minus) additional amounts based on the funds ultimate realized gain (or loss) with respect to the Receivable. The Receivable will be offset against the funds net payable to Lehman Brothers Special Financing, Inc. and is included in the Statement of assets and liabilities within Payable for closed swap contracts. Future payments under the Agreements are valued at fair value following procedures approved by the Trustees and are included in the Statement of assets and liabilities. All remaining payments under the Agreements will be recorded as realized gain or loss. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets were provided by State Street Bank andTrust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Prior to December 31, 2008, these services were provided by Putnam Investor Services, a division of Putnam Fiduciary Trust Company (PFTC), which is an affiliate of Putnam Management. Putnam Investor Services, Inc. and Putnam Investor Services 88 received fees for investor servicing, subject to certain limitations, based on the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. The amounts incurred for investor servicing agent functions provided by affiliates of Putnam Management during the six months ended January 31, 2009 are included in Investor servicing fees in the Statement of operations. Under the custodian contract between the fund and State Street, the custodian bank has a lien on the securities of the fund to the extent permitted by the funds investment restrictions to cover any advances made by the custodian bank for the settlement of securities purchased by the fund. At January 31, 2009, the payable to the custodian bank represents the amount due for cash advanced for the settlement of securities purchased. The fund has entered into expense offset arrangements with PFTC and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the six months ended January 31, 2009, the funds expenses were reduced by $65,609 under the expense offset arrangements and by $61,662 under the brokerage/ service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $935, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. For the six months ended January 31, 2009, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $40,855 and $295 from the sale of class A and class M shares, respectively, and received $73,831 and $761 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of class A and class M shares, respectively. For the six months ended January 31, 2009, Putnam Retail Management Limited Partnership, acting as underwriter, received $32 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the six months ended January 31, 2009, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $2,358,717,951 and $3,257,777,707, respectively. There were no purchases or sales of U.S. government securities. Written option transactions during the period ended January 31, 2009 are summarized as follows: 89 Contract Premiums Amounts Received Written options outstanding at beginning of period $1,545,477,000 $43,872,569 Options opened 155,090,000 5,821,600 Options exercised   Options expired (446,934,000) (12,063,606) Options closed (638,519,000) (8,401,052) Written options outstanding at end of period $615,114,000 $29,229,511 Note 4: Capital shares At January 31, 2009, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 1/31/09 Year ended 7/31/08 Class A Shares Amount Shares Amount Shares sold 6,495,974 $68,042,544 16,056,731 $261,006,315 Shares issued in connection with 5,357,713 54,130,460 22,051,614 347,975,308 reinvestment of distributions 11,853,687 122,173,004 38,108,345 608,981,623 Shares repurchased (42,655,658) (435,384,546) (58,788,743) (919,327,285) Net decrease (30,801,971) $(313,211,542) (20,680,398) $(310,345,662) Six months ended 1/31/09 Year ended 7/31/08 Class B Shares Amount Shares Amount Shares sold 370,898 $3,775,866 917,379 $14,859,933 Shares issued in connection with 444,924 4,429,593 2,432,178 37,962,145 reinvestment of distributions 815,822 8,205,459 3,349,557 52,822,078 Shares repurchased (4,405,094) (47,561,992) (11,543,939) (184,505,086) Net decrease (3,589,272) $(39,356,533) (8,194,382) $(131,683,008) Six months ended 1/31/09 Year ended 7/31/08 Class C Shares Amount Shares Amount Shares sold 108,521 $1,161,693 308,883 $5,097,974 Shares issued in connection with 97,048 966,186 428,594 6,712,587 reinvestment of distributions 205,569 2,127,879 737,477 11,810,561 Shares repurchased (846,475) (8,879,463) (1,306,785) (20,413,790) Net decrease (640,906) $(6,751,584) (569,308) $(8,603,229) 90 Six months ended 1/31/09 Year ended 7/31/08 Class M Shares Amount Shares Amount Shares sold 481,742 $4,942,155 854,157 $13,662,326 Shares issued in connection with 331,910 3,282,968 1,271,984 19,823,462 reinvestment of distributions 813,652 8,225,123 2,126,141 33,485,788 Shares repurchased (1,650,965) (17,336,053) (2,750,693) (43,141,801) Net decrease (837,313) $(9,110,930) (624,552) $(9,656,013) Six months ended 1/31/09 Year ended 7/31/08 Class R Shares Amount Shares Amount Shares sold 23,635 $252,284 253,697 $3,765,550 Shares issued in connection with 11,634 116,721 15,766 247,492 reinvestment of distributions 35,269 369,005 269,463 4,013,042 Shares repurchased (194,770) (1,786,051) (76,230) (1,193,862) Net increase (decrease) (159,501) $(1,417,046) 193,233 $2,819,180 Six months ended 1/31/09 Year ended 7/31/08 Class Y Shares Amount Shares Amount Shares sold 4,464,669 $45,838,807 4,457,341 $69,571,597 Shares issued in connection with 736,333 7,463,597 2,890,613 45,755,725 reinvestment of distributions 5,201,002 53,302,404 7,347,954 115,327,322 Shares repurchased (9,618,329) (95,768,144) (10,242,103) (158,951,723) Net decrease (4,417,327) $(42,465,740) (2,894,149) $(43,624,401) Note 5: Investment in Putnam Prime Money Market Fund The fund invested in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Prime Money Market Fund were valued at its closing net asset value each business day. Management fees paid by the fund were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. For the period ended January 31, 2009, management fees paid were reduced by $2,784 relating to the funds investment in Putnam Prime Money Market Fund. Income distributions earned by the fund were recorded as interest income in the Statement of operations and totaled $26,421 for the period ended January 31, 2009. During the period ended January 31, 2009, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $73,164,134 and $120,358,864, respectively. On September 17, 2008, the Trustees of the Putnam Prime Money Market Fund voted to close that fund effective September 17, 2008. On September 24, 2008, the fund received shares of Federated Prime Obligations Fund, an unaffiliated management investment company registered under the Investment Company Act of 1940, in liquidation of its shares of Putnam Prime Money Market Fund. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. 91 Note 7: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8: New accounting pronouncement In March 2008, Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (SFAS 161)  an amendment of FASB Statement No. 133, was issued and is effective for fiscal years and interim periods beginning after November 15, 2008. SFAS 161 requires enhanced disclosures about how and why an entity uses derivative instruments and how derivative instruments affect an entitys financial position. Putnam Management is currently evaluating the impact the adoption of SFAS 161 will have on the funds financial statement disclosures. Note 9: Market and credit risk In the normal course of business, the fund trades finan-cial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the funds have unsettled or open transactions will default. Note 10: Other items The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. As of January 31, 2009, due to a decrease in the funds net asset value during the year, such counterparties were entitled to elect, but had not yet elected, to terminate early, and cause settlement of all derivative and foreign exchange contracts outstanding under the applicable Master Agreements, including the payment by the fund of any losses and costs resulting from such early termination, as reasonably determined by such counterparty. Any decision by the counterparty to elect early termination could impact the funds future derivative activity. At January 31, 2009, the fund had net unrealized gains/ (losses) on derivative contracts subject to the Master Agreements of $42,107,935 and $(174,911,912), respectively. The fund intends to seek a waiver of, or other relief from this provision, from the counterparties. 92 Brokerage commissions (unaudited) Brokerage commissions are paid to firms that execute trades on behalf of your fund. When choosing these firms, Putnam is required by law to seek the best execution of the trades, taking all relevant factors into consideration, including expected quality of execution and commission rate. Listed below are the largest relationships based upon brokerage commissions for your fund and the other funds in Putnams Large-Cap Value group for the year ended January 31, 2009. The Putnam mutual funds in this group are The George Putnam Fund of Boston, Putnam Convertible Income-Growth Trust, Putnam Equity Income Fund, The Putnam Fund for Growth and Income, Putnam VT Equity Income Fund, Putnam VT The George Putnam Fund of Boston, and Putnam VT Growth and Income Fund. The top five firms that received brokerage commissions for trades executed for the Large-Cap Value group are (in descending order) Morgan Stanley & Co. Inc., Merrill Lynch, Weeden & Co. L.P., Goldman Sachs & Co., and RBC Capital Markets. Commissions paid to these firms together represented approximately 44% of the total brokerage commissions paid for the year ended January 31, 2009. Commissions paid to the next 10 firms together represented approximately 33% of the total brokerage commissions paid during the period. These firms are Barclays Capital, Sanford Bernstein, Citigroup Global Markets, Credit Suisse First Boston, Deutsche Bank Securities, Lehman Brothers, JPMorgan Clearing, Pulse Trading, UBS Securities, and Wachovia Securities. Commission amounts do not include mark-ups paid on bond or derivative trades made directly with a dealer. Additional information about brokerage commissions is available on the Securities and Exchange Commission (SEC) Web site at www.sec.gov. Putnam funds disclose commissions by firm to the SEC in semiannual filings on Form N-SAR. 93 The Putnam family of funds The following is a list of Putnams open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Value Growth Opportunities Fund Convertible Income-Growth Trust International New Opportunities Fund* Equity Income Fund New Opportunities Fund The George Putnam Fund of Boston Small Cap Growth Fund* The Putnam Fund for Growth and Income Vista Fund International Growth and Income Fund* Voyager Fund Mid Cap Value Fund Small Cap Value Fund* Blend Capital Opportunities Fund* Income Europe Equity Fund* American Government Income Fund Global Equity Fund* Diversified Income Trust Global Natural Resources Fund* Floating Rate Income Fund International Capital Opportunities Fund* Global Income Trust* International Equity Fund* High Yield Advantage Fund* Investors Fund High Yield Trust* Research Fund Income Fund Money Market Fund U.S. Government Income Trust * A 1% redemption fee on total assets redeemed or exchanged within 90 days of purchase may be imposed for all share classes of these funds.  An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 94 Tax-free income Asset allocation AMT-Free Municipal Fund Income Strategies Fund Tax Exempt Income Fund Putnam Asset Allocation Funds  three investment Tax Exempt Money Market Fund portfolios that spread your money across a variety Tax-Free High Yield Fund of stocks, bonds, and money market investments. State tax-free income funds: The three portfolios: Arizona, California, Massachusetts, Michigan, Asset Allocation: Balanced Portfolio Minnesota, New Jersey, New York, Ohio, Asset Allocation: Conservative Portfolio and Pennsylvania Asset Allocation: Growth Portfolio Absolute Return Putnam RetirementReady® Absolute Return 100 Fund Putnam RetirementReady Funds  10 investment Absolute Return 300 Fund portfolios that offer diversification among stocks, Absolute Return 500 Fund bonds, and money market instruments and adjust Absolute Return 700 Fund to become more conservative over time based on a target date for withdrawing assets. Global Sector Global Consumer Fund The 10 funds: Global Energy Fund Putnam RetirementReady 2050 Fund Global Financials Fund Putnam RetirementReady 2045 Fund Global Health Care Fund** Putnam RetirementReady 2040 Fund Global Industrials Fund Putnam RetirementReady 2035 Fund Global Natural Resources Fund Putnam RetirementReady 2030 Fund Global Technology Fund Putnam RetirementReady 2025 Fund Global Telecommunications Fund Putnam RetirementReady 2020 Fund Global Utilities Fund Putnam RetirementReady 2015 Fund Putnam RetirementReady 2010 Fund Putnam RetirementReady Maturity Fund  Prior to November 30, 2008, the fund was known as Putnam AMT-Free Insured Municipal Fund. ** Prior to January 2, 2009, the fund was known as Putnam Health Sciences Trust.  Prior to January 2, 2009, the fund was known as Putnam Utilities Growth and Income Fund. With the exception of money market funds, a 1% redemption fee may be applied to shares exchanged or sold within 7 days of purchase (90 days, for certain funds). Check your account balances and the most recent month-end performance in the Individual Investors section at www.putnam.com. 95 Putnam puts your interests first Putnam has introduced a number of voluntary initiatives designed to reduce fund expenses, provide investors with more useful information, and help safeguard the interests of all Putnam investors. Visit the Individual Investors section at www.putnam.com for details. Cost-cutting initiatives Ongoing expenses will be limited Through June 30, 2009, total ongoing expenses, including management fees for all funds, will be maintained at or below the average of each funds industry peers in its Lipper load-fund universe. For more information, please see the Statement of Additional information. Lower class B purchase limit To help ensure that investors are in the most cost-effective share class, the maximum amount that can be invested in class B shares has been reduced to $100,000. (Larger trades or accumulated amounts will be refused.) Improved disclosure Putnam fund prospectuses and shareholder reports have been revised to disclose additional information that will help shareholders compare funds and weigh their costs and risks along with their potential benefits.
